Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 1 of 260
                                                       Exhibit E



                                                                Page 1
                  Metro Enterprises/John Scarfi - 7-15-19

    NEW YORK STATE
    TAX APPEALS

    IN THE MATTER OF THE PETITION
    OF
    METRO ENTERPRISES CORP.

    for redetermination of a deficiency/revision
    of a determination or for Refund of Sales
    and Use Tax under Article 28 & 29 of the
    Tax Law for the period March 1 -
    February 28, 2014



    IN THE MATTER OF THE PETITION
    OF
    JOHN SCARFI.

    for redetermination of a deficiency/revision
    of a determination or for Refund of Sales
    and Use Tax under Article 28 & 29 of the
    Tax Law for the period March 1 -
    February 28, 2014



    _________________________________________________/

          DATE:                       July 15, 2019

          PRESIDING:                  BARBARA RUSSO, A.L.J.
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 2 of 260


800.523.7887                                   Associated Reporters Int'l., Inc.
                                                                     Page 2
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2    APPEARANCES:

  3    FOR THE PETITIONER:

  4    ACKERMAN, LLP
       BY: ALVIN BOBROW
  5    666 Fifth Avenue
       New York, New York
  6
       FOR NYS TAX APPEALS:
  7
       OFFICE OF COUNSEL
  8
       BY: OSBORNE JACK
       Agency Building One
  9
       Albany, New York 12223
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
ARII@courtsteno.com                                      www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 3 of 260


800.523.7887                                   Associated Reporters Int'l., Inc.
                                                                     Page 3
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2              I N D E X      O F   P R O C E E D I N G S

  3    Opening statement by Mr. Jack                                 14
       Opening statement by Mr. Bobrow                               16
  4
       CHRISTINE SCALA: Sworn
  5    Direct Examination by Mr. Jack                                19
       Cross Examination by Mr. Bobrow                              126
  6    Redirect Examination by Mr. Jack                             130
       Recross Examination by Mr. Bobrow                            143
  7
       JENNIFER KINSLEY; Sworn
  8
       Direct Examination by Mr. Bobrow                              54
       Cross Examination by Mr. Jack                                 73
  9
       Redirect Examination by Mr. Bobrow                            83
 10
       JOHN SCARFI: Sworn
 11    Direct Examination by Mr. Bobrow                              87
       Cross Examination by Mr. Jack                                 92
 12    Redirect Examination by Mr. Bobrow                    102
       Recross Examination by Mr. Jack                              105
 13    Redirect Examination by Mr. Bobrow                           124
       Redirect Examination by Mr. Bobrow                           194
 14

 15
       ANTHONY CAPECI
       Direct Examination by Mr. Bobrow                             150
 16
       Cross Examination by Mr. Jack                                175
       Redirect Examination by Mr. Bobrow                           184
 17
       Recross Examination by Mr. Jack                              186
 18    Redirect Examination by Mr. Bobrow                           192
       Examination by the A.L.J.                                    193
 19
       Closing argument by Mr. Jack                                 203
 20    Closing argument by Mr. Bobrow                               218

 21

 22

 23

 24
ARII@courtsteno.com
 25
                                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 4 of 260


800.523.7887                                   Associated Reporters Int'l., Inc.
                                                                     Page 4
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                        E X H I B I T   I N D E X
       Marked as
  3    Description

  4    Division

  5    A                                                            12
       Petition
  6
       B                                                            12
  7    Answer

  8
       C                                                            12
       Notice of hearing memo
  9

 10    D                                                            13
       Scarfi petition
 11
       E                                                            13
 12    Answer

 13    F                                                            13
       Notice of hearing, Scarfi
 14
       G                                                            32
 15
       Audit case file
 16
       H                                                          106
       Cancelled checks
 17

 18    I                                                          107
       94 page bank statements
 19
       J                                                          110
 20    Metro bank account statements, 180 pgs

 21    K                                                          111
       22 pages Metro detail accts
 22
       L                                                          112
 23
       Metro bank records
 24
       M                                                          112
 25    Metro bank records
ARII@courtsteno.com                                      www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 5 of 260


800.523.7887                                   Associated Reporters Int'l., Inc.
                                                                     Page 5
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2    N                                                          130
       Audit files
  3
       O                                                          138
  4    286 pages

  5    P                                                          217
       Notice to admit
  6
       Q                                                          217
  7    Notice to admit

  8
       Petitioner’s
       One                                                          71
  9
       Petitioner’s motion for summary judgment
 10
       Two                                                        102
 11    1-7-11 audit

 12    Three                                                      102
       7-30-04 audit
 13
       Four                                                       149
 14    Document, no specific description

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
ARII@courtsteno.com                                      www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 6 of 260


800.523.7887                                         Associated Reporters Int'l., Inc.
                                                                           Page 6
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            A.L.J. RUSSO:    Before we get started,

  3            I see that we have a number of people in the

  4            audience.   We have some seats set up outside and I'm

  5            going to ask that any non-party witnesses, sit in the

  6            hallway until you're called for testimony.

  7                            MR. CAPECI:     Judge, what is the

  8            definition of non-party?      I was subpoenaed to come

  9            here so I --.

 10                            A.L.J. RUSSO:    Yes.        If you're not a

 11            petitioner in this case, then you are a non-party

 12            witness.    If you're not a petitioner or with the

 13            State of New York, because the State of New York is a

 14            party, then you're a non-party witness.

 15                            MR. JACK:     Judge, it only pertains to

 16            people who are going to be called as witnesses?

 17                            A.L.J. RUSSO:    Yes.

 18                            MR. JACK:     Okay.

 19                            A.L.J. RUSSO:    Correct.

 20                            MR. BOBROW:     May I clarify something?

 21                            A.L.J. RUSSO:    Yes.

 22                            MR. BOBROW:     Coming for P.C. who is

 23            here is the owner of one of the related entities.

 24            And he's going to be called.     I -- I subpoenaed him,

 25            he is one of my witnesses.      So I assume he could stay

ARII@courtsteno.com                                            www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 7 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                         Page 7
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            or should he wait outside?

  3                             A.L.J. RUSSO:    No, he should -- he

  4            should wait outside, if he's -- if he's not a party

  5            to the proceeding today.

  6                             MR. BOBROW:     Okay.

  7                             A.L.J. RUSSO:    Are you named in this

  8            -- this proceeding or is that a separate --?

  9                             MR. CAPECI:     Metro is -- and I don't

 10            know -- I don't know I'm --.

 11                             A.L.J. RUSSO:    Well, Mr. Jack, do you

 12            know, is -- is he part of your proceeding?

 13                             MR. JACK:     No, Judge.

 14                             A.L.J. RUSSO:    Okay, then that would

 15            be a separate petition.

 16                             MR. CAPECI: Okay.

 17                             A.L.J. RUSSO:    And for the record, the

 18            remaining people in the room.       I just want to say, we

 19            have two of our new A.L.J.s observing today, in the

 20            back.    So you can note that.    We have a Judge DiFiore

 21            and Judge Behuniak.   And if the rest of the

 22            individuals here could just give the Court reporter

 23            your name so that she has that for the record, sir.

 24                             MR. GEE:    My name is Eric Gee, Office

 25            of Counsel, last name is spelled G-E-E.

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 8 of 260


800.523.7887                                           Associated Reporters Int'l., Inc.
                                                                             Page 8
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                              MS. LYONS:    Elizabeth Lyons, Office of

  3            Counsel.

  4                              MR. JACK:     Osborne Jack, Office of

  5            Counsel.

  6                              MR. BOBROW:     Alvan Bobrow, attorney

  7            for petitioners.

  8                              MR. SCARFI:     John Scarfi.

  9                              MS. SCALA:    Christine Scala (phonetic

 10            spelling).

 11                              A.L.J. RUSSO:       Okay.

 12                              MR. JACK:     Judge, may I get Mr.

 13            Grillo.    He's not going to testify today so is it

 14            okay if he stays then?

 15                              A.L.J. RUSSO:       I'm sorry, could you

 16            say that again?

 17                              MR. JACK:     Mr. Grillo who left and

 18            he's not testifying.

 19                              A.L.J. RUSSO:       Oh, he's not

 20            testifying.

 21                              MR. JACK:     No.

 22                              A.L.J. RUSSO:       Okay.     If -- if you

 23            would like him in the room.

 24                              MR. JACK:     Okay.

 25                              A.L.J. RUSSO:       That's fine, as long as

ARII@courtsteno.com                                              www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 9 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                      Page 9
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            he's not testifying.

  3                            MR. JACK:   Thank you.

  4                            A.L.J. RUSSO:   Can you just let the

  5            Court reporter know his name.

  6                            MR. JACK:   Frank Grillo, G-R-I-L-L-O.

  7                            A.L.J. RUSSO:   Okay.    I call the

  8            matter of the petitions of John Scarfi and Metro

  9            Enterprises Corp. under D.T.A. numbers eight two

 10            eight seven four five and eight two eight seven four

 11            six.   The petition is for re-determination of the

 12            deficiency, revision of a determination or for refund

 13            of sales and used tax under Articles 28 and 29 of the

 14            Tax Law for the periods December 1st, 2008 through

 15            February 28th, 2014 and March 1st, 2008 through

 16            February 28th, 2014.

 17                            My name is Barbara Russo and I'm the

 18            Administrative Law Judge assigned to hear and make a

 19            determination in this matter.    Before we begin, I'm

 20            going to outline the procedures that we will follow.

 21            First, I will ask Mr. Jack, who is representing the

 22            Division of Taxation to introduce the jurisdictional

 23            documents.

 24                            After that, each party will have the

 25            opportunity to present witnesses and documents to

ARII@courtsteno.com                                       www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 10 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                     Page 10
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            support your position.    For this matter, the Division

  3            will present their witnesses first, followed by the

  4            Petitioner's witnesses.

  5                            Any witness who testifies will be

  6            subject to cross-examination.    At the conclusion of

  7            testimony, each side may make open -- excuse me, each

  8            side may make closing arguments and make, request

  9            additional time to submit briefs.     Please bear in

 10            mind to the following points.    The burden of proof is

 11            generally on the petitioner.    The only evidence upon

 12            which I can base my decision must be presented to me

 13            at the hearing today.

 14                            Any documents submitted previously

 15            either during the audit or the conciliation

 16            proceedings must be presented today or I will not be

 17            able to consider them.

 18                            If you have any objections during the

 19            proceedings, please state so and I will rule

 20            accordingly.   Also, any requests to go off the record

 21            must be made to me and I will determine whether it is

 22            appropriate.   If there's any questions regarding the

 23            procedures we are going to follow, those questions

 24            should be presented to me as well.      At this point in

 25            time, are there any questions regarding the

ARII@courtsteno.com                                       www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 11 of 260


800.523.7887                                         Associated Reporters Int'l., Inc.
                                                                          Page 11
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            procedures?

  3                            MR. BOBROW:     Motions that have been

  4            filed, are they considered part of the record or not?

  5                            A.L.J. RUSSO:    The motion of summary

  6            determination, are you referring to --

  7                            MR. BOBROW:     No.     Yes.

  8                            A.L.J. RUSSO:    -- that -- that will be

  9            considered a part of the record.          In fact, when you

 10            submit your documents you can present it as an

 11            exhibit if you wish and we can -- we can mark it so

 12            that that way it makes it easier to refer to.

 13                            Any other questions regarding the

 14            procedures?

 15                            MR. JACK:     No, Judge.

 16                            A.L.J. RUSSO:    Okay.         At this point,

 17            Mr. Jack, if you could please begin with the

 18            jurisdictional documents.

 19                            MR. JACK:     Sure.     The Division would

 20            offer the petition filed by Metro Enterprises

 21            Corporation and -- which includes copies of the

 22            Notice of Determination issues of the business.

 23                            A.L.J. RUSSO:         The petition for Metro

 24            Enterprise Corp. stamped received by Division of Tax

 25            Appeals June 8th, 2018 will be accepted as the

ARII@courtsteno.com                                            www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 12 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                     Page 12
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            Division's Exhibit A.

  3                            MR. JACK:   The Division next offers

  4            their answer dated August 8th, 2018, filed by the

  5            Division in response to the petition.

  6                            A.L.J. RUSSO:   The Division's answer

  7            and cover letter dated August 8th, 2018 for the

  8            matter of Metro Enterprises is accepted as the

  9            Division's Exhibit B.

 10                            MR. JACK:   And the final

 11            jurisdictional document from Metro Enterprises Corp.

 12            is the Notice of Hearing for that matter.

 13                            A.L.J. RUSSO:   Notice of Hearing in

 14            the matter of Metro Enterprises Corp. dated June

 15            10th, 2019 is accepted as the Division's Exhibit C.

 16                            MR. JACK:   The Division would now

 17            offer the jurisdictional documents for John Scarfi

 18            starting with their petition filed by Mr. Scarfi.

 19            And again, this includes the Notices of Determination

 20            issued to Mr. Scarfi.

 21                            A.L.J. RUSSO:   The petition in the

 22            matter of John Scarfi and attached documents dated

 23            June 8th, 2000 and -- excuse me, stamped received by

 24            Division of Tax Appeals June 8th, 2018 is accepted as

 25            the Division's Exhibit D.

ARII@courtsteno.com                                       www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 13 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 13
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            MR. JACK:    The Division next offers

  3            the answer together with a cover letter dated August

  4            8th, 2018 filed by the Division in response to the

  5            petition.

  6                            A.L.J. RUSSO:   Division's answer and

  7            cover letter dated August 8th, 2018 for the matter of

  8            John Scarfi is accepted as the Division's Exhibit E.

  9                            MR. JACK:    And the final

 10            jurisdictional document is the Notice of Hearing in

 11            the matter of John Scarfi.

 12                            A.L.J. RUSSO:   The Notice of Hearing

 13            in the matter of John Scarfi dated June 10th, 2019 is

 14            accepted as the Division's Exhibit F.

 15                            Mr. Jack, is that all of the --?

 16                            MR. JACK:    That -- that completes the

 17            jurisdictional documents, Judge.

 18                            A.L.J. RUSSO:   Okay, thank you.          If

 19            you could please state the issue and your opening

 20            argument.

 21                            OPENING STATEMENT

 22                            MR. JACK:    The first issue is whether

 23            or not the sale of -- first of all funny money used

 24            to pay for entertainment or amusement in -- in the

 25            strip club is subject to sales tax and I think that

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 14 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 14
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            -- that issue is well-settled and that the strip is,

  3            in fact, taxable.    But a related issue to that is

  4            who, in this scenario, is responsible for the taxes

  5            that are due on such sales.     And whether or not the

  6            Division properly assessed Metro Enterprises

  7            Corporation and Mr. Scarfi as a responsible person

  8            for Metro for the sale of script that was used in the

  9            strip club for pay for entertainment of the pre-

 10            admission charges.     And the Division also assessed

 11            tax against Metro Enterprises Corporation and Mr.

 12            Scarfi for the additional tax due on the sale of

 13            beverages and other taxable items in the strip club

 14            that the Division contends were operated by Mr.

 15            Scarfi, Metro and the strip clubs themselves.

 16                              And the question here is whether or

 17            not the Division properly determine that Metro

 18            Enterprises Corporation and Mr. Scarfi were

 19            responsible persons for the additional taxes due from

 20            those.    And petition also raise an issue in -- in --

 21            it's here in memorandum as -- as to whether or not

 22            the consents that were executed during the audit

 23            would extend the statute of limitations, whether

 24            those consents were properly executed.

 25                              And again, the Division maintains that

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 15 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 15
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            this is an issue that has been raised many times

  3            before and -- and is well-settled that consents

  4            extend the statutory limitation and other agreements.

  5            The unilateral consents by a taxpayer that gives the

  6            Division additional time to determine if there is

  7            additional tax due.   And the Division maintains these

  8            consents were actually properly executed either by

  9            petitioners or petitioner representatives.           And --

 10            and then that issue is well-settled.        And those are

 11            the issues as the Division sees them, Judge.

 12                            A.L.J. RUSSO:    Thank you, Mr. Jack.

 13            Mr. Bobrow --

 14                            MR. BOBROW:     Yes.

 15                            A.L.J. RUSSO:    -- if you would like to

 16            phrase the issues differently and your opening

 17            statement as well, please.

 18                            OPENING STATEMENT

 19                            MR. BOBROW:     Yes, I also wanted to ask

 20            you another procedural question.       May my witness use

 21            a laptop to refer to documents?

 22                            A.L.J. RUSSO:    He can to the extent

 23            that it's documents that you're going to be giving me

 24            copies of, if they're going into the record.

 25            Certainly, I'm not going to be privy to any digital

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 16 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 16
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            information he's looking at.    So if it's something

  3            that you want to put in as evidence, you -- you will

  4            need to submit a hard copy of it.

  5                            MR. BOBROW:    Okay, thank you.        Good

  6            morning, everyone.     In his opening remarks, Mr. Jack

  7            said that this is a well-settled case.        And it really

  8            is not an expression that I could use or would like

  9            to use, as this is a case of first impression.            And

 10            that's because the prior cases that dealt with the

 11            sale of funny money, as it's described, had a

 12            different set of facts from the facts that we're

 13            going to present in this case.

 14                            And the key fact that's different, to

 15            keep in mind, is that the entertainers in the prior

 16            cases were independent contractors.       And in our case

 17            they were employees.    Another thing that

 18            differentiates our case from the prior cases is that

 19            any of the receipts, I'll say, or -- or revenue which

 20            is -- it really was when the card is used to purchase

 21            the funny money, nothing runs through the profit and

 22            loss or the income of Metro.

 23                            In some of the other cases, the

 24            taxpayer reported the income or the receipts from the

 25            sale as part of his income in his income tax -- in

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 17 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                     Page 17
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            his income books.    The point we want to make here is

  3            that Metro is neither an agent or co-vendor of

  4            M.L.B., the related entity, that was audited by the

  5            auditor here.

  6                             And finally, and I would almost say

  7            most importantly, last April, there was a memorandum

  8            and order by the petitioner from the Third

  9            Department.    And in that order from the Third

 10            Department, the Court said that it is not

 11            automatically true that the sale of the script is

 12            subject to sales tax.    We're going to put this into

 13            evidence and I will have witnesses to address this.

 14                             The Third Department said where the

 15            script is subject to sales tax or the sale of script

 16            depends upon the parties involved, the parties being

 17            the entity that distributes the script, the club, the

 18            entertainers.    And when that question was put to the

 19            Third Department, they had the opportunity to come

 20            out and say that funny money is subject to tax and

 21            they didn't.

 22                             And the last point we want to make --

 23            and again, I have witnesses who will address this.

 24            This is not truly the first audit of Metro

 25            Enterprises.

ARII@courtsteno.com                                       www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 18 of 260


800.523.7887                                          Associated Reporters Int'l., Inc.
                                                                           Page 18
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2                              Metro Enterprises had a predecessor

  3            that where this issue was raised and after raising

  4            the issues with Office of Counsel and senior

  5            management within the tax department, while under

  6            audit, the predecessor of Metro received a no change

  7            letter, which really meant to this businessman that

  8            he should continue what he's doing.            Nothing was

  9            wrong.    And this no change letter when even further,

 10            and it basically said that Metro, the predecessor of

 11            Metro did not -- was not even a vendor, did not have

 12            to register, did not have to file returns.

 13                              So the petitioner here is very upset

 14            to say the least, that he sees the agency advising

 15            him that he's doing everything correctly in 2011.

 16            And then now, the agency comes back and says, oh, we

 17            think you owe ten million dollars.            So that's why

 18            this is a very serious case.

 19                              A.L.J. RUSSO:   Thank you.          Mr. Jack,

 20            if you could call your first witness, please.

 21                              MR. JACK:    Sure.     I am -- the Division

 22            would like to call Christine Scala as its witness.

 23                              A.L.J. RUSSO:   Okay.        Take the witness

 24            stand.

 25                              MS. SCALA:   Good morning.

ARII@courtsteno.com                                             www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 19 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 19
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            A.L.J. RUSSO:    Good morning.        Can you

  3            please raise your right hand.      Do you swear or affirm

  4            to tell the truth, the whole truth and nothing but

  5            the truth?

  6                            MS. SCALA:    I do.

  7                            WITNESS; CHRISTINE SCALA; Sworn

  8                            A.L.J. RUSSO:    Thank you.       You may

  9            proceed, Mr. Jack.

 10                            DIRECT EXAMINATION

 11                            BY MR. JACK:

 12                            Q.   Good morning, Ms. Scala.

 13                            A.   Good morning.

 14                            Q.   Will you be comfortable if I call

 15            you Ms. Scala or Christine?

 16                            A.   You can call me Christine.

 17                            Q.   By whom are you currently

 18            employed?

 19                            A.   Sorry.     New York State,

 20            Department of Taxation and Finance.

 21                            Q.   And what do you do for the

 22            department?

 23                            A.   I'm a sales tax auditor II, which

 24            is a first line team leader, supervisor.

 25                            Q.   And how long have you worked for

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 20 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 20
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            the department?

  3                              A.   Twelve years, exactly.

  4                              Q.   And what are your duties as a

  5            first line audit supervisor?

  6                              A.   I have auditors currently five

  7            auditors that I oversee their -- their audits and

  8            review their cases.

  9                              Q.   And what's -- what's typically

 10            involved in the review of a -- of a case that's done

 11            by your auditors?

 12                              A.   It -- it varies.    But usually

 13            it's overseeing the auditor, making decisions on

 14            audit, looking for research and -- and any additional

 15            information from management when necessary.

 16                              Q.   So are you involved also in the

 17            conduct of the audit, I mean, when the audit is -- is

 18            being conducted?

 19                              A.   For the most part, yes.

 20                              Q.   And what's typically that

 21            involvement?

 22                              A.   It varies from case to case.

 23            Some cases are -- are simpler than others.          But it's

 24            involved with audit methodology, research, Tax Law.

 25                              Q.   In Metro Enterprises Corporation,

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 21 of 260


800.523.7887                                         Associated Reporters Int'l., Inc.
                                                                          Page 21
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            I mean, how did you become involved in that -- in

  3            that matter?

  4                              A.      I went with the -- originally, I

  5            went with the auditor on the first appointment.

  6                              Q.      And so who was the auditor?

  7                              A.      Jennifer Genovese.

  8                              Q.      And where is Ms. Genovese?

  9                              A.      She is no longer with the

 10            department.

 11                              Q.      So do you recall how Ms. Genovese

 12            came about to conduct an audit of Metro Enterprises

 13            Corporation?

 14                              A.      Yes.   She was auditing two other

 15            entities, two other strip clubs.          And through

 16            meetings with the then power of attorney, we were

 17            told that there was another entity that process the

 18            -- the transactions for the sale of script.              And we

 19            were given the information, the name, the I.D. number

 20            and we decided to get the best overall picture of all

 21            the transactions that we needed to call that entity

 22            down for audit as well.

 23                              Q.      So you -- you said a minute ago

 24            that Ms. Genovese was conducting an audit -- audit of

 25            the strip club.        And when the Division is conducting

ARII@courtsteno.com                                            www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 22 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 22
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            an audit of the strip club, what is it looking for?

  3                              A.     The Department's position is

  4            everything is -- is taxable.        So we want to see all

  5            the transactions and review that books and record.

  6                              Q.     When you say that everything is

  7            taxable, what -- what exactly is taxable it is --

  8                              A.     You -- I'm sorry.

  9                              Q.     -- in a -- in a strip club?

 10                              A.     Usually, there are few different

 11            revenue streams.       There are door admissions, there's

 12            the sale of like --.

 13                              Q.     So let -- let's talk about the

 14            door admission.

 15                              A.     Okay.

 16                              Q.     Are the door admissions taxable?

 17                              A.     Yes.

 18                              Q.     Okay.   What else is there?

 19                              A.     The sale of liquor.

 20                              Q.     Is the sale of liquor taxable?

 21                              A.     Yes.

 22                              Q.     And what -- what other revenues

 23            streams do you look at?

 24                              A.     There are sales of private rooms

 25            for private dances.

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 23 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 23
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2                              Q.   And are those taxable?

  3                              A.   Yes.

  4                              Q.   Again, what else?

  5                              A.   And then there's could be coat

  6            check, some other little things but there's also the

  7            sale of script which is admission to -- well, it's to

  8            pay for a stripper in -- in one of these private

  9            rooms.

 10                              Q.   When you say pay for a stripper,

 11            you mean, are those fees that are due to the stripper

 12            for their performances that they give to patrons?

 13                              A.   Yes.    So there's a -- a sale of

 14            -- of script and the -- the script is what is used to

 15            pay the stripper or dancer.

 16                              Q.   And are -- are those taxable?

 17                              A.   Yes.

 18                              Q.   Those sales?

 19                              A.   Yes.

 20                              Q.   Okay.   So Ms. Genovese was

 21            conducting an audit of -- of a strip club.            And then,

 22            did she request books and records from that -- from

 23            that strip club?

 24                              A.   Yes.

 25                              Q.   And did the taxpayer provide

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 24 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                         Page 24
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            books and records?

  3                              A.   The books and records, are we

  4            talking about this from the strip clubs?

  5                              A.   From the strip club, yes.

  6                              A.   We -- no.

  7                              Q.   No books and records --

  8                              A.   Initially, no.

  9                              Q.   -- whatsoever?

 10                              A.   No.

 11                              Q.   So how exactly did she come

 12            across any information then with regard to Metro

 13            Enterprises Corporation?

 14                              A.   It was through conversations with

 15            the power of attorney when we were told how the whole

 16            operations of the club work and he informed us of the

 17            other entity.

 18                              Q.   And is that -- is that a typical

 19            thing that you would do when you conduct an audit?

 20            Have conversations with the taxpayers'

 21            representative?

 22                              A.   Absolutely.

 23                              Q.   By the way, who was that

 24            representative on that particular strip club audit?

 25                              A.   Initially, it was Anthony Capeci.

ARII@courtsteno.com                                           www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 25 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 25
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                              Q.   And -- so Mr. Capeci informed the

  3            Division that -- so -- well, Ms. Genovese is looking

  4            at the strip club and she's trying to determine what

  5            when she got that information from Mr. Capeci, what

  6            was she trying to determine?

  7                              A.   Initially, we want to get all the

  8            books and records and determine his total --

  9                              Q.   And specific to the information

 10            that she got that led her to Metro Enterprises Corp.,

 11            what was she looking at at that particular time?

 12                              A.   I don't know if I understand what

 13            you mean.

 14                              Q.   I'm sorry?

 15                              A.   I don't know if I understand what

 16            you would mean.

 17                              Q.   Okay.   You -- you testified

 18            earlier that there were certain transactions in this

 19            report that's subject to sales tax.         The coat check,

 20            the bar sales, the room rentals and -- and also the

 21            sale of strip.    Which one of those areas, I mean, was

 22            being questioned when Ms. Genovese's received

 23            information that there was a separate entity

 24            involved?

 25                              A.   Okay.   So when we were -- well,

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 26 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 26
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            how we were told was that Metro, when -- when we were

  3            informed of Metro, that Metro processed the credit

  4            card charges which was the sale of the script.            So

  5            that was Metro's portion of -- of the transactions.

  6                            Q.    So is it that Ms. Genovese

  7            inquired about the dance fees paid by the dancers?

  8                            A.    Yes.

  9                            Q.    And then was she looking for

 10            information about the dance fees or -- or where the

 11            receipts for the dance fees were?

 12                            A.    Yes.   We -- we wanted to know

 13            everything that transpired in -- in the -- in the

 14            club itself.

 15                            Q.    And so Ms. Genovese gets this

 16            information that there was a separate entity involved

 17            and what does she then do?

 18                            A.    We ended up calling it down for

 19            audit in order to have the full picture of -- of

 20            everything that -- that was going on within the --

 21            the club itself.

 22                            Q.    Would it have been possible for

 23            the -- the Division to conduct a complete audit of

 24            this strip club without looking at the books and

 25            records from Metro?

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 27 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 27
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                             A.   I don't think so because it --

  3            it's not, it would be an incomplete audit.           It would

  4            -- would not be the whole picture.

  5                             Q.   Do you know what's typically

  6            offered for -- for sale in a strip club?          I mean,

  7            you've -- you've mentioned certain things like the

  8            beverage and -- and the coat check and whatever else.

  9            But the people go to the strip club just to check

 10            your coat in?

 11                             A.   No.    I -- I -- it's too expensive

 12            to do that.

 13                             Q.   Why do people go to strip clubs?

 14                             A.   I -- I would guess, the primary

 15            reason is to see very scantily-dressed women.

 16                             Q.   And -- and so was the Metro's --

 17            in your estimation, from looking at the conduct in

 18            the audit, was Metro's role in the strip club an

 19            integral role?

 20                             A.   Yes.    I -- I -- the two entities

 21            really -- the way it's structured cannot really exist

 22            without the other.

 23                             Q.   And why exactly do you think that

 24            way?

 25                             A.   Because if -- if someone's going

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 28 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 28
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            to go to a strip club to see a strippers, there need

  3            to be strippers there.    And if -- if one entity has

  4            the strippers and one doesn't, they -- they need --

  5            and the strippers need the club.        So they -- they

  6            needed each other.

  7                              Q.   Okay.   So -- so in -- I mean, the

  8            Division is now conducting an audit of Metro

  9            Enterprises Corporation.       And did Ms. Genovese's

 10            request books and records from the Metro Enterprises?

 11                              A.   Yes.

 12                              Q.   And did she receive books and

 13            records from Metro?

 14                              A.   Not initially, but eventually.

 15                              Q.   And what books and records, if

 16            you remember, did the -- the Division receive from --

 17            from Metro?

 18                              A.   Approximately two years into the

 19            audit, we received daybooks, handwritten daybooks,

 20            contracts signed between the entertainers and -- and

 21            Metro.

 22                              Q.   And were you able to use those

 23            contracts and the daybooks to determine how much, if

 24            any, tax Metro owed?

 25                              A.   Well, the nature of Metro's

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 29 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 29
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            business is credit card transactions.          So because the

  3            books and records that were provided were

  4            handwritten, which we considered them to be

  5            inadequate, we picked up the credit card charges from

  6            the bank statements.

  7                            Q.     So you weren't able to use the

  8            records you described to determine whether or not

  9            there was a tax liability?

 10                            A.     No.

 11                            Q.     What then did you do?         How did

 12            you determine -- so I mean, you testified.            I mean,

 13            you testified a couple of minutes ago that you

 14            determined that the books and the records were

 15            inadequate.   How then did you determine how much, if

 16            any, tax Metro owed?

 17                            A.     We took the bank statements,

 18            Metro has a bank account for each one of the clubs

 19            that it works with or it's -- it's -- it provides the

 20            transactions for.    And we took all the credit card

 21            charges and held them as -- as taxable sales.

 22                            Q.     All right.    So -- so two things.

 23            First, I mean, can you go back and -- and describe

 24            the structure of Metro and -- and these strip clubs,

 25            I mean, how did they function?

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 30 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 30
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2                              A.   From what we were told, we did

  3            get a tour of the clubs involved.      And from what we

  4            were told, the -- once you walk into the club,

  5            everything is within the -- each individual club.

  6            And when a patron wants a private dance in a private

  7            room with an entertainer, he is -- and he's paying

  8            with a credit card.    He is charged a fee for the room

  9            and a fee for the dance.     And we were told that the

 10            fee for the dance runs through Metro's credit card

 11            and Metro's bank and the fee for the room went

 12            through the club's credit card and the club's bank.

 13            But needed the two of them together.

 14                              Q.   Were you able to determine how

 15            many clubs Metro had that arrangement with in New

 16            York?

 17                              A.   We were --- we were told four

 18            clubs.

 19                              Q.   So did Metro provide the bank

 20            accounts to you that you -- you described earlier?

 21                              A.   The majority of the bank accounts

 22            we subpoenaed and got the bank statements on our own.

 23                              Q.   And how did you then use the --

 24            the bank statements to determine the tax liability?

 25                              A.   We transcribed the bank

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 31 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 31
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            statements for the audit period and picked up the

  3            total credit card receipts and held a tax of it.

  4                            Q.   And those receipts you taxed on

  5            -- on what basis again?

  6                            A.   That was the sale of script,

  7            dance fees that's -- that we hold taxable as part --

  8            prior court cases.

  9                            MR. JACK:   At this time, Judge, the

 10            Division would like to offer a two hundred and

 11            eighty-one page document for the auditor for

 12            identification marked as Division's Exhibit --

 13                            A.L.J. RUSSO:   G.

 14                            MR. JACK:   -- G.

 15                            A.L.J. RUSSO:   We'll mark for

 16            identification purposes Division's Exhibit G.             You

 17            did give a copy to Mr. Bobrow?

 18                            MR. JACK:   Yes.

 19                            A.L.J. RUSSO:   Do you want me to show

 20            G to the witness?

 21                            MR. JACK:   Yes, please, Judge.

 22                            BY MR. JACK:    (Cont'g.)

 23                            Q.   Christine, could you tell us what

 24            this document is, please?

 25                            A.   I believe it's the entire audit

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 32 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 32
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            case file.

  3                             Q.   And does it include the audit

  4            report that would have been prepared by the Division

  5            in conjunction with the audit?

  6                             A.   Yes.

  7                             Q.   And if you just -- roughly,

  8            what's included in here other than -- other than the

  9            audit report?

 10                             A.   The audit report, the A.U. three

 11            forty-six, D.O. two twenty, correspondence, some

 12            internal closing documents, work papers, federal

 13            returns.

 14                             Q.   Okay.    And is this a document

 15            that was prepared by the Division in -- during the

 16            conduct of the audit?

 17                             A.   Yes.

 18                             Q.   And was prepared by the Division

 19            in its normal course of business?

 20                             A.   Yes.

 21                             MR. JACK:     If there are no objections,

 22            Judge, the Division moves that Exhibit G be admitted

 23            into evidence.

 24                             MR. BOBROW:     No objection.

 25                             A.L.J. RUSSO:    I accept the Division's

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 33 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 33
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            Exhibit G.   Do you want her to keep it to refer to?

  3                            MR. JACK:    Yes, if you can, I'm going

  4            to present an exact copy of that document to the

  5            witness if you wanted to get Exhibit G so you can

  6            follow on, Judge.

  7                            A.L.J. RUSSO:   Thank you.

  8                            BY MR. JACK:    (Cont'g.)

  9                            Q.   Christine, so you testified

 10            earlier that you obtained bank information from Metro

 11            and based on that information you determined that

 12            Metro owes additional tax on the sale of script --

 13                            A.   Yes.

 14                            Q.   -- used to pay admission charges

 15            in the strip club.

 16                            And could you tell -- tell us and walk

 17            us through the -- the audit file, if necessary.            How

 18            much tax was determined due from Metro for the sale

 19            of script?

 20                            A.   Okay.   So I have to look at some

 21            of these, I'm sorry, just give me a second.

 22                            Q.   Well -- well, let's ask the

 23            question a different way.

 24                            A.   Okay.

 25                            Q.   How much -- did Division

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 34 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 34
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            determine that Metro had sales that were subject to

  3            sales tax?

  4                            A.   Yes.

  5                            Q.   And how much sales from the sale

  6            of script did the Division determine was subject to

  7            tax?

  8                            A.   Well, I'm sorry, that's taken me

  9            a minute, it's --

 10                            Q.   Take your time.

 11                            A.   -- because of the different --

 12            because of the -- the way that they -- she did it and

 13            the two revenue streams, I just want -- hopefully

 14            answer your question.   I'm sorry.

 15                            Q.   All right.    If you -- if you look

 16            at the first page in the -- in Exhibit G, if you look

 17            towards the bottom of the page where it says, before

 18            and after audit figures.

 19                            A.   I'm sorry, I thought -- okay.

 20            I'm sorry.   So the -- the total tax was --

 21                            Q.   No, I -- I have to ask you --

 22                            A.   Oh, I'm sorry.

 23                            Q.   -- a question first.        If you look

 24            there towards the bottom of the page, there's a

 25            number that says gross sales and it seems to say,

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 35 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 35
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            reported after audit.      What did those numbers mean?

  3                            A.   The after audit is forty-four

  4            million four hundred thirty-eight thousand five

  5            hundred and sixty-six dollars and five cents.

  6                            Q.   And before audit is what?

  7                            A.   Zero.

  8                            Q.   Did Metro file any sales tax

  9            returns?

 10                            A.   No.

 11                            Q.   Did Metro pay any sales tax

 12            during the period at issue?

 13                            A.   No.

 14                            Q.   So does that mean that the

 15            Division looked at certain books and records and

 16            determined that Metro had sales of forty-four million

 17            dollars that were subject to sales tax?

 18                            A.   Yes.

 19                            Q.   Was that forty-four million

 20            dollars from the sale of script?

 21                            A.   No.

 22                            Q.   Okay.    How much of those sales

 23            were from the sale of script?

 24                            A.   So that's what I'm trying to find

 25            for you.   I want to say, I have it individually I

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 36 of 260


800.523.7887                                          Associated Reporters Int'l., Inc.
                                                                           Page 36
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            don't have it totaled up.         Can I give you an

  3            approximate or that's not good?

  4                              Q.      Just answer the question the best

  5            you can.

  6                              A.      I'm sorry.    It was about thirty-

  7            six million dollars.

  8                              Q.      And you testified that the --

  9            these -- this Exhibit G contains the work papers that

 10            the Division used?

 11                              A.      Yes.

 12                              Q.      And can you locate the work --

 13            take your time.        Locate the work papers and -- and

 14            see if you can tell me how much of the sales were

 15            from the sale of script?          All right.    The pages are

 16            all numbered.     Can you turn to page sixty-nine,

 17            please?

 18                              A.      Okay.

 19                              Q.      And on page sixty-nine there is

 20            -- why don't you tell us what it is?            What is --?

 21                              A.      Okay.

 22                              Q.      What is -- what is this on page

 23            sixty-nine?

 24                              A.      This -- okay, this is what I was

 25            looking for.    Okay.     So this has the four strip clubs

ARII@courtsteno.com                                             www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 37 of 260


800.523.7887                                         Associated Reporters Int'l., Inc.
                                                                          Page 37
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            that Metro worked with or -- or had their sold script

  3            to in New York.        And this is the breakdown of all

  4            four of them for the audit period.           So this would be

  5            the bank deposits for all four, totaled up and the

  6            combined deposits of all four of them were forty-four

  7            million three eighty-six.         Okay.   Wait a minute, I'm

  8            sorry.    That's the total including the clubs.             These

  9            are a little confusing to me, I'm sorry.             The total

 10            for just the Metro transactions for the sale of

 11            script was thirty-eight million two eighty-one seven

 12            forty-six.

 13                              Q.      Okay.   And how did the Division

 14            come to that thirty-eight million dollar number?

 15                              A.      That was strictly taking the

 16            credit card deposits from those four bank accounts.

 17                              Q.      So -- so at the bottom of page

 18            sixty-nine there is a number that says total -- total

 19            Metro deposits four clubs, thirty-eight million

 20            dollars, that same number across from it is number

 21            that says total additional taxable sales clubs.                And

 22            that's a six point one million dollar number.               Where

 23            does that six point one million dollar number come

 24            from?

 25                              A.      So in addition to picking up the

ARII@courtsteno.com                                            www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 38 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 38
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            sale of script on the bank accounts from Metro, we

  3            also were auditing the individual I.D. for the clubs

  4            and there was additional taxable sales that were

  5            found due from a review of register tapes for a

  6            quarter and we -- well, there was a register tapes

  7            for a quarter for two of the clubs and the other two

  8            were point of sale documents.      But this was for

  9            beverages, room rentals, admission over and above

 10            what the clubs had reported to us is tax for sales.

 11                              Q.    So on the top of the page, the

 12            same page sixty-nine across the top in parenthesis,

 13            the Division has M.L.B., 44th, Lace, Stiletto.             I

 14            mean, and that's repeated on the -- on the right side

 15            of the page also.      What are those -- what are -- what

 16            are those names mean?      Are those the clubs with which

 17            -- in which Metro sold the script?

 18                              A.    Yes, those are the clubs and that

 19            is their -- their corp. name.      It was very, as you

 20            can see, confusing audit with a lot of entities and a

 21            lot of transactions.      So we did our best to separate

 22            them as -- in order to hopefully make some sense out

 23            of it.

 24                              Q.    So if you -- if you take M.L.B.

 25            then can you tell us how much additional sales the

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 39 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                         Page 39
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            Division -- that M.L.B. did not report?

  3                              A.   For -- okay, so when you say

  4            M.L.B., you're talking about the -- the corporation

  5            for M.L.B.?

  6                              Q.   Yes.

  7                              A.   Four million two hundred two thou

  8            -- two thousand eighty-five dollars.

  9                              Q.   And how did you determine those

 10            sales for M.L.B. or those additional sales that were

 11            subject to tax?

 12                              A.   So for M.L.B. and 44th, it was

 13            the same --

 14                              Q.   No, just --

 15                              A.   Just -- okay, I'm sorry.

 16                              Q.   -- just M.L.B. --

 17                              A.   So for M.L.B. --

 18                              Q.   -- how did you determine the tax,

 19            I mean, the sales, sorry, the additional sales that

 20            was subject to tax from M.L.B.

 21                              A.   We reviewed a quarter of register

 22            tapes and we added them up.     We got -- compared that

 23            to the reporting for that quarter and developed an

 24            error rate and extrapolated that.         The reason why we

 25            did that was the records were inadequate.             We did

ARII@courtsteno.com                                           www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 40 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 40
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            attempt to go in and -- and do a point of sale

  3            extraction to get the original source documents and

  4            they were no longer on the computer.       So we were

  5            unable to -- to use the original source document.

  6                            Q.   Did you look at the computer?

  7                            A.   Yes.

  8                            Q.   So you -- you actually went in to

  9            M.L.B. Enterprises Corporation, looked at the

 10            computer, the records weren't there and then you used

 11            -- did you say two months or two --

 12                            A.   A quarter.

 13                            Q.   A quarter.    And so did you -- did

 14            the Division conduct an audit of M.L.B. Enterprises?

 15                            A.   Yes.

 16                            Q.   And we requested the books -- did

 17            the Division request books and records from M.L.B.

 18            Enterprises?

 19                            A.   Yes.

 20                            Q.   And the records we received were

 21            they adequate to determine if M.L.B. Enterprises

 22            reported the proper amount of tax due?

 23                            A.   No.

 24                            Q.   So did you make a determination

 25            then that the records were inadequate?

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 41 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                     Page 41
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            A.   Yes.

  3                            Q.   And -- and you say that we used

  4            that quarter to determine whether or not there was

  5            any additional sales subject to tax?

  6                            A.   Yes.

  7                            Q.   Where did you get the information

  8            for that quarter?

  9                            A.   The power of attorney --

 10            actually, not the power of attorney, the owner gave

 11            us envelopes that he keeps with all his day's

 12            receipts in an envelope.    And within that envelope

 13            there were many receipts and we did our best to go

 14            through them and take the sales.     But within those

 15            receipts were receipts for M.L.B. and receipts for

 16            Metro and a lot of the receipts -- the individual

 17            credit card receipts would all be stapled together.

 18            So within this one envelope that we received on the

 19            audit of M.L.B., we were finding receipts for Metro.

 20            It was pretty much at that time we determined that

 21            it's one entity, but that's where we got the receipts

 22            and we transcribed them, compared it to his reporting

 23            and developed an error rate and extrapolated that.

 24                            Q.   And is -- I mean, that error rate

 25            that you just referred to, is that summarized

ARII@courtsteno.com                                       www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 42 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 42
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            anywhere in the work papers?    Is that --?

  3                              A.   I'm not sure if it's in the work

  4            papers here, but it would be in the work papers for

  5            the -- for the other entity itself, the M.L.B.

  6                              Q.   And if you look at page seventy

  7            then, can you -- can you tell us what -- what's

  8            there?

  9                              A.   Yes, that would be it.       So that

 10            shows the taxable sales reported that error rate on

 11            that of one point four seven eight zero would have

 12            been what, which would be on page seventy-one.            So

 13            that would be how we determined it.

 14                              Q.   What is on page seventy-one?

 15                              A.   Seventy-one shows the gross

 16            receipts for the quarter ending -- test quarter

 17            ending 11/30/13, how those register tapes we saw,

 18            which was a million fifty-one thousand seven hundred

 19            and forty-three dollars.     He -- we took out sales tax

 20            remitted as the taxpayer did not charge tax.           So

 21            there was no tax separately stated on any of these

 22            receipts.    And we got audited taxable sales

 23            subtracted out what was recorded and that's how the

 24            error rate was determined.

 25                              Q.   So does page seventy-one show the

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 43 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                     Page 43
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            error rate, you are saying that the error rate was

  3            one point four seven eight o?

  4                            A.   Yes.

  5                            Q.   What did you then do with that

  6            error rate?

  7                            A.   So being it was computed on

  8            reported taxable sales, we applied it to reported

  9            taxable sales to get our audited taxable sales.             So

 10            it would have increased taxable sales by that

 11            percentage and that was the additional taxable sales

 12            of four point two million dollars.

 13                            Q.   And let's go back to page sixty-

 14            nine then, and the next entity that you have listed

 15            there is Metro -- 44th.     Did you do a similar

 16            computation to determine the additional tax due from

 17            44th Enterprises?

 18                            A.   Yes.

 19                            Q.   And is that computation included

 20            in the -- in the work papers that you have before

 21            you?

 22                            A.   Yes, it is.

 23                            Q.   And by the way, for 44th

 24            Enterprises, I mean, what did you look at to

 25            determine the error rate?

ARII@courtsteno.com                                       www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 44 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 44
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            A.   It would be the same thing.           So a

  3            -- receipts that were provided in envelopes that we

  4            received from the taxpayer of quarter, quarter ending

  5            11/30/13 and we reviewed those.

  6                            Q.   And did the Division conduct an

  7            audit of 44th Enterprises Corporation?

  8                            A.   Yes, we did.

  9                            Q.   Did the Division request books

 10            and records from 44th Enterprises?

 11                            A.   Yes, we did.

 12                            Q.   Did the Division make a determine

 13            -- determination with regard to the adequacy of those

 14            records?

 15                            A.   Yes.

 16                            Q.   And were the records adequate or

 17            inadequate?

 18                            A.   Not adequate.

 19                            Q.   And on page seventy-four, is that

 20            the error rate that you computed for 44th Enterprises

 21            Corporation?

 22                            A.   Yes.

 23                            Q.   And did you do the same thing

 24            that you had done with Metro Enterprises Corporation?

 25            Did you apply that error rate to the taxable sales

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 45 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 45
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            reported by 44th?

  3                             A.   Yes, we did.

  4                             Q.   Can you please tell us how you

  5            determine the additional sales from --?

  6                             A.   Yes.    That was a little

  7            different.    We did attempt to get the point of sale

  8            data from 44th and M.L.B., but that was not

  9            available.    But we were able to get point of sale

 10            data for Lace and Stiletto.      So we used that, so on

 11            page seventy-six it shows the additional taxable

 12            sales that we found when looking at the point of sale

 13            records.     I don't know where it is on -- the other

 14            one is probably right in front of it.

 15                             Q.   I'm sorry, I didn't --

 16                             A.   Yeah.

 17                             Q.   -- get the last thing you said.

 18                             A.   I was looking for -- for

 19            Stiletto, but on page seventy-six shows the

 20            additional taxable sales we determined from the

 21            review of the point of sale records.

 22                             Q.   And did you conduct an audit of

 23            Lace Entertainment Incorporated?

 24                             A.   Yes.

 25                             Q.   And did the -- did the Division

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 46 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 46
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            request books and records for Lace?

  3                             A.   Yes.

  4                             Q.   And were the records adequate to

  5            determine if Lace had paid the proper amount of sales

  6            tax?

  7                             A.   I -- I have to say I -- I am not

  8            a hundred percent sure if the records for Lace were

  9            adequate.

 10                             Q.   So this method that you used here

 11            on page seventy-six, what were you looking at?

 12                             A.   We looked at the point of sale.

 13            So the transactions that occurred in the club were

 14            recorded on the taxpayers' point of sale computer.

 15            So that's what we looked at.

 16                             Q.   And so if you look at page

 17            seventy-six then where it says, Q.E., what does that

 18            mean?

 19                             A.   P.O.S.?

 20                             Q.   No, Q.E.   Towards the middle of

 21            the page there is a column that says, Q.E. there.

 22                             A.   I'm sorry, quarter ending.

 23                             Q.   So where it says Q.E. and you

 24            have November 13, what does that mean?

 25                             A.   That was that -- that was

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 47 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 47
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            September, October, November of 2013.

  3                            Q.   And there's a number there one

  4            hundred and twenty dollars and eight hundred and

  5            twenty-seven dollars and seventy-four cents.            What is

  6            that number?

  7                            A.   That shows the amount of sales

  8            that was over and above what was reported and that

  9            should be coming from -- from page seventy-seven

 10            right behind it.

 11                            Q.   So if you go to page seventy-

 12            seven then, can you show us where that one hundred

 13            and twenty thousand dollars came from?

 14                            A.   Right.   It's -- it's in that last

 15            column.   So I would have to go back to the page.             So

 16            I think it -- it -- I'm sorry, I think it really

 17            comes from the next page, which was seventy-eight

 18            where there was three -- the three months in each of

 19            those quarters that were -- the dollar amounts that

 20            were transcribed are here.    And the -- that came to

 21            the -- the totals that you see there.

 22                            Q.   Can you tell us what the totals

 23            are, please?

 24                            A.   I'm trying.     So it looks like the

 25            total for those three months are seven fifty-six nine

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 48 of 260


800.523.7887                                            Associated Reporters Int'l., Inc.
                                                                             Page 48
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            ninety-six ten.        And I apologize because these are

  3            not my work papers.       So I'm reading them, trying to

  4            figure them out as I go.         Okay.     So that would be

  5            gross receipts.        So that's why you don't see that

  6            number.     And there were other information that was

  7            subtracted out and so we finally come to that five

  8            ninety-four five forty-eight as the whole sales

  9            reported.    There was an error rate though, because

 10            the gross sales per the point of sale was six eighty-

 11            seven.    So the gross sales per the point of sale were

 12            higher than what was reported and that's -- we put

 13            the error rate on the reporting and that you'll see

 14            on page seventy-seven.

 15                              Q.      So is it that the taxpayer

 16            reported five hundred and ninety-four thousand five

 17            hundred and forty-eight dollars in gross sales, but

 18            the Division found that it should have been six

 19            hundred and eighty-seven thousand dollars for that

 20            quarter?

 21                              A.      Yes.

 22                              Q.      And you said that tax for

 23            Stiletto was determined similar to the tax for Lace?

 24                              A.      Yes.

 25                              Q.      And can you tell us then what's

ARII@courtsteno.com                                               www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 49 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 49
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            on page eighty, eighty-one -- pages eighty, eighty-

  3            one and eighty-two?

  4                            A.    So it's -- looking at it now,

  5            it's -- it's the same methodology and I'm starting to

  6            remember a little bit now that we only received point

  7            of sale information for a certain period.          We did not

  8            receive it for the entire period, which is why we

  9            developed that error rate.

 10                            Q.    So back to the original question

 11            that I asked, were the records -- the books and

 12            records for Lace Entertainment adequate?

 13                            A.    Now, after looking at that, I'm

 14            going to say, no.

 15                            Q.    Well -- anyway.     So the method

 16            for -- for Lace and Stiletto was -- was similar --

 17                            A.    Correct.

 18                            Q.    -- and from your recollection

 19            though, you think that the books and records were

 20            inadequate that were provided to the Division?

 21                            A.    Correct.   Yes.

 22                            Q.    So the methods you just described

 23            with regard to M.L.B., 44th, Lace and Stiletto.            Is

 24            that what Division used to determine the six million

 25            dollars in additional sales, roughly?

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 50 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 50
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            A.   Yes.

  3                            Q.   And did those two numbers

  4            together the thirty eight million dollar that you

  5            spoke about earlier, and the six million dollars, did

  6            those two numbers constitute the forty-four million

  7            dollars in -- in gross sales that you testified to

  8            earlier?

  9                            A.   Yes, it did.

 10                            Q.   And the Division then issued

 11            notices of determination to Metro Enterprises

 12            Corporation?

 13                            A.   Yes.

 14                            Q.   And did these numbers form the

 15            basis for the notices?

 16                            A.   Yes, it did.

 17                            Q.   And is it also the same for

 18            notices issued to Metro -- to John Scarfi, sorry, as

 19            a responsible person for Metro?

 20                            A.   Yes.

 21                            MR. JACK:     I have no further questions

 22            for this witness:

 23                            A.L.J. RUSSO:    Thank you.       Mr. Bobrow,

 24            cross examination?

 25                            MR. BOBROW:     Your Honor, can we have a

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 51 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 51
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            five-minute break please?

  3                            A.L.J. RUSSO:    Yes, we'll --

  4                            MR. BOBROW:     Thank you.

  5                            A.L.J. RUSSO:    -- we'll go off the

  6            record for five minutes for --.

  7                            The reporter:    We're off.

  8                            (Off record, 11:31 to 11:39)

  9                            A.L.J. RUSSO:    Back on the record.           We

 10            took a five-minute recess and we're now back and let

 11            me just remind you, you are still under oath.

 12                            Cross examination at this time.

 13                            MR. BOBROW:     Your Honor, I would like

 14            to reserve my cross examination because Ms. Scala did

 15            a very good and detailed explanation of how the

 16            liability was computed.     But I think it's more

 17            important in this case that we understand the

 18            taxability and the respondent's position.           And to do

 19            that, I'd like to put on my first witness who will go

 20            into why the position is that we have a little

 21            clarify everything for Your Honor, and for the

 22            department as well.   So I think I'd like to reserve

 23            on Ms. Scala and put on my first witness.

 24                            A.L.J. RUSSO:    Ms. Scala, were you

 25            going to be staying for -- for the rest of the day?

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 52 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                         Page 52
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2                              THE WITNESS:     Yes.

  3                              A.L.J. RUSSO:    Okay.     That's fine.

  4            Then you're excused for now.       Mr. Bobrow, if you

  5            could please call your first witness.

  6                              MR. BOBROW:     Thank you.     I'd like to

  7            call Jennifer Kinsley.

  8                              A.L.J. RUSSO:    Please raise your right

  9            hand.     Do you swear or affirm to tell the truth, the

 10            whole truth and nothing but the truth?

 11                              MS. KINSLEY:     Yes, I do.

 12                              WITNESS; JENNIFER KINSLEY; Sworn

 13                              A.L.J. RUSSO:    Okay.     You may proceed,

 14            please.

 15                              MR. BOBROW:     Thank you.

 16                              DIRECT EXAMINATION

 17                              BY MR. BOBROW:

 18                              Q.   Could you please tell the Hearing

 19            Officers and the Court today, what -- who is your

 20            employer, where you live and what you do?

 21                              A.   Yes, my name is Jennifer Kinsley,

 22            K-I-N-S-L-E-Y.    I am an attorney licensed to practice

 23            law in the State of Ohio, the State of Florida, the

 24            Federal District Courts in Connecticut, a long list

 25            of federal courts of appeals, the U.S. Supreme Court,

ARII@courtsteno.com                                           www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 53 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                         Page 53
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            et cetera.    I practice law as a solo practitioner in

  3            the state of Ohio and I am also employed fulltime as

  4            a tenured law professor at the Northern Kentucky

  5            University, Salmon P. Chase College of Law, which is

  6            in the Cincinnati metropolitan area.          I'm also the

  7            Associate Dean for Professional Development at that

  8            law school.    I've been practicing law since 1999.

  9                              Q.   Thank you.     The first thing I'd

 10            like you to do for everybody's benefit is explain a

 11            little bit about the history and background of this

 12            case.     And -- and what the crux of the issue is

 13            between the Department of Labor in New York and the

 14            Department of Taxation in New York.

 15                              A.   So --

 16                              MR. JACK:     Judge, before we go on, I

 17            mean, this -- I'm not sure, is this a fact witness or

 18            an expert witness of some side?

 19                              MR. BOBROW:     This is an expert

 20            witness, Your Honor.    She's --.

 21                              A.L.J. RUSSO:    An expert in what

 22            regard?

 23                              MR. BOBROW:     In the sales tax -- sales

 24            -- state and local taxation and sales tax.

 25                              A.L.J. RUSSO:    And what is the nature

ARII@courtsteno.com                                           www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 54 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                         Page 54
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            of her testimony?

  3                              MR. BOBROW:     Her testimony is going to

  4            explain why, for example, there are other courts that

  5            have held what we called Mr. Jack refers to as the

  6            sale of script, subject of tax.        And she also -- we

  7            had filed a motion to hold this hearing in abeyance

  8            and we explained the reason was two other ongoing

  9            litigations that relate to the same legal issue we

 10            are saying that we have here today.          And also the

 11            parties, and Metro is a party to those other

 12            litigations again which deal with the sales taxation

 13            of script.     And she wants to explain why we filed

 14            that motion for abeyance and the significance of it.

 15                              THE WITNESS:     If I may, Your Honor, I

 16            just --

 17                              A.L.J. RUSSO:    No, no, no, not yet.

 18            Mr. Jack --.

 19                              MR. JACK:     I'm not sure -- I mean, I'm

 20            just a little lost here, because I mean, who filed

 21            the motion for, to hold the matter in abeyance?

 22                              MR. BOBROW:     The petitioners have

 23            filed a motion to hold this hearing in abeyance

 24            because there are several other ongoing actions in

 25            other courts, dealing with the sales taxation of

ARII@courtsteno.com                                           www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 55 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 55
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            script, and -- and Metro Enterprises is a party, it's

  3            totally relevant.

  4                            MR. JACK:     Well, I'm fully familiar

  5            with the -- the motion that you filed for summary

  6            judgment and to hold the matter in abeyance, but was

  7            it filed by you or by this witness?

  8                            MR. BOBROW:    It was filed -- it was

  9            prepared by this witness and I filed it.

 10                            MR. JACK:     And, Judge, I mean, I don't

 11            see how this person qualifies to testify as an expert

 12            on anything in this -- in this case.        And -- and

 13            yeah, that she's not a fact witness, I -- maybe she

 14            is, but she have to quality how she -- she -- she

 15            knows the facts that she would then testify about

 16            here and I mean -- but she -- Mr. Bobrow claims that

 17            she's an expert, I can't see for a qualification as

 18            an expert testimony or her relevant to any testimony

 19            here -- the relevance of her testimony to anything

 20            that's going to be discussed here today.

 21                            MR. BOBROW:    I just said that the

 22            other actions from which was -- more than one, that

 23            deals with the same sales taxability of the script

 24            the witness prepared.

 25                            THE WITNESS:     I don't mean to

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 56 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 56
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            interject, but I think I can clear this up.          And I do

  3            need for my own professor -- professional licensure

  4            to dispel the notion that I am an expert witness in

  5            state and local taxation.   I am not an expert in

  6            state and local taxation.   I am an expert in other

  7            legal matters that will not be relevant today.            I

  8            factually can offer information that I believe to be

  9            useful to Your Honor, because I represent related

 10            entities in other litigation that has the exact same

 11            subject matter as this case.

 12                            A.L.J. RUSSO:    Okay.    As admitted by

 13            the witness, she is not an expert in sales tax,

 14            especially in particular state and local sales tax,

 15            so she will not be qualified as an expert for

 16            testimony.

 17                            Therefore, opinion testimony will not

 18            be allowed.   If you have questions for her with

 19            regard to factual issues for which she has first-hand

 20            knowledge of this matter, which is relevant, I'll

 21            allow that type of testimony.     But there will not be

 22            any opinion testimony as far as what she thinks of

 23            the sales tax law.

 24                            BY MR. BOBROW:    (Cont'g.)

 25                            Q.   Could you explain what the other

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 57 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 57
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            litigations are?     The two other litigations that deal

  3            with this issue of sales taxability?

  4                            A.    Yes, absolutely.     And so that the

  5            record is clear, I'll preface my answer to that

  6            question by identifying the ways that I connect to

  7            those other lawsuits.    I have a longstanding

  8            relationship with Mr. Capeci, who was in the room

  9            this morning, and is a principal in two different

 10            companies.   One is called M.L.B. Enterprises Corp.

 11            and one is called 44th Enterprises Corp. and I have

 12            represented both Mr. Capeci personally and those two

 13            entities in a number of different lawsuits dealing

 14            primarily with employment-related matters, lawsuits

 15            filed against the entities or him personally, by

 16            current or former employees.    I have also represented

 17            those entities with respect to first amendment

 18            challenges in federal court dealing with a

 19            constitutional right of free speech.

 20                            So over the years, I have developed a

 21            strong working knowledge of Mr. Capeci's business

 22            model, 44th Enterprises Corp. and what it does and

 23            how it functions and M.L.B. Enterprises Corp and what

 24            it does and how it functions as well.        I've

 25            personally visited each of those businesses and have

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 58 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 58
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            observations that I can make based on my own

  3            investigation and observation in those businesses.

  4                             Now, that being said, you asked me

  5            about different litigation related as I understand to

  6            the subject of sales tax, the same question that is

  7            being addressed today.    And there are two different

  8            pieces of litigation currently pending, where the

  9            question of sales tax and script is raised.          One of

 10            them is a case entitled Dennis versus 44th

 11            Enterprises et al.     There's a number of other parties

 12            to that and I would have to see the pleading to give

 13            you the whole name of it.    But the -- the short title

 14            is Dennis versus 44th Enterprises.

 15                             That case began because Ms. Dennis,

 16            who was a -- or is a former employee of 44th

 17            Enterprises, a dancer, filed a lawsuit against 44th

 18            and Mr. Capeci alleging violations of the Fair Labor

 19            Standards Act, the New York Labor Law and other labor

 20            related regulations.

 21                             She claims, in essence, that she was

 22            not paid what she was owed as an employee working at

 23            44th.    That case has now transformed into a much

 24            larger legal proceeding because it is now an

 25            interpleader action.     So 44th Enterprises filed an

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 59 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                         Page 59
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            interpleader complaint as part of its answer to the

  3            class action complaint filed by Ms. Dennis.             And 44th

  4            Enterprises, in filing that interpleader, also

  5            brought in Metro Enterprises and Mr. Scarfi, your

  6            client Mr. Bobrow, as -- as cross defendants in that

  7            case.     44th Enterprises additionally interpleaded the

  8            tax department as a party into that interpleader

  9            action as well.        And the claims in that case deal

 10            with a conflict between Fair Labor Standards Act, New

 11            York Labor Law and the presumption that money paid by

 12            a customer to a service employee is a gratuity on the

 13            one hand, and then the tax department's position on

 14            the other hand that that same money is actually money

 15            belonging to the employer and subject to sales tax.

 16                              And so that question of Labor Law on

 17            the one hand Tax Law, on the other hand is teed up

 18            exactly in the same way that it is here in that

 19            interpleader action which is pending in Manhattan.

 20                              Q.      And what's the forum?

 21                              A.      It's the Supreme Court in

 22            Manhattan.

 23                              Q.      Okay.

 24                              A.      And then -- that's the first

 25            piece.    And then there is another lawsuit, which

ARII@courtsteno.com                                           www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 60 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 60
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            M.L.B. Enterprises has filed.       And I should clarify

  3            because we're listing a lot of parties that M.L.B.

  4            Enterprises is not a party to the interpleader

  5            action, only 44th Enterprises is and Mr. Capeci,

  6            Metro and Mr. Scarfi and the tax department and Ms.

  7            Dennis and the class, she represents lot of parties.

  8            A shorter with the parties exists in the federal

  9            lawsuit.    So another federal action has been filed in

 10            the Southern District of Manhattan, which is M.L.B.

 11            Enterprises only, not Mr. Capeci, just the

 12            corporation against the tax department.

 13                             And that case also seeks to

 14            declaratory judgment resolving the tension that I've

 15            outlined between Labor Law on the one hand, both

 16            federal and state and then State Tax Law on the other

 17            hand.

 18                             Q.    Uh-huh.   Thank you.       What do you

 19            see as the adverse consequences of -- of these two --

 20            these two suits?      By that I mean, can Mr. Scarfi

 21            and/or Metro be put in a position of owing the same

 22            money to the Labor Department and the Tax Department?

 23                             A.    So that --

 24                             MR. JACK:   Judge, I'm going to have to

 25            object to this question because it's going to call

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 61 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 61
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            for her expert opinion and what she thinks is -- and

  3            how she thinks is going to affect that tax periods

  4            here.    And what the witness has just done for the

  5            last five minutes or so is -- is described the

  6            posture of these matters that are before the district

  7            court, the Federal District Court and the Supreme

  8            Court in Manhattan.   What we're here today to talk

  9            about is a sales tax not transactions allegedly

 10            conducted by Metro Enterprises Corp. and these

 11            various entities was subject to sales tax.          It has

 12            nothing to do with a wage labor dispute.         I mean, if

 13            you look at the motion filed by Mr. Bobrow in

 14            attempts to paint these -- these -- these things as

 15            if they're the same thing that the receipts of a club

 16            are nothing but gratuities, and nobody has any right

 17            to assert that sales taxes is due on them.          I mean,

 18            those are factual allegations that you would have to

 19            decide -- would have to decide -- sorry, whether or

 20            not they're actually true and whether or not the

 21            department is -- is filing the tax gratuities.            This

 22            witness can't add anything to that from what I'm

 23            hearing here, I mean, what she's done is described

 24            the posture again of these things in the District

 25            Court and in the Supreme Court.     She can't add

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 62 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 62
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            anything else, that's going to be of any very value

  3            or of have any relevance to these proceedings.

  4                             A.L.J. RUSSO:    Your objection is

  5            sustained.    As I already instructed you, Mr. Bobrow,

  6            I was not going to accept opinion testimony from this

  7            witness.     I said if she's specifically has factual

  8            knowledge of the case that's before us that that was

  9            the proper testimony to accept.

 10                             As far as the status of other pending

 11            cases, that's something that's open to public record.

 12            And if you wish to cite it in your briefs, you

 13            certainly may, but I'm interested in factual

 14            testimony regarding the issues before us today.             So

 15            if you have questions for her with that regard, that

 16            she has first-hand knowledge, you may continue.

 17                             BY MR. BOBROW:    (Cont'g.)

 18                             Q.   Jennifer, in any of these

 19            proceedings, have any of these courts confirmed the

 20            fact that the dances are employees?

 21                             MR. JACK:   Objection, Judge.        I mean,

 22            again, if you look at the filings and you look at

 23            even just the summary motions filed, but

 24            interestingly, what petitioners seem to fail to

 25            include in that motion that they file is their answer

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 63 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                     Page 63
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            to Mrs. Dennis' complaint and in the answer,

  3            petitioners state that these performers are in fact

  4            independent contractors, not employees.

  5                            So Ms. Dennis alleged that she's an

  6            employee, petitioner responded by saying, "You're not

  7            an employee, you're -- you're an independent

  8            contractor".   So what they're attempting to do now is

  9            to make you believe that their position has been that

 10            these are employees of the club.     That's not been

 11            their position, that's going to become clear to you

 12            once you -- you review the entire record in this

 13            matter.

 14                            Again, this witness can't add or

 15            subtract anything from this.    As you said, these are

 16            all public records, that can easily be referenced in

 17            briefs and arguments and wherever else, but this

 18            witness can't do anything to add or subtract from the

 19            papers that's been filed in those -- in these courts,

 20            whether it'd the Federal District Court or the

 21            Supreme Court in Manhattan.    Those papers were filed

 22            and responded to.   And -- and again, the response --

 23            petitioner's response is conveniently omitted from

 24            the motion for summary determination that Mr. Bobrow

 25            filed and it's obvious why.    Because in this motion

ARII@courtsteno.com                                       www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 64 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 64
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            he is claiming, these are employees of the club.              As

  3            if you weren't -- you wouldn't do your own due

  4            diligence and -- and figure out that, oh, you didn't

  5            claim that in your response to -- to the summons

  6            filed, you claim they were independent contractors,

  7            since when did you start claiming that they're --

  8            they're in fact employees, that’s simply an

  9            allegation by Mrs. Dennis and the class that they’re

 10            employees, which petitioners opposed.         So again, this

 11            witness, she can testify about factual issues to do

 12            with -- with the sales tax assessments against Metro

 13            and against Mr. Scarfi, but anything else would just

 14            be her opinion as to what she thinks this means and

 15            what she thinks, how she thinks this is going to

 16            affect Metro and Mr. Scarfi and so on and so which is

 17            all opinion that if she had qualified as an expert

 18            witness, she would have been able to offer, but she

 19            can't because she admitted that she isn't an expert.

 20                            MR. BOBROW:     Jennifer, is there

 21            anything Mr. Osborne is saying that is inaccurate?

 22                            THE WITNESS:     Yes, there are several

 23            things.

 24                            A.L.J. RUSSO:    No, no, no, that's --

 25            that's not correct for her to opine on what Mr. Jack

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 65 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 65
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            is saying when I rule on the objections.         I agree

  3            with Mr. Jack.   Again, if she has factual knowledge

  4            regarding this particular case, that's the

  5            appropriate line of testimony.     The other cases are

  6            in different jurisdictions, there has been no final

  7            outcome in them, she cannot opine what the final

  8            outcome is going to be.     I'm, at this point, only

  9            interested in facts bearing on this specific case for

 10            which she has personal knowledge.      If you have

 11            questions in that regard, you can continue with this

 12            witness.   Otherwise, it's time to move on to another

 13            witness.

 14                             BY MR. BOBROW:   (Cont'g.)

 15                             Q.   Jennifer, is there anything

 16            factual you can add to this case?

 17                             A.   Yes, as a part of my

 18            representation of Mr. Capeci and his two business

 19            entities, I have conducted lots of personal

 20            investigation about his business model, the way his

 21            business operates, who the significant people are

 22            that he contracts with and does business with and

 23            having a very solid working understanding of how the

 24            business model functions.

 25                             Q.   What is the relationship between

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 66 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 66
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            M.L.B. and Metro Enterprises?

  3                              A.   It's contractual.

  4                              Q.   You know, the way I used to think

  5            about it is it's -- I go into Walmart, I see a

  6            Citibank A.T.M. machine.      Is there any analogy to be

  7            drawn between the A.T.M. machine and the -- and the

  8            store?

  9                              A.   Well, if you're asking me what

 10            M.L.B. and Metro contract to do --

 11                              Q.   Yes.

 12                              A.   -- I can definitely explain how

 13            that contract works and what it is about.           So as the

 14            Court probably already knows and I'll be in 44th

 15            operate adult nightclubs.     They sell drinks of the

 16            alcoholic and non-alcoholic variety, they have a

 17            space where people can come in, there's music

 18            playing, you know, it's -- it's similar to any sort

 19            of traditional nightclub that any of us may have been

 20            to.

 21                              And then in various locations within

 22            the business establishments, there are performers who

 23            are engaging in dance performances.        Some of those

 24            occur on a public stage area and then some of those

 25            occur in rooms that are smaller than -- than the

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 67 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 67
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            general public area.    To facilitate customers being

  3            able to offer gratuities to the dancers who are

  4            performing both in the public space and then in the

  5            party rooms.   M.L.B. and 44th have contracted with

  6            Metro which is a financial processing company to run

  7            credit cards for customers who wish to offer

  8            gratuities to the dancers.

  9                            And so Metro provides machines in the

 10            club establishments which will, in essence, just spit

 11            out a voucher enabling the customer to offer a credit

 12            card gratuity to the entertainers as opposed to cash.

 13                            Now, from 44th and -- and -- and

 14            M.L.B.'s perspective, that's a necessary service that

 15            they need for their customers because there are

 16            A.T.M. withdrawal limit.     So certainly one option,

 17            business option or decision that Mr. Capeci in

 18            running these companies could have made was to just

 19            put an A.T.M. machine in the business.        And I think

 20            we've all been to places like cash restaurants or

 21            where you get your nails done or something like that,

 22            where there might be an A.T.M. there so that you can

 23            go withdraw cash and pay that way.       But banks have

 24            limits on daily withdrawals from your A.T.M. or from

 25            your bank account.     And so Mr. Capeci made a business

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 68 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 68
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            decision that it would be in the best interest of his

  3            customers to contract with a company like Metro,

  4            enabling them to, in essence, put the gratuities that

  5            they desire to spend on their credit card, which --

  6            and then they could go above that daily A.T.M. limit.

  7                            Q.   Thank you.

  8                            MR. BOBROW:     I had earlier asked you

  9            about the motion for summary determination.           So I

 10            want to put it in the record.

 11                            A.L.J. RUSSO:    I'm going to mark for

 12            identification purposes, Petitioner's Exhibit One.

 13            And is this the complete document that you had filed

 14            --

 15                            MR. BOBROW:     Yes.

 16                            A.L.J. RUSSO:    -- previously?         Okay.

 17            All right and --.

 18                            BY MR. BOBROW:     (Cont'g.)

 19                            Q.   Jennifer --

 20                            A.L.J. RUSSO:    Sorry, I was going to

 21            accept into the records since we --

 22                            MR. BOBROW:     Thank you.

 23                            A.L.J. RUSSO:    -- already have it in

 24            our file.   I will accept into the record,

 25            Petitioner's Exhibit One.

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 69 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                         Page 69
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                              BY MR. BOBROW:     (Cont'g.)

  3                              Q.      Jennifer, did you prepare this

  4            motion for determining -- summary determination?

  5                              A.      May -- may I actually look at the

  6            Court's copy --

  7                              A.L.J. RUSSO:    Oh, I'm sorry, yeah.

  8                              THE WITNESS:     -- I just want to make

  9            sure that I'm looking at the same exact thing --.

 10                              MR. BOBROW:     Right.

 11                              A.L.J. RUSSO:    Sure.     Bear with me.

 12                              THE WITNESS:     -- just to be careful.

 13                              MR. BOBROW:     That's fine.

 14                              A.L.J. RUSSO:    Handing the witness

 15            Exhibit One.

 16                              THE WITNESS:     Thank you.

 17                              Okay.    I have reviewed what's been

 18            marked as Exhibit One.       And I participated in the

 19            preparation of this document.        I did not solely

 20            author it.

 21                              BY MR. BOBROW:     (Cont'g.)

 22                              Q.      What was the purpose of the

 23            document?

 24                              A.      The purpose of the document was

 25            to seek a summary determination from this court under

ARII@courtsteno.com                                           www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 70 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 70
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            its rules for summary determination.

  3                             Q.   And why did you think that was

  4            appropriate?

  5                             A.   Well, the -- the tax appeals

  6            rules provide a mechanism for seeking summary

  7            determination.   And these were valid legal arguments

  8            that, I believe, your client wanted to raise in this

  9            proceeding.

 10                             Q.   Thank you.

 11                             MR. BOBROW:     I'm finished, Your Honor.

 12                             A.L.J. RUSSO:    Okay.     This -- I've

 13            accepted Exhibit One --

 14                             MR. BOBROW:     Thank you.

 15                             A.L.J. RUSSO:    -- into the record.

 16            You're -- you're done with your Direct?

 17                             MR. BOBROW:     Yes.

 18                             A.L.J. RUSSO:    Okay.     Mr. -- Mr. Jack,

 19            cross-examination?

 20                             MR. JACK:     Sure, Judge.     Thanks.

 21                             CROSS EXAMINATION

 22                             BY MR. JACK:

 23                             Q.   And so the -- the script sale

 24            function that Metro performs is an integral function

 25            in these clubs, correct?

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 71 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                     Page 71
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            A.   I wouldn't call it integral.           It

  3            facilitates customers being able to offer gratuities

  4            to employees.

  5                            Q.   And when you say gratuities here,

  6            what do you mean?

  7                            A.   I mean gratuities that belong to

  8            employees.

  9                            Q.   So the money that you describe

 10            actually belonged to the employee.      And who are those

 11            employees?

 12                            A.   The employees are the dancers.

 13                            Q.   And they are employees of whom?

 14            Who employs them?

 15                            A.   M.L.B and 44th.

 16                            Q.   Okay.   So these employees, the

 17            money that Metro sales or receives from the sale of

 18            the script belong to these employees, correct?

 19                            A.   Yes, it does.

 20                            Q.   Okay.   Did Metro or 44th or any

 21            of these other entities ask their dancers as far as

 22            you know whether they want their monies to be handled

 23            this way?

 24                            A.   Yes, in fact, they did.        There

 25            are two different sets of contracts.      There's a

ARII@courtsteno.com                                       www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 72 of 260


800.523.7887                                         Associated Reporters Int'l., Inc.
                                                                          Page 72
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            contract that the employees maintain with M.L.B. or

  3            44th, whichever club they are working at.              And then

  4            there's a separate contract that the entertainers

  5            maintain with Metro.       The contract that the

  6            entertainers maintain with M.L.B. and 44th most

  7            definitely indicates that all script paid to them by

  8            customers belongs to them.

  9                              Q.      So this was an idea that came

 10            from the employees?       That says this is the way you

 11            want, you can handle all the money?

 12                              A.      I can't speak to the origin of

 13            the idea.    The contract is very clear that the

 14            employees will keep script paid to them by customers

 15            as their own property.       And that is actually in the

 16            employee's best interest because they can actually be

 17            paid gratuities above and beyond daily A.T.M. limits.

 18                              Q.      Okay.   That's good for everybody.

 19            So the thirty-eight million dollars here in -- in

 20            sales that Metro made belongs to these employees?

 21                              A.      I don't believe that any sales

 22            have been made.        There is money that has been

 23            processed.    The entertainers -- that is the

 24            entertainer's money because it was a gratuity paid to

 25            them directly by customers.

ARII@courtsteno.com                                            www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 73 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                     Page 73
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            Q.   So that's thirty-eight million

  3            dollars in gratuities you're saying?

  4                            A.   Yes.

  5                            Q.   Okay.   So what portion of that is

  6            for the dance fees that were charged to the patrons

  7            for the dancers?

  8                            A.   Patrons were never charged the

  9            dance fees.   Patrons paid gratuities to entertainers

 10            of their own volition, of their own choice and then a

 11            negotiated transaction between the employee and the

 12            customer.

 13                            Q.   Oh, so they negotiated the

 14            gratuity?

 15                            A.   The gratuities could have been

 16            discussed at some point, yes.

 17                            Q.   Oh, that's --.

 18                            A.   That's not a dictated or

 19            mandatory transaction.   There are no dance fees that

 20            are mandatory ever for anyone.    There are no dance

 21            fees that the club sets or dictates.

 22                            Q.   Okay.   And have you -- have you

 23            looked at the books and records for any of these

 24            entities that you claim to have knowledge of the

 25            operation?

ARII@courtsteno.com                                       www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 74 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                         Page 74
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                              A.    Books, I'm not -- you would have.

  3            I -- I understand the term books to be a term of --

  4            art in the tax context and because I am not a tax

  5            expert you would need to clarify for me what you mean

  6            by books for me to fully answer that.           Records, yes,

  7            I have looked at records.

  8                              Q.    What records did you look at?

  9                              A.    I've looked at tax returns.           I've

 10            looked at contracts.      I've looked at arbitration

 11            agreements.   I've looked at legal pleadings.             There

 12            are likely more.       Those are the ones that come to the

 13            top of my head.

 14                              Q.    Did you look at any general

 15            ledgers?

 16                              A.    Bank ledgers, no, I have not

 17            looked at those.

 18                              Q.    And so --?

 19                              A.    I have looked at some bank

 20            records.   But I have not looked at what I would call

 21            a ledger in -- in and out list of transactions.               I

 22            have not looked at that.

 23                              Q.    Have you looked in the records

 24            where it shows that Metro is paying over the entirety

 25            of these thirty-eight million dollars to the -- to

ARII@courtsteno.com                                           www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 75 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                         Page 75
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            the people to whom it belong?

  3                            A.     No, Metro doesn't pay the

  4            thirteen million dollars to the --.

  5                            Q.     Thirty-eight.

  6                            A.     Thirty-eight million, I'm sorry.

  7            I misunderstood you.    Metro doesn't pay thirty-eight

  8            million dollars.     Metro keeps a twenty percent

  9            processing fee from customers at the beginning.                 And

 10            a ten percent redemption fee from entertainers at the

 11            end.   So I'd have to do the math and with -- I mean,

 12            I have a pen here but that might be difficult for me

 13            to do without a calculator.

 14                            Q.     All right.     So let's see.        So

 15            there's thirty-eight million dollars in -- in sales

 16            that the department asserted was from the sale of

 17            script and Metro keeps what -- twenty percent you

 18            said of that?

 19                            A.     No.     So first of all, script is

 20            not sold.   Script is not a tangible thing like this

 21            pen or this binder clip or my shoes that someone

 22            could just go buy.     Script is a processed credit card

 23            transaction.

 24                            Q.     Okay.

 25                            A.     Now, would you remind me the rest

ARII@courtsteno.com                                           www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 76 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                         Page 76
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            of your question because you -- you were saying sale

  3            of script and I just want to be clear that script is

  4            not a thing like these two items in my hand.

  5                              Q.      Yeah, and again, I mean, you're

  6            not here to offer your opinion -- I mean, so the

  7            Judge would decide whether the -- is true or whether

  8            the -- that exchange is a sale.

  9                              But the question is Metro has sold

 10            thirty-eight million dollars -- oh, Metro took in

 11            receipts for thirty-eight million dollars for --

 12            where customers handed over their -- their credit

 13            cards to Metro.        And added -- for the period involved

 14            here, that added up to thirty-eight million dollars.

 15            You're saying that Metro keeps twenty percent which I

 16            think would roughly be three million four hundred

 17            thousand dollars?

 18                              A.      Yeah, right.

 19                              Q.      Thereabouts?

 20                              A.      Sure.

 21                              Q.      So there's thirty-five million

 22            dollars left then, roughly?

 23                              A.      Right.

 24                              Q.      That belongs to the dancers?

 25                              A.      Yes, I am -- I will be completely

ARII@courtsteno.com                                           www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 77 of 260


800.523.7887                                           Associated Reporters Int'l., Inc.
                                                                            Page 77
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            candid.   I am not a great math person.             So to the

  3            extent that you are asking me to compute precise

  4            mathematical numbers in my head right now.                I'm not

  5            able to do that.

  6                              Q.      No.     I'm not ask --.

  7                              A.      But, yes, whatever thirty percent

  8            -- and actually it's -- it doesn't work out to be

  9            thirty percent.        Because hopefully, I can do this

 10            correctly without a calculator.           If you, if a

 11            customer wants to tip a dancer a hundred dollars.

 12            Let's say we'll start with a round number.                They

 13            would run a credit card transaction with Metro for a

 14            hundred and twenty dollars.           Twenty dollars stays

 15            with Metro as Metro's processing fee.              A hundred

 16            dollars goes to the customer to give to the

 17            entertainer.

 18                              Then when the entertainer takes that

 19            hundred dollars of script and redeems it back with

 20            Metro, Metro keeps another ten dollars which is the

 21            ten percent redemption fee.           So that means that much

 22            of the hundred and twenty dollars, Metro has thirty.

 23            And the entertainer has ninety.           Percent wise, I

 24            think that's three fours, right?

 25                              Q.      Okay.    All right.      So -- so

ARII@courtsteno.com                                              www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 78 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                         Page 78
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            there's ninety dollars that belongs to the

  3            entertainer.    Did you look at any books, any records,

  4            whatever that's it, that ninety -- that ninety

  5            dollars were transferred from Metro to these dancers?

  6                              A.      Yes, the contracts.

  7                              Q.      No, the contract says what

  8            suppose, what -- what allegedly is going to happen.

  9            Did you look at any books and records that

 10            demonstrated that -- that transfer from Metro to the

 11            dancers actually took place?

 12                              A.      Yes, so I have seen --.

 13                              Q.      What books and records did you

 14            look at?

 15                              A.      You would have to show them to me

 16            for tell -- for me to tell you that I've actually

 17            seen those.    I can categorically describe for you

 18            what I've seen.        But again, it's not in front of me.

 19            So you and I might be talking about different

 20            documents.     I just want the record to be clear there,

 21            that I'm not looking at any set of documents.              I'm

 22            just --

 23                              Q.      Okay.

 24                              A.      -- describing categorically for

 25            you what I've seen.

ARII@courtsteno.com                                           www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 79 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 79
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                             Q.   Just -- just so that we're clear.

  3            I mean, what I'm asking about is if you saw any

  4            account in the records that says, Metro owes Mrs.

  5            Dennis five million dollars and this where Metro paid

  6            Mrs. Dennis, five million dollars.         Here is a

  7            canceled check, here is the accountant record that

  8            shows that that transfer actually took place.             Did

  9            you see anything like that?

 10                             A.   I believe so.      And again, without

 11            the document in front of me, I would have to see it

 12            in order to tell you if I had seen it.          Do you

 13            understand what I'm saying?

 14                             Q.   I understand but --

 15                             A.   Okay.

 16                             MR. JACK:     -- and -- and I have no

 17            further questions, Judge, thanks.

 18                             A.L.J. RUSSO:    Thank you.       Mr. Bobrow,

 19            any re-direct?

 20                             MR. BOBROW:     Yes.

 21                             RE-DIRECT EXAMINATION

 22                             BY MR. BOBROW:

 23                             Q.   Mr. Jack referred to the

 24            transactions with Metro as the sale of script.              Is

 25            that factually accurate?

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 80 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 80
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            A.     No, it's --.

  3                            MR. JACK:     Objection, Judge.       It's a

  4            question that calls for his -- her opinion.

  5                            A.L.J. RUSSO:    Sustained.

  6                            MR. BOBROW:     Okay.

  7                            BY MR. BOBROW:     (Cont'g.)

  8                            Q.     How would you describe what Metro

  9            does in converting credit cards?

 10                            A.     As I understand what Metro does

 11            and I speak as a person who has represented at a very

 12            -- a business that has a contract with Metro and has

 13            been in business with Metro for many years.

 14                            Metro processes credit cards for

 15            customers.   One of the -- so Metro incurs some cost

 16            to it in doing that.    First, it has to pay the credit

 17            card company their processing fee.        And those fees

 18            vary, as I understand it, based on things like

 19            rewards, points or free airline tickets, those things

 20            that we, as consumers like to get from credit cards.

 21            That -- that cost is actually incrementally passed

 22            back to companies like Metro that process the card.

 23                            So there's -- those fees are hard to

 24            quantify, they're typically between two-and-a-half

 25            percent on the low end and then up to maybe five or

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 81 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 81
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            six percent on the high end, based on those rewards

  3            points.    And then Metro also absorbs the risk of

  4            charge backs.    So it is commonly known in

  5            establishments like these, that some people will go

  6            and spent quite a bit of money.          And then the next

  7            day regret that they did that.       And they will call

  8            their credit card company and put a holder on the

  9            charge and that's called the charge back.            And so

 10            Metro, rather than M.L.B. and 44th absorb -- absorbs

 11            the risk of those charge backs.

 12                             Q.   Uh-huh.

 13                             MR. BOBROW:     Thank you.     No other

 14            questions, Your Honor.

 15                             A.L.J. RUSSO:    Thank you.       Nothing

 16            further, Mr. Jack?

 17                             MR. JACK:     Nothing further, Judge.

 18                             A.L.J. RUSSO:    Okay.      I just have a

 19            couple of questions

 20                             THE WITNESS:     Yes, Your Honor.

 21                             A.L.J. RUSSO:    So say a customer comes

 22            into a club and has a credit card transaction through

 23            Metro --

 24                             THE WITNESS:     Yes.

 25                             A.L.J. RUSSO:    -- purchases a hundred

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 82 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 82
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            dollars of -- of script.   What sort of record do they

  3            get of that transaction?

  4                            THE WITNESS:    There's a -- like a

  5            credit card receipt, a -- a piece of paper like spits

  6            out of the credit card machine.        Like if you go to a

  7            restaurant and they have the mobile terminal and it's

  8            -- it's the thing out that it's a piece of paper.

  9                            A.L.J. RUSSO:   And then do they

 10            present that receipt when they want to redeem the --

 11            the script?

 12                            THE WITNESS:    The customer would give

 13            it -- the customer cannot redeem a script.          Once the

 14            customer has incurred the charge, that's their

 15            charge.   They can give the script to the dancers who

 16            then redeems it.   So yeah, they would just pass the

 17            -- the paper.

 18                            A.L.J. RUSSO:   So if they -- if they

 19            want to use the script, they give it to -- to

 20            whomever they're -- they're using a course --

 21                            THE WITNESS:    Yes.

 22                            A.L.J. RUSSO:   -- so that they

 23            concede, actually have a hundred dollars of -- of

 24            script.

 25                            THE WITNESS:    Yes.

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 83 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                         Page 83
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                              A.L.J. RUSSO:    Okay.     Can they use it

  3            to purchase alcoholic beverages at the club?

  4                              THE WITNESS:     No.

  5                              A.L.J. RUSSO:    Okay.     Anything further

  6            from either party?

  7                              MR. JACK:     No, Judge.

  8                              MR. BOBROW:     No, Judge.

  9                              A.L.J. RUSSO:    Okay.     Thank you.

 10            You're excused.

 11                              THE WITNESS:     Oh.

 12                              MR. JACK:     Mr. --.

 13                              A.L.J. RUSSO:    Okay.     You -- you've no

 14            other questions for this, this witness.

 15                              MR. JACK:     No, I don't.

 16                              A.L.J. RUSSO:    Okay.     You're excused.

 17                              THE WITNESS:     Thank you, Your Honor.

 18                              A.L.J. RUSSO:    And we will go off the

 19            record for a moment.

 20                              (Off the record, 12:24 to 12:24)

 21                              A.L.J. RUSSO:    So we took a brief

 22            restroom break.    If you'd call your next witness, Mr.

 23            Bobrow.

 24                              MR. BOBROW:     Yes.    Mr. John Scarfi,

 25            please, is my next witness?

ARII@courtsteno.com                                           www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 84 of 260


800.523.7887                                          Associated Reporters Int'l., Inc.
                                                                           Page 84
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2                              A.L.J. RUSSO:    Okay.       Sir, raise your

  3            right hand.    Do you swear or affirm to tell the

  4            truth, the whole truth and nothing but the truth?

  5                              MR. SCARFI:     Absolutely.

  6                              WITNESS; JOHN SCARFI; Sworn

  7                              A.L.J. RUSSO:    Okay.       You may proceed.

  8                              DIRECT EXAMINATION

  9                              BY MR. BOBROW:

 10                              Q.      John, could you tell -- tell us

 11            your -- you -- where you live, what businesses you're

 12            in --

 13                              A.      All right.    My name is John

 14            Scarfi.     I own Metro Enterprises one hundred percent.

 15            I'm an officer.        I'm a director.     I'm the only

 16            shareholder.    Graduated from college and what else do

 17            I get?    I go to Las Vegas every year.           And I go to

 18            seminars and I listen to attorneys in the adult

 19            entertainment industries speak on the requirements

 20            that we have to follow for the Internal Revenue

 21            Service, U.S. Department of Labor, New York State

 22            Labor Law and occasionally, New York State Department

 23            of Tax and Finance.

 24                              So it's important in my position that

 25            I understand how all four of those government

ARII@courtsteno.com                                             www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 85 of 260


800.523.7887                                         Associated Reporters Int'l., Inc.
                                                                          Page 85
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            agencies work and do the best I can to implement

  3            those rules because if I make a mistake, I am

  4            personally liable, every single one of -- could be

  5            dancers, could be government, one never knows.

  6                              Q.    Can you tell us how long you've

  7            been in this industry?

  8                              A.    I've been in this industry

  9            twenty-five years.

 10                              Q.    Okay.   And could you tell us how

 11            Metro operates?

 12                              A.    Operates?

 13                              Q.    And interaction with M.L.B.

 14                              A.    Absolutely.     So if a customer

 15            comes in the club and he wants to pay a dancer with

 16            cash, he pays it with cash.         She keeps all the money.

 17            He wants to come in the club, and he wants to pay

 18            with a -- with a check, he can walk in the club and

 19            hand her a check.      He can walk in the club with a

 20            gift card that he's happened to pick over at Duane

 21            Reid and hand it to her.        And she will sit and talk

 22            with him.   She might dance with him.          She can run a

 23            credit card on her own terminal, on her phone.

 24                              Today's technology or you get paid for

 25            performing her services.        But if our -- I'm the

ARII@courtsteno.com                                            www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 86 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 86
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            customer who wants to go to the A.T.M. machine, where

  3            he would pay a ten percent fee to get a hundred

  4            dollars and he could take that hundred dollars.              And

  5            he can give it to that dancer and that's the other

  6            way he could do.     Now, if he doesn't -- he didn't

  7            stop at Duane Reid, his A.T.M. card is maxed out.

  8            And he doesn't have any cash left in his pocket.              He

  9            can run his credit card through my terminal.           And for

 10            twenty percent fee I will give him that hundred

 11            dollars which then he can give to that entertainer

 12            the same thing he gave it to the other time.           And

 13            when she redeems it, I take ten percent.         I do not

 14            show the ninety dollars that she got on my federal

 15            income tax return.    Only the twenty and the ten,

 16            which basically mathematically is twenty-five percent

 17            of the hundred and twenty dollars.       So the ninety

 18            dollars never comes on my federal income tax returns

 19            because I don't consider it my money.        And that's a

 20            very important distinction because you got to follow

 21            the fairly but standard tax and New York State Labor

 22            Law that interwinds with this tax issue.         How you

 23            handle that money is determinative if it's subject to

 24            sales tax or it's a gratuity.     They have the

 25            government here loves to talk about executive club

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 87 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 87
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            and they like to talk about -- and they like to talk

  3            about hustler.    But at one case they just don't want

  4            to talk about is Hart versus Ricks from the Southern

  5            District of New York.      And I don't understand why.

  6            Could it be with all the case that they have or

  7            independent contractor cases.      And Southern District

  8            of New York is the only case where the dancers are

  9            employees.     And they tell us when it's a gratuity and

 10            when it's not.    And so by following those rules, all

 11            these monies were a gratuity always was.           We don't

 12            include it in the employer's gross receipts.             We only

 13            include the service charge and the Court says if it's

 14            not included in your gross receipts and the customer

 15            paid it to the entertainer, it is their property as a

 16            matter of law.    So that's the federal government.

 17            That's what they're telling me.       And we have the

 18            state over here.       They say it's our policy -- it's

 19            our policy.    We charge sales tax on all script no

 20            matter what.     Doesn't matter if they are employees,

 21            doesn't matter anything.       We charge sales tax.         You

 22            figure it out.    And that's why we're here today.

 23                              Q.    John, can you -- can you explain

 24            why you filed these interpleader actions and the

 25            effect of the interpleader actions --

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 88 of 260


800.523.7887                                           Associated Reporters Int'l., Inc.
                                                                            Page 88
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2                              A.      Absolutely.

  3                              Q.      -- on this action?

  4                              A.      Absolutely.     It was the greatest

  5            opportunity in my life to end this.             Because we had

  6            the dancers who's suing me for millions of dollars

  7            because they say it's their money which it is.                  And

  8            they say I unlawfully withheld ten percent which I

  9            may or may not have, that's for the Court -- Judge to

 10            decide.    But then I have the tax department say no,

 11            no, no.    That's not their money.          That's his money

 12            and your money.        And you owe a sales tax.          I said you

 13            both can't be right.       Only one of you can be right.

 14            So what do they do.       They filed a motion to dismiss,

 15            to get themselves out of the case.             I said, hey, wait

 16            a minute, they're here, you are here, fight it out

 17            with them, it's not my money.           But they refused to do

 18            that.     But they did say on the way out the door, if

 19            the Court determines that it is a gratuity, there's

 20            no tax due.

 21                              Q.      Thank you.

 22                              A.      That's where we're at.          Any other

 23            questions?

 24                              Q.      Yes.   Tell -- tell me --

 25            actually, no, I'll stop here.

ARII@courtsteno.com                                              www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 89 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 89
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2                              A.L.J. RUSSO:    Thank you.      Mr. Jack?

  3            Cross?

  4                              MR. JACK:    Sure, Judge.

  5                              CROSS EXAMINATION

  6                              BY MR. JACK:

  7                              Q.   Mr. Scarfi --

  8                              A.   Yes, sir.

  9                              Q.   -- Metro has two lines of

 10            business, correct?

 11                              A.   Yes, refer dancers, process

 12            credit cards.

 13                              Q.   So with regard to the referral --

 14                              A.   Yes, sir.

 15                              Q.   -- part of it.       How do you make

 16            money, on that part?

 17                              A.   How do I make money referring the

 18            dancers?

 19                              Q.   Yeah.

 20                              A.   Well, I refer dancers to various

 21            clubs because guys like to look at different girls,

 22            get a girl from one club to another club that's good

 23            for business.     I make money when customers use the

 24            credit card terminal, to pay the entertainers.              I get

 25            a twenty percent processing fee.        Now, if he go to an

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 90 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 90
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            A.T.M. machine, he gets ten percent processing fee.

  3            But he doesn't have the credit risk that I have

  4            because A.T.M. money comes out of your checking

  5            account.   And credit card is credit.      They can charge

  6            it back.

  7                            Q.   Okay.   And it's --.

  8                            A.   It's a service charge.

  9                            Q.   It's true, isn't it, that the ten

 10            percent fee that you withhold --

 11                            A.   That's true, I with -- withhold

 12            ten percent.

 13                            Q.   -- when the script is redeemed --

 14                            A.   Correct.

 15                            Q.   -- you withhold that because you

 16            consider that your payment for the referral service?

 17                            A.   I consider that a referral fee,

 18            or service charge.   It covers my four percent to five

 19            percent with the credit card companies and charge

 20            back stuff, yes.

 21                            Q.   And that's -- and also for

 22            referring the dancers, correct?

 23                            A.   Yes.

 24                            Q.   So -- I mean, but you don't keep

 25            track of any of the cash transactions, correct?

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 91 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                       Page 91
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                             A.    Keep track of all of it.

  3                             Q.    You keep track of --?

  4                             A.    I kept books and records every

  5            single day.    There's a credit, there's a receipt says

  6            ten thousand dollars, let's call it twelve.           Two

  7            thousand dollars is mine, ten thousand dollars is the

  8            dancers', I have a book.      Every dollar in the book,

  9            the girl signs her name every single day of every

 10            week and every club.     The receipt matches the money

 11            that gets paid out.     I'm in the middle with an I.R.S.

 12            sort of things, the tax department and all of my

 13            books and records were there.     And they're complete.

 14            And just as a reminder, it reminded me that I.R.S.

 15            They have their own rules too.      So you could pay

 16            somebody over six hundred dollars, you have to issue

 17            ten ninety-nine.      But because the I.R.S. considers

 18            this in this industry, this is a payment from the

 19            customer to the dancer.     I don't have to issue ten

 20            ninety-nine.    That's their regulation.       No ten

 21            ninety-nine because it's not me paying the dancer, it

 22            was the customer paying the dancer.        So I don't have

 23            issues on that dancers.

 24                             A.L.J. RUSSO:   Oh, I'm just going to

 25            interject for a moment.

ARII@courtsteno.com                                         www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 92 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 92
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            THE WITNESS:     Oh, yeah.

  3                            A.L.J. RUSSO:     Just be -- be careful

  4            about hitting the table --

  5                            THE WITNESS:     I'm sorry.

  6                            A.L.J. RUSSO:     -- because there's a

  7            microphone there that's taking the testimony.             So

  8            that's going to interfere with recording and the

  9            Court reporter's going to have a hard time --

 10                            THE WITNESS:     Got it.

 11                            A.L.J. RUSSO:     -- describing your

 12            testimony lately.

 13                            THE WITNESS:     Go ahead, Jack.        Ask me

 14            -- go ahead.   Go away.

 15                            BY MR. JACK:     (Cont'g.)

 16                            Q.   So the customer who withdraws a

 17            hundred dollars from this A.T.M. --.

 18                            A.   No, not from -- from the A.T.M.?

 19            Or from me?

 20                            Q.   From the A.T.M.

 21                            A.   Okay.     Go ahead.

 22                            Q.   And pays the dancer --

 23                            A.   Uh-huh.

 24                            Q.    -- that hundred dollars in the

 25            cash --

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 93 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                         Page 93
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2                              A.   Uh-huh.

  3                              Q.   -- how do you keep track of that?

  4                              A.   Out of the A.T.M. machine.

  5                              Q.   How do you keep track of that

  6            payment?

  7                              A.   I'm confused.      You're talking

  8            about my credit card terminal or A.T.M. machine?                I

  9            have nothing to do with the A.T.M. machine.

 10                              Q.   So do you keep track -- I asked

 11            you just now, whether you keep track of all, if any

 12            of it?

 13                              A.   I keep track with the payments

 14            the customers make with the script.          I don't keep

 15            track with the money the guys take out of the A.T.M.

 16            machine.     Those girls, that customer goes to the

 17            A.T.M. machine withdraw five thousand dollars, give a

 18            hundred dollars to everybody in the room and I would

 19            have no one, would have any idea, not me, not the

 20            only -- owner of the club.       Those girls keep all the

 21            money.    Whether if they get -- that club does not

 22            sell dancers for profit.        Those girls collect every

 23            single dollar, whether it's twenty dollars or a

 24            hundred dollars.

 25                              MR. BOBROW:    John, don't hit the

ARII@courtsteno.com                                           www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 94 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 94
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            table.    Don't -- don't hit the table.

  3                              THE WITNESS:    Oh, can't hit the table.

  4            Go ahead.

  5                              BY MR. JACK:    (Cont'g.)

  6                              Q.   So you don't keep track of the

  7            cash, is that what --

  8                              A.   Absolutely, no keep of -- no

  9            track of cash at all.

 10                              Q.   Okay.

 11                              A.   You didn't know that?         Oh, ask

 12            the questions.    Go ahead.

 13                              Q.   No, I didn't.     No, I said --.

 14                              A.   Okay.   Just curious.       I thought

 15            -- I think that we do another.       No, we do not keep

 16            track of any cash.     Every dollar they get, they keep

 17            it.

 18                              Q.   You have one employee, correct?

 19                              A.   Correct.

 20                              Q.   And how many clubs do you have

 21            this agreement with?

 22                              A.   Four in New York.

 23                              Q.   And do you have the agreement

 24            with any clubs anywhere else?

 25                              A.   Yeah, New Jersey.

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 95 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 95
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            Q.   Okay.     And it's true, isn't it,

  3            that you use the club employees to run the

  4            transactions that take place in the Court?

  5                            A.   I'm trying to explain.          I guess

  6            here we go, you're going to say, well, the club

  7            employees swipe the credit card there?          Well you

  8            know, when the dancers an employee and the club

  9            employees are employee, they're both employees.              So

 10            if I'm a waitress, and I'm getting a tip from a

 11            customer and the bartender runs the card.           I don't

 12            see what that relevance that is to the fact that

 13            ninety dollars is still her money.

 14                            Q.   So is it true or not that that

 15            the club employees are the ones --

 16                            A.   They're all employees.          So --.

 17                            A.L.J. RUSSO:     Let him -- let him --

 18                            THE WITNESS:     Yes.

 19                            A.L.J. RUSSO:     -- finished the

 20            question, please.

 21                            THE WITNESS:     Yes, the answer's yes.

 22                            BY MR. JACK:     (Cont'g.)

 23                            Q.   Who -- who are the employees,

 24            what do you mean by that?

 25                            A.   Dancers, waitresses, bartenders,

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 96 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                      Page 96
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            they're all employees --

  3                            Q.   Okay.

  4                            A.   -- of the club.

  5                            Q.   And who maintains those -- who --

  6            who -- who does those entries on behalf of Metro when

  7            the customer walks in and purchases their --.

  8                            A.   Who swipes the card?

  9                            Q.   Whatever needs to be done with

 10            regard to the swiping the card?

 11                            A.   A waitress, bartender, a host.

 12                            Q.   Okay.   Do you have any reason --

 13            is there any reason why you would incur payments to

 14            the clubs or in -- or vice versa?

 15                            A.   I've no payments to the club.

 16                            Q.   You make no payments, Metro makes

 17            no payments to the club?

 18                            A.   No.

 19                            Q.   Okay.   And the club makes no

 20            payments to Metro then?

 21                            A.   No.

 22                            Q.   Did you get any loans from any

 23            other clubs at any point during the audit period?

 24                            A.   Yeah, there was one club during

 25            the audit period -- period.    Did I get a loan.          I

ARII@courtsteno.com                                        www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 97 of 260


800.523.7887                                          Associated Reporters Int'l., Inc.
                                                                           Page 97
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            wouldn't call it a loan.       Either my credit card

  3            terminal went down or their credit card terminal went

  4            down.    And he swapped out terminals for -- I don't

  5            know, could have been six months.           But the I.R.S.

  6            makes allowances for that --

  7                             Q.   So --

  8                             A.   -- when they send you the ten

  9            ninety-nine K.   They asked you, have anybody else

 10            used your credit card terminal?          So you report to the

 11            I.R.S. that yes, they used this credit card terminal

 12            or I let somebody use my credit card terminal.                 So it

 13            was all reported correctly.       There's no --.

 14                             Q.   So --?

 15                             A.   I don't pay the club any money.

 16            They don't pay me any money.

 17                             Q.   So in that instance where the

 18            credit card terminal went down you use the club’s

 19            credit card --

 20                             A.   Yeah.

 21                             Q.   -- terminal to run to your --

 22                             A.   Yeah.

 23                             Q.   -- transaction?

 24                             A.   Yes.

 25                             MR. JACK:     Okay.     I don't have any

ARII@courtsteno.com                                             www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 98 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 98
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            further questions, Judge.

  3                             A.L.J. RUSSO:    Thank you.       Mr. Bobrow,

  4            any re-direct?

  5                             MR. BOBROW:     Yes, I do have another

  6            question, Your Honor.

  7                             REDIRECT EXAMINATION

  8                             BY MR. BOBROW:

  9                             Q.   I'll give you copy, John.

 10                             A.   You asked me to read that?

 11                             A.L.J. RUSSO:    Do you want me to mark

 12            these for identification as the same exhibit or two

 13            separate numbers?

 14                             MR. BOBROW:     Yes, please.

 15                             A.L.J. RUSSO:    Two separate numbers?

 16                             MR. BOBROW:     Yes, please.

 17                             A.L.J. RUSSO:    I will mark for

 18            identification purposes, Exhibit Two and Three.              What

 19            I'm marking as two is the one with the date, January

 20            7th, 2011 at the top, and one I'm marking as Three is

 21            the date of July 30th, 2004 at the top.

 22                             THE WITNESS:     Can you bring my glasses

 23            out?

 24                             MR. BOBROW:     Yeah, sure.

 25                             A.L.J. RUSSO:    Go ahead.

ARII@courtsteno.com                                          www.courtsteno.com
  Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 99 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                        Page 99
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                             BY MR. BOBROW:    (Cont'g.)

  3                             Q.   In my opening statement, I

  4            referred to the prior audit of Metro Enterprises, the

  5            predecessor of Metro.

  6                             A.   Yeah, Pacific Club Services.

  7                             Q.   Right.    John, could you tell us

  8            about the prior audit and can you tell us if Pacific

  9            Club Holdings was operating or you operating in the

 10            identical way they are?

 11                             A.   Yes.     That audit lasted, I don't

 12            know, four years, multiple trips to Albany.            Walton,

 13            Plunkett, Mike Macaluso and they spent four-five

 14            years with me.   We went over the whole operation,

 15            they understood the operation and they issued me no

 16            change so my understanding that everything I was

 17            doing was perfectly fine.      I had conversations like I

 18            said up in Albany and conversations with Devin.

 19                             Q.   John, during that audit, did they

 20            request Pacific to register as a vendor?

 21                             A.   No, they did not.

 22                             Q.   The issues that we're discussing

 23            here today, issues that previously came up on the

 24            prior audit?

 25                             A.   Yes, I would say they were

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 100 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 100
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            basically identical.    I changed the name from Pacific

  3            Club Services because customers didn't like the word

  4            club on their credit cards.      So I went with a more

  5            generic name, Metro Enterprises.

  6                             Q.    Okay.   Yeah.    John, are you a

  7            shareholder or do you have any ownership interests or

  8            are you an officer of M.L.B. or 44th?

  9                             A.    No.

 10                             Q.    I left out one of the entities,

 11            which is Lace.   Are you an officer director, do you

 12            have any ownership interest?     Are you an employee of

 13            Lace?

 14                             A.    I am not an officer.        I am not a

 15            director.   I am not an employee.       I do not receive

 16            any remuneration from any of those other corporate

 17            entities.   I don't have any access to their tax

 18            returns, financial statements, bank accounts.             I

 19            really have no clue what goes on with their finances.

 20                             Q.    Are you saying you're -- as far

 21            as you're concerned, you're totally independent from

 22            these other clubs?

 23                             A.    I'm totally independent from

 24            those clubs.

 25                             Q.    Thank you.

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 101 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 101
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            MR. BOBROW:     Your Honor, that's it.

  3                            A.L.J. RUSSO:    Did you want to move to

  4            admit Exhibits Two and Three?

  5                            MR. BOBROW:     Yes, please.

  6                            A.L.J. RUSSO:    Any objection, Mr. Jack

  7                            MR. JACK:     No objection.

  8                            A.L.J. RUSSO:    Okay.      I'll accept

  9            Petitioner's Exhibits Two and Three into the record.

 10            And Mr. Jack, did you have any more cross examination

 11            for the witness?

 12                            MR. JACK:     Yes, Judge.     I offer for

 13            identification, hundred and nine pages of canceled

 14            checks to the witness please, Judge, as Exhibit --

 15                            A.L.J. RUSSO:    H.

 16                            MR. JACK: -- H.

 17                            A.L.J. RUSSO:    I will mark for

 18            identification purposes Exhibit H.

 19                            MR. BOBROW:     Thank you.

 20                            CROSS EXAMINATION

 21                            BY MR. JACK:

 22                            Q.   Mr. Scarfi, could you tell us

 23            what's contained in these --?

 24                            A.   Yes, those are checks from Metro

 25            Enterprises and they are made out to Richard and

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 102 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 102
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            Jessica and Eureka, those are employees of the club.

  3                             So what happened was, when the credit

  4            card terminals spits out a receipt, customers wanted

  5            to leave the waitress money.    So they would write, I

  6            want to leave this girl, I don't know five dollars,

  7            ten dollars whatever the amount was.       So that money

  8            came into my account since it wasn't my money, I

  9            wrote a check back to the person whose money it was.

 10                             Q.   But these are checks -- these are

 11            all checks all one hundred and nine pages were all

 12            checks --.

 13                             A.   Yes, that not only happened in

 14            that one club.   So you had one club where the credit

 15            card terminal print out a receipt and had extra line

 16            on it so the customers could leave money for the

 17            bartender or the waitress.     So I allowed that to

 18            happen.   I didn't think I did anything illegal in

 19            allowing that to happen.     They were making money, so

 20            I allowed it to happen.    But then I gave them those

 21            employees their money, it wasn't my money.          But it

 22            only happened in that one club, to the best of my

 23            knowledge, it did not happen at any of those other

 24            three clubs in New York or any other clubs in New

 25            Jersey.

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 103 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 103
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            MR. JACK:     There are no objection,

  3            Judge, the division would ask that Exhibit H.

  4                            A.L.J. RUSSO:    H.

  5                            MR. JACK:     Be admitted into evidence.

  6                            A.L.J. RUSSO:    Any objections?

  7                            MR. BOBROW:     No, Your Honor.

  8                            A.L.J. RUSSO:    Okay.     I'll accept the

  9            Division's Exhibit H into the record.

 10                            MR. JACK:     And I have no further

 11            questions, Judge.

 12                            A.L.J. RUSSO:    Okay.     If you could

 13            hand me H back, please.

 14                            MR. BOBROW:     Returns that?

 15                            A.L.J. RUSSO:    Yeah.     Thank you.

 16                            MR. JACK:     But, actually, Judge, I

 17            mean, this one, I'm going to offer for identification

 18            for the witness packet containing ninety-four pages

 19            as Exhibit I.

 20                            A.L.J. RUSSO:    Marking for

 21            identification purposes Exhibit I, and I am handing

 22            it to Mr. Scarfi.

 23                            THE WITNESS:     Yeah, okay.      I got it.

 24            What's your question?

 25                            BY MR. JACK:     (Cont'g.)

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 104 of 260


800.523.7887                                           Associated Reporters Int'l., Inc.
                                                                           Page 104
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                              Q.      Can you tell us what's on -- on

  3            the first page of Exhibit I?

  4                              A.      Yes.     First page of Exhibit I, it

  5            says dollars, amount a hundred and twenty dollars.

  6            So that would be a hundred dollars that was going to

  7            the entertainer and the twenty percent service

  8            charge, tip line for an additional tip, which at this

  9            point, we wouldn't allow them to do that anymore.

 10            Total a hundred and twenty dollars.             Now, it says

 11            they're not refundable.           There's a twenty percent

 12            service charge.        They will only be honored at that

 13            location.   They are subject to expiration and they're

 14            only good for tipping purpose only.             You can't use

 15            them for alcoholic beverages or private room fees,

 16            yes, that's what it says.

 17                              Q.      Okay.    And pages three through

 18            ninety-four, are those, again, bank statements and

 19            --?

 20                              A.      Those are bank statements.

 21                              Q.      -- and canceled checks --

 22                              A.      Yes.

 23                              Q.      -- for Metro?

 24                              A.      Yes, and do you want me to talk

 25            about that?

ARII@courtsteno.com                                              www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 105 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 105
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            Q.   No.

  3                            MR. JACK:     If there are no objection,

  4            Judge --

  5                            THE WITNESS:     I'll talk about that.

  6                            MR. JACK:     -- I ask that Exhibit I be

  7            admitted into evidence.

  8                            A.L.J. RUSSO:     Any objections, Mr.

  9            Bobrow?

 10                            MR. BOBROW:     No.

 11                            A.L.J. RUSSO:     Okay.     I'll accept the

 12            Division's Exhibit I into the record.         Can you hand

 13            me that, please?

 14                            THE WITNESS:     Yeah.

 15                            A.L.J. RUSSO:     Thank you.

 16                            THE WITNESS:     Can I speak about bank

 17            statements --

 18                            A.L.J. RUSSO:     Only if there is --

 19            only if there is a question pending, yes.

 20                            THE WITNESS:     Okay, thank you.

 21                            MR. JACK:     Division is going to offer

 22            for identification a hundred and eighty-seven page

 23            packet and offered as Division's Exhibit -- is it J?

 24                            A.L.J. RUSSO:     J.     We're up to J.

 25                            Marking for identification purposes

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 106 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 106
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            Division's Exhibit J and I'm handing it to the

  3            witness.

  4                            BY MR. JACK:    (Cont'g.)

  5                            Q.   Again, Mr. Scarfi, the same

  6            question, are these Metro's bank account information?

  7                            A.   Yeah.

  8                            Q.   Identification as Division's --

  9                            A.L.J. RUSSO:   Are we done with J?

 10                            MR. JACK:    Oh, yes.

 11                            A.L.J. RUSSO:   And you'd like that the

 12            record --

 13                            MR. JACK:    If there is no objection,

 14            Judge, the Division --

 15                            `MR. BOBROW:    No objection.

 16                            MR. JACK:    -- moves that Exhibit J be

 17            admitted into evidence.

 18                            A.L.J. RUSSO:   I accept into the

 19            record the Division's Exhibit J.

 20                            MR. JACK:    And the Division would like

 21            to offer for identification as Division's Exhibit K,

 22            twenty-two page document.

 23                            A.L.J. RUSSO:   Marking for

 24            identification purposes the Division's Exhibit K.

 25                            BY MR. JACK:    (Cont'g.)

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 107 of 260


800.523.7887                                         Associated Reporters Int'l., Inc.
                                                                         Page 107
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            Q.    Mr. Scarfi, are these Metro's

  3            file balances and transaction detail accounts?

  4                            A.    To the best of my knowledge.

  5                            MR. JACK:     If there are no objections,

  6            Judge, Division moves that Exhibit --

  7                            MR. BOBROW:     No -- no objection.

  8                            MR. JACK:     -- K be admitted into

  9            evidence?

 10                            A.L.J. RUSSO:    I accept into the

 11            record the Division's Exhibit K.

 12                            MR. JACK:     Okay.     Judge, Division

 13            offers for identification as Division's Exhibit L,

 14            two hundred and seventy-four page packet and which

 15            seems again, the content is bank information

 16            belonging to Metro.

 17                            A.L.J. RUSSO:    Marked for

 18            identification Exhibit L.     I don't know if he wants

 19            to ask you questions -- okay, hold on.

 20                            BY MR. JACK:     (Cont'g.)

 21                            Q.    Mr. Scarfi, again, are these bank

 22            statements belong to Metro Enterprises?

 23                            A.    To the best of my knowledge.

 24                            MR. JACK:     If there are no objection,

 25            Judge, the Division moves Z -- are we up to Z yet?

ARII@courtsteno.com                                            www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 108 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 108
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            A.L.J. RUSSO:     That's L, you still

  3            have ways to go before Z.

  4                            MR. JACK:     Exhibit L be admitted into

  5            evidence.

  6                            MR. BOBROW:     No objection.

  7                            A.L.J. RUSSO:     I accept into the

  8            record the Division's Exhibit L.

  9                            MR. JACK:     The Division like to offer

 10            for identification as Exhibit M, a packet containing

 11            hundred and fifty-four pages.

 12                            A.L.J. RUSSO:     Marking for

 13            identification purposes Exhibit M.

 14                            BY MR. JACK:     (Cont'g.)

 15                            Q.   Mr. Scarfi, are these business

 16            documents that belong to Metro Enterprises

 17            cooperation?

 18                            A.   To the best of my knowledge.

 19                            MR. JACK:     And if there are no

 20            objections, Judge, the Division moves that Exhibit M

 21            be admitted into evidence.

 22                            MR. BOBROW:     No objection.

 23                            A.L.J. RUSSO:     I accept into the

 24            record the Division's Exhibit M.

 25                            MR. JACK:     And can the witness please

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 109 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 109
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            see Exhibit M just that I have a set of question?

  3                             A.L.J. RUSSO:     Sure.

  4                             BY MR. JACK:    (Cont'g.)

  5                             Q.   If you can please turn to page

  6            twenty-one, the page number is on the bottom right-

  7            hand corner.    And -- and then twenty-two then which

  8            is the page after that.

  9                             A.   Page twenty-one.

 10                             Q.   Yeah, then twenty-two now.            Can

 11            you please turn to page twenty-two.

 12                             A.   I don't see a number on that

 13            page.

 14                             Q.   Yeah, that's why --.

 15                             A.   What page?

 16                             Q.   That's why I ask you to look at

 17            twenty-one because -- because it's black here you're

 18            not seeing the page number.

 19                             A.   Okay.

 20                             Q.   What is this receipt for?

 21                             A.   Credit card, looks like a batch

 22            report.

 23                             Q.   And is there a tip or a gratuity

 24            anywhere on the batch report?

 25                             A.   Yes, yes there is a tip line on

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 110 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 110
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            there.    This is back in 2000 -- I don't know, I can't

  3            see a date on there.    2000 -- it's like 2010.

  4                              Q.   I'm asking about the actual --.

  5                              A.   The tip line?

  6                              Q.   No, the actual receipt from the

  7            batch report that says Metro Enterprises --.

  8                              A.   Yes, Metro Enterprises, 689 8th

  9            Avenue.

 10                              Q.   Okay.   So where is the tip line

 11            in that half of the copy?

 12                              A.   Where is the -- there is no tip

 13            line on a batch report.

 14                              Q.   Okay.   That's -- that was my

 15            question of whether or not there was a tip line

 16            there.

 17                              A.   It isn't -- no, this is the end

 18            of the night.

 19                              Q.   I know, I understand what it

 20            means.    So there is no tip --.

 21                              A.   No, I wasn't sure.

 22                              Q.   Yeah, there is no tip indicated

 23            anywhere in the batch report, correct?

 24                              A.   Well, when a customer puts a

 25            credit card in the terminal and that receipt pops out

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 111 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 111
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            there could be a tip line, but at the end of the

  3            night when you batch the whole day out, no, there's

  4            no tip line.

  5                             Q.   Do you have anything in any of

  6            the documents I gave you where you could point to an

  7            example where there is a tip line on the actual

  8            receipt?

  9                             A.   That isn't a receipt.

 10                             Q.   No, I know I understand.

 11                             A.   So --

 12                             Q.   I understand that.

 13                             A.   And if you're asking me do I have

 14            one of those documents in front of me --

 15                             Q.   Yeah.

 16                             A.   -- right now, the answer is, I do

 17            not.

 18                             Q.   Yeah.    When you receive the

 19            credit card payments from the patrons --?

 20                             A.   When a customer runs his credit

 21            card.

 22                             Q.   Yeah.

 23                             A.   Right.    The money comes into the

 24            bank account from the merchant --

 25                             Q.   Yes.

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 112 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 112
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2                              A.   -- services like visa,

  3            MasterCard, American Express.

  4                              Q.   And that money never enters your

  5            books and records, correct?     Except for their fees?

  6                              A.   That's correct.    And that's

  7            critically important.     I don't know how often I have

  8            to say this, critically important.       It makes the

  9            decision of whether it's your money or it's not your

 10            money.    In fact, the Tribunal brought that issue up,

 11            an executive club, in the little footnote.          They

 12            said, well, you know, this money wasn't in the gross

 13            receipts, it could have been a gratuity, but

 14            unfortunately didn't raise the issue.        Those were

 15            independent contractors.     Now, we're talking about

 16            employees go right to the southern district, which my

 17            understanding is that we're wrong, has precedential

 18            value just as much as the Third Department or the

 19            Tribunal.    The only case you got where the dancers

 20            are employees and they get paid with script.           What

 21            did the Court said?    If it's in the gross receipts,

 22            it's the club's money.    We can offset the minimum

 23            wage, but if it's not, it's their money, end of

 24            story.    That's the federal rule.

 25                              Let's go right to the state rule.

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 113 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                        Page 113
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            This rule is easy to follow.       Any payment to a

  3            service worker is a gratuity, period.           There is a

  4            rebuttal presumption that only the employer can say

  5            it's not a gratuity.    You already conceded that it

  6            is.    So that's my answer to that question.

  7                             Q.    So the money never enters in your

  8            books and records?

  9                             A.    No.

 10                             Q.    And so you're not responsible,

 11            are you, for getting it to the entertainers?              Are

 12            you?

 13                             A.    I don't know if I have a

 14            fiduciary responsibility, like if you have sales tax

 15            as a -- as a business owner have a fiduciary or

 16            trustee responsibility to make sure that money goes

 17            to the government, I think they do and I think maybe

 18            I have a contractual relationship to make sure that

 19            they get their money.        But yeah, I guess so.

 20                             Q.    How do they get the money?

 21                             A.    They bring their voucher.           It's

 22            like anybody, if you're a waitress and you get paid a

 23            gratuity on a credit card in your restaurant, to make

 24            it really simple, people can understand this.              So

 25            you've got a restaurant, you do ten thousand a week

ARII@courtsteno.com                                           www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 114 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 114
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            in food and beverage, but yet your bank statement

  3            says twelve thousand, why?     Because the customers

  4            left two thousand dollars on the credit card.           Does

  5            that two thousand dollar show up on your financial

  6            statement or gross receipts?    No, it does not.          Why?

  7            Because it's not the business’s money.        It's the wait

  8            staff’s money.    That's not a receipt.      It's the same

  9            here.     It's not a receipt, it's a payment to the

 10            dancer.     Now, you pay her with cash, there is no tax.

 11            Pay her with a check, there is no tax.        You pay her

 12            with a gift card, there is no tax.       And if you don't

 13            include it in your gross receipts it's considered a

 14            gratuity.    It's a matter of law.    That's the end of

 15            the story.

 16                              And none of your cases except for the

 17            Southern District were employees.      You will think

 18            it's unfair that you quote these three cases from all

 19            the way upstate that have nothing to do with this

 20            case.

 21                              This law has been on the books for

 22            thirty years, litigated all over the country.           Class

 23            action lawyers love this because they never lose.             If

 24            it's not in the receipts, they win.       That's why he's

 25            going to lose.

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 115 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 115
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2                              Q.   So what's their mechanism by

  3            which the dancers get paid when they redeem their --?

  4                              A.   They bring the script at the end

  5            of the night, like if you are a waitress, you get a

  6            tip on the credit card at the end of the night, you

  7            go to the boss and they take the money out of the

  8            cash scripts.     There's nothing illegal about

  9            redeeming their script for cash at the end of the

 10            night.

 11                              Q.   Okay.   So --

 12                              A.   Which the I.R.S. doesn't think

 13            it's illegal.     It's been a practice in this industry

 14            for years and years and years.

 15                              Q.   So somebody who is dancing at

 16            M.L.B. Enterprises --

 17                              A.   Yes.

 18                              Q.   -- at the end of the night, what

 19            boss do they go to?

 20                              A.   They go to their boss and whoever

 21            the manager is.

 22                              Q.   And their boss decides how much

 23            money Metro owes them?

 24                              A.   No, they have the receipts.          See

 25            that's the whole purpose of script.        Script tells you

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 116 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                    Page 116
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            I'm owed a hundred dollars.    I'm owed a thousand

  3            dollars.   My name is Jane, it has her number on it in

  4            three of the four clubs, there is a computer prints

  5            out a voucher, Jane, number zero zero one, stick it

  6            in the computer Jane gets her money, voucher is

  7            extinguished.   That's how it works.

  8                            Q.   Okay.   So do they get issued a

  9            check or how do they get paid?

 10                            A.   Cash.

 11                            Q.   Why does they get --?

 12                            A.   I go to the bank every week I

 13            withdraw tens and sometimes a hundred thousand a week

 14            in cash, that's perfectly legal.

 15                            Q.   So you withdraw the cash and you

 16            take it all -- make sure --.

 17                            A.   Take it to the various clubs.

 18                            Q.   Okay.

 19                            A.   Yeah, to redeem the vouchers for

 20            at the end of the night.

 21                            Q.   And then the -- the bosses in the

 22            various clubs use your cash and pay the girls at the

 23            end of the night?

 24                            A.   Yeah, it's not their money.          It's

 25            always the employees' money.    It's never the club's

ARII@courtsteno.com                                       www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 117 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 117
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            money.    None of this is ever the club's money.           The

  3            ten percent that the A.T.M. machine gets that's not

  4            the club's money.      The twenty percent service charge

  5            I charge, that's not the club's money.         The ninety

  6            dollars that the girl gets, that's legally always her

  7            money.    You're confusing clubs like 677 which is a

  8            juice bar, they don't sell alcohol.        They sell

  9            dancers.     Customers come in with cash, they come in

 10            with credit cards they go to the bar.         They say, I

 11            want to buy five dances, they give the girl hundred

 12            dollars he gets five tokens.      They give back the

 13            tokens to the girls at the end of the night they

 14            redeem it, but they included the money in there.

 15            They sold the dance.      This doesn't happen here,

 16            doesn't happen here.      Didn't happen in an executive

 17            club, but whatever.     They didn't raise the issue.

 18            But go right through Rick's, it's the easiest case in

 19            the world, they're dancers.      That opinion is quoted

 20            by every district court judge since 2014 -- 2014 --

 21            '19 -- '16 the fourth Circuit Court of Appeal quotes

 22            our judge right there in the southern district.             It's

 23            a big deal.

 24                              Q.    Do you know if any of these clubs

 25            had entertainers walk in off the street and say, I

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 118 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 118
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            want to work here or did -- did they all come through

  3            Metro?

  4                              A.   Let's put it to you this way.          I

  5            don't -- if you're -- you walk into a place and

  6            establishment, there are rights that are assigned to

  7            you by the federal government and New York State.

  8            You can't sign away those rights, you're going to

  9            call it employment rights.     If somebody walked into a

 10            club and says, I will work for five dollars an hour.

 11            The law says you can't do that.     You can't work for

 12            less than the minimum wage.     You can't work for less

 13            than what the government says you can work.          So if

 14            they walk in there and they work, as far as the

 15            government is concerned, you're an employee.

 16                              Q.   Did Metro provide all of the

 17            dancers for M.L.B.?

 18                              A.   No.

 19                              Q.   And in your affidavit to the

 20            Supreme Court in Manhattan you said that you sent

 21            over five thousand --.

 22                              A.   Yeah, thousands -- thousands --

 23            thousands.     I can't say a girl here and there and

 24            walk into the place, I'm not there all the time.

 25                              Q.   Walk in through what place, the

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 119 of 260


800.523.7887                                           Associated Reporters Int'l., Inc.
                                                                           Page 119
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            club you're in?

  3                              A.   Into the club.          I don't know if

  4            they let a girl in to the building and work and she

  5            didn't work, I couldn't honestly tell you that.

  6                              Q.   As far as you know, you are the

  7            primary supplier for the -- for the dancers for these

  8            four clubs in New York?

  9                              A.   I refer dancers to the clubs.

 10                              MR. JACK:     Okay.     I have no further

 11            questions, Judge.

 12                              A.L.J. RUSSO:    Thank you.          Mr. Bobrow,

 13            anything further for this witness?

 14                              MR. BOBROW:     Yes, one question.

 15                              REDIRECT EXAMINATION

 16                              BY MR. BOBROW:

 17                              Q.   John --

 18                              A.   Yes.

 19                              Q.   -- didn't you have an I.R.S.

 20            audit and what did the I.R.S. conclude with respect

 21            to the --?

 22                              A.   Well, look, I can only tell you

 23            that as far as the I.R.S. is concerned everything

 24            that I'm doing is A-Okay.       And I mean, I'm going to

 25            say it anyway, whether anybody wants to listen.                  They

ARII@courtsteno.com                                              www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 120 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                        Page 120
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            said that I'm right, tax department is wrong.

  3                              Q.   They said that the --

  4                              A.   That was from the I.R.S.

  5                              Q.   -- the receipts they said were --

  6            were not your receipts.

  7                              A.   Correct.    So I don't have to

  8            issue 1099.

  9                              MR. BOBROW:     Okay.

 10                              A.L.J. RUSSO:    Okay.     Thank you, Mr.

 11            Scarfi.

 12                              THE WITNESS:     You're welcome.        I had

 13            to give --

 14                              A.L.J. RUSSO:    Give him that back,

 15            please.

 16                              THE WITNESS:     Sorry about that.

 17                              A.L.J. RUSSO:    Thank you.       Mr. Bobrow,

 18            would you like to call your next witness before we

 19            stop for lunch?

 20                              MR. BOBROW:     Mr. Scarfi, he prefers

 21            with his blood sugar --.

 22                              A.L.J. RUSSO:    To take a break.

 23                              THE WITNESS:     Yeah, I actually have --

 24            actually I have blood sugar.

 25                              A.L.J. RUSSO:    Okay.     All right.       So

ARII@courtsteno.com                                           www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 121 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 121
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            we will go off the record for forty-five minutes, if

  3            everybody could be back here at -- fifty minutes, so

  4            we'll be back here at two o'clock and we'll break for

  5            lunch at this point.

  6                            (Off the record)

  7                            A.L.J. RUSSO:      Are we back on the

  8            record?

  9                            THE REPORTER:      Yeah.

 10                            A.L.J. RUSSO:      Okay.    Very good.       We

 11            took a recess for lunch and now we are returning to

 12            the record.

 13                            Mr. Bobrow, your next witness, please.

 14                            MR. BOBROW:      Thank you, Your Honor.

 15            I'd like to take my opportunity to cross-examine the

 16            auditor, Christine Scala.

 17                            A.L.J. RUSSO:      Okay.    If you would

 18            please take the stand.       You're still under oath from

 19            this morning.

 20                            CHRISTINE SCALA; recalled

 21                            THE WITNESS:      Yes.

 22                            CROSS-EXAMINATION

 23                            BY MR. BOBROW:

 24                            Q.     Hi, Christine, how are you?

 25                            A.     Hi.

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 122 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 122
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2                             Q.   When I was reading your audit,

  3            page eleven to be specific you particularly said,

  4            correct me if I'm wrong, that the dancers were

  5            employees, what do you need to look at the -- what

  6            --?

  7                             A.   No, I -- I -- I do recall that.

  8            I just want to just say one thing.        It was written by

  9            the auditor but I did review it and, yes, it does say

 10            that.

 11                             Q.   Thank you.    Did you consider the

 12            relationship between the dancers, employees and the

 13            Fair Labor Standards Act with the New York Labor Act?

 14                             A.   No.

 15                             Q.   Also on page eleven, the

 16            statement is made -- let me back up one second.

 17            Earlier in your testimony this morning, I think you

 18            said that the entities were operating as one

 19            enterprise.

 20                             A.   Yes.

 21                             Q.   Do you recall?

 22                             A.   Yes.

 23                             Q.   And in the audit report itself

 24            you say the two entities are co-vendors?

 25                             A.   Yes.

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 123 of 260


800.523.7887                                         Associated Reporters Int'l., Inc.
                                                                         Page 123
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2                              Q.      Could you explain what a co-

  3            vendor is?

  4                              A.      I could try.    It would be -- I

  5            probably don't know the legal definition but what we

  6            were trying to say was that the establishment, the

  7            club, let's say Diamond Club for instance.              The two

  8            entities, the two I.D. numbers that we're working

  9            within that club really relied on each other for

 10            sale.     So they would like almost dependent on each

 11            other.

 12                              Q.      Okay.   Let me just carry it one

 13            step further then, you know, we do have this legal

 14            expression, piercing the corporate veil.             Would you

 15            say you were piercing the corporate veil in order --

 16            in order to combine the companies?

 17                              A.      Well, I'm going to say no and we

 18            discussed this and the reason why is because we

 19            determined or at least we were -- that was our

 20            decision is to hold both of these companies as the

 21            club.     We could not distinguish sales or transactions

 22            from one as opposed to the other.          It was co-mingled.

 23            It was unclear.        We got conflicting information, a

 24            lot of crossover, so we could not clearly determine

 25            it.   So to us it was all one company, one -- one

ARII@courtsteno.com                                            www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 124 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                        Page 124
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            establishment and all the sales under that roof were

  3            -- was what we looked at.

  4                              Q.   Right.    And I'm reading from the

  5            M.L.B. audit report.    So are you saying you merged

  6            them in a way so to speak Metro into M.L.B. or that

  7            from an operational point of view, you view Metro as

  8            part of M.L.B. or how would you describe it?

  9                              A.   Well, we didn't merge anything.

 10            Upon the review we could not clearly, really clearly,

 11            distinguish the sales from one to the other because I

 12            did see transactions in what was provided to me for

 13            one entity and then I would see it for the other and

 14            it was not really clear.        Employees working for both

 15            companies being paid by both companies.            It was -- it

 16            was not a clear cut, you know, definition.

 17                              Q.   When you did the audit did you --

 18            and I've heard this word from a number of witnesses

 19            today, did you think of Metro as making sales of

 20            script as opposed to as Mr. Scarfi testified

 21            processing the credit card?

 22                              A.   We -- we took it as he was

 23            selling script.

 24                              MR. BOBROW:    I have no other

 25            questions.

ARII@courtsteno.com                                           www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 125 of 260


800.523.7887                                            Associated Reporters Int'l., Inc.
                                                                            Page 125
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                               A.L.J. RUSSO:       Thank you.       Mr. Jack,

  3            any redirect at this point?

  4                               MR. JACK:     Sure, Judge.

  5                               REDIRECT EXAMINATION

  6                               BY MR. JACK:

  7                               Q.   When you -- when you testified

  8            earlier today, you testified regarding the conduct of

  9            the audit for the -- for the various entities,

 10            M.L.B., 44th and specifically Lace and Stiletto.                    I'm

 11            going to show you for -- Judge, if I can, can I

 12            present for identification the audit files for

 13            Stiletto Entertainment L.L.C. --

 14                               A.L.J. RUSSO:       Yes.

 15                               MR. JACK:     -- as Exhibit --

 16                               A.L.J. RUSSO:       I think we're at N at

 17            this point.   N.

 18                               MR. JACK:     N?

 19                               A.L.J. RUSSO:       N as in Nancy.

 20                               MR. BOBROW:        Objection, Your Honor.          I

 21            don't believe this was part of Mr. Jack's hearing

 22            memo and I have not had the opportunity to review

 23            these documents.

 24                               MR. JACK:     I'm not offering it into

 25            evidence.   I'm just offering it for identification

ARII@courtsteno.com                                               www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 126 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 126
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            and ask a few questions.      And I ask a little bit of

  3            leeway to be able to do that so that we can try to

  4            unravel some of -- what's here before us and as your

  5            witness just testified on cross and there appears --

  6            appear to have been some confusions with the audit as

  7            to what entity was doing -- performing what functions

  8            as Mr. Scarfi himself testified.

  9                              It wasn't even clear from his

 10            testimony who is doing what.      I mean a machine broke,

 11            does everybody use the machine for the entity that

 12            was there.   Your witness testified about receiving

 13            envelopes with documents from -- from all of the

 14            entities in one envelope which in fact is what lead

 15            to the audit of Metro Enterprises Corporation.

 16                              So it's not unreasonable, I don't

 17            think, to be able to ask the auditor a few questions

 18            about Stiletto.

 19                              A.L.J. RUSSO:   Right now you're not

 20            offering it into the testimony or just into evidence,

 21            you want me to mark it as evidence?

 22                              MR. JACK:   I'm just going to ask you

 23            to identify it.

 24                              A.L.J. RUSSO:   Okay.    But so when he

 25            offers, make -- raise your objection then, please, if

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 127 of 260


800.523.7887                                         Associated Reporters Int'l., Inc.
                                                                         Page 127
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            he offers it.

  3                              BY MR. JACK:       (Cont'g.)

  4                              Q.     So going back to Stiletto, you

  5            testified earlier today that you conducted an audit

  6            of Stiletto LLC.       Is that correct?

  7                              A.     Yes, yes.

  8                              Q.     And do you know who conducted

  9            that audit?

 10                              A.     It was the auditor -- it was not

 11            Jenifer, it was Crystal Ricks.

 12                              Q.     And do you supervise Crystal

 13            Ricks?

 14                              A.     I -- I did at the time.

 15                              Q.     So were you involved in the

 16            conduct of this audit similar to the way you were

 17            involved in a M.L.B. in 44 --

 18                              A.     Yes, I --

 19                              Q.     -- audit?

 20                              A.     Yes, I was.

 21                              Q.     And you testified earlier that

 22            you are uncertain as to whether or not the records

 23            provided were adequate.       If you were to take a look

 24            at the -- the audit file that's in front of you,

 25            would you be able to confirm one way or the other

ARII@courtsteno.com                                            www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 128 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 128
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            whether the division made a determination with

  3            regards to the records?

  4                            A.   Yes.

  5                            MR. BOBROW:    Objection, Your Honor.

  6            My concern here is that when I look at the audit

  7            report, I see the name Glenn Oricchio.         Glenn

  8            Oricchio was the witness we subpoenaed which couldn't

  9            appear today because of his obligation in the

 10            bankruptcy court in Florida.     So I don't have my

 11            witness to address this audit report and I think that

 12            is a distinct disadvantage.

 13                            MR. JACK:     Judge --.

 14                            MR. BOBROW:    Your Honor, I want to --

 15            I want to say something else if I may.         I tried many

 16            times to request Mr. Jack to meet with me to work on

 17            stipulations, he did not return my phone calls, he

 18            did not meet with me to do stipulations as is

 19            required under the rules of the tribunal and a lot of

 20            this could have been cleared up and this whole

 21            hearing could have proceeded in a much more efficient

 22            way if the office of Counsel had met with me to do

 23            stipulations.

 24                            MR. JACK:     Sure he didn't direct me to

 25            meet with Mr. Bobrow but in any event I would have

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 129 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 129
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            glad to work on -- on stipulations if you had sent me

  3            a proposed stipulations -- stipulation of facts but

  4            that --.

  5                            MR. BOBROW:    I asked you for a

  6            meeting.   On July 20, in my letter I said we had a

  7            meeting schedule, you cancelled the meeting and I

  8            called you said let's reschedule it and I didn't hear

  9            a single word from you after that.        And stipulations

 10            are required.

 11                            MR. JACK:     Yes, meet -- but -- but

 12            anyway that's -- that's beside the point.           I would

 13            have gladly moved to proposed stipulation of facts

 14            and see if there was anything that we can stipulate

 15            but that didn't happen, Judge.      So the question is

 16            whether or not the witness can answer the question

 17            which I think is a relevant question to determine

 18            whether or not the division was able to determine or

 19            whether or not the division made any notes regarding

 20            the adequacy of the books and records provided by one

 21            of the entities that would consist -- that resulted

 22            in -- in the assessment that was issued against Metro

 23            Enterprises Corporation.

 24                            MR. BOBROW:    It's like an affidavit

 25            without giving me the opportunity to question the

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 130 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 130
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            person that did the affidavit.

  3                              A.L.J. RUSSO:   It's not -- it's not an

  4            affidavit.   The -- the witness is here and you can

  5            cross examine her if -- if Mr. Jack does move to have

  6            any put into the record.      If it was something that

  7            wasn't included in the hearing memo which I -- I

  8            don't have in front of me at the moment.           If it

  9            wasn't included in the hearing memo, then I'll give

 10            you additional time if you request it after the

 11            hearing to submit an affidavit from mister --

 12                              MR. JACK:   Oricchio.

 13                              A.L.J. RUSSO:   -- Mr. Oricchio in --

 14            in regard to that that.

 15                              MR. JACK:   And I would also hope you

 16            give the appropriate weight to the testimony.

 17                              A.L.J. RUSSO:   To the extent

 18            necessary, yes.

 19                              MR. JACK:   Thank you.

 20                              A.L.J. RUSSO:   But I -- I will allow

 21            the question.     If you could read it back because I'm

 22            sure at this point you've forgotten the question.

 23                              (Off the record discussion)

 24                              BY MR. JACK:    (Cont'g.)

 25                              Q.   The books and records provided by

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 131 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                        Page 131
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            Stiletto were adequate?

  3                             A.   Yes.

  4                             Q.   And what was the conclusion?

  5                             A.   The conclusion was they were not

  6            adequate.

  7                             Q.   And what was the period covered

  8            by the audit of -- of Stiletto?

  9                             A.   The audit period was September

 10            1st of '13 through February 28th of '14.

 11                             Q.   And when you requested books and

 12            records, did you request books and records for that

 13            entire period?

 14                             A.   Yes.

 15                             Q.   Did you receive books and records

 16            for that entire period?

 17                             A.   No.

 18                             Q.   Okay.   And at this time and I'm

 19            not going to offer into evidence --

 20                             A.L.J. RUSSO:      You're not offering it

 21            into evidence --

 22                             MR. JACK:    No.

 23                             A.L.J. RUSSO:      -- and take -- yes,

 24            take it back and I'll just --.

 25                             MR. JACK:    And the division would

ARII@courtsteno.com                                           www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 132 of 260


800.523.7887                                           Associated Reporters Int'l., Inc.
                                                                           Page 132
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            offer for identification as N again.

  3                              A.L.J. RUSSO:    We'll call it O since I

  4            have already marked N.

  5                              MR. JACK:     Okay.

  6                              A.L.J. RUSSO:    And we're just going to

  7            skip N.

  8                              MR. BOBROW:     Your Honor, I have the

  9            same objection.

 10                              A.L.J. RUSSO:    He hasn't -- he hasn't

 11            offered it yet.    So if you could --

 12                              MR. BOBROW:     Okay.

 13                              A.L.J. RUSSO:    -- just hold off until

 14            he actually offers it into evidence.

 15                              So I will mark for identification

 16            purposes Exhibit O.

 17                              MR. JACK:     And even with the

 18            objections.

 19                              A.L.J. RUSSO:    Well, you haven't

 20            offered it yet so unless you're offering it --.

 21                              MR. JACK:     And -- well, I'm not

 22            offering it to evidence -- I'm offering -- offered it

 23            for identification and I'm going to ask same

 24            questions basically.

 25                              A.L.J. RUSSO:    Right.        So ask your

ARII@courtsteno.com                                              www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 133 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 133
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            question and if he objects to your question then

  3            we'll rule at that point.

  4                            BY MR. JACK:     (Cont'g.)

  5                            Q.     Christine, can you tell us when

  6            you conducted the audit of Lace?

  7                            A.     This was also Cristal Ricks.

  8                            Q.     And were you Cristal Ricks'

  9            supervisor?

 10                            A.     Yes.

 11                            Q.     And did the division request book

 12            and records from Lace?

 13                            A.     Yes.

 14                            Q.     Did they -- did the division

 15            receive adequate books and records from Lace to

 16            determine if the tax reported by Lace for the audit

 17            period was accurate?

 18                            A.     No.

 19                            Q.     Did you request books and records

 20            from Lace?

 21                            A.     Yes.

 22                            Q.     And received books and records?

 23                            A.     Yes.

 24                            Q.     Okay.   And so did they make a

 25            determination as to whether or not the books and

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 134 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 134
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            records were adequate?

  3                            A.   Yes.

  4                            Q.   And were they?

  5                            A.   No.

  6                            MR. JACK:   Okay.     Again, Judge, I'm

  7            not going to offer the following into evidence.              So

  8            if I can just --.

  9                            A.L.J. RUSSO:   Yeah.       You can just

 10            take it back and we will just skip O.

 11                            BY MR. JACK:    (Cont'g.)

 12                            Q.   And let me just ask you some

 13            questions regarding the audit.       When -- when -- well,

 14            the audits in general, were either Cris -- Cristal

 15            Rick's or Ms. Genovese would conduct these audits

 16            did you accompany -- accompany to the field?

 17                            A.   Yes.

 18                            Q.   And when they met with the

 19            taxpayer or the taxpayer's representative?

 20                            A.   Yes.

 21                            Q.   When you went -- and you

 22            testified earlier that you actually visited -- I

 23            don't know -- some of the establishments.            Did you

 24            visit the establishment?    Which one did you visit if

 25            so?

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 135 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 135
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            A.   I visited M.L.B., 44th and I'm

  3            not sure if it was Lace or Stiletto.       It was only one

  4            of them.

  5                            Q.   And did you come across any

  6            information on those visit that indicated what

  7            patrons were charged for when they purchased the --

  8                            A.   Yeah.   So --

  9                            Q.   -- the script?

 10                            A.   -- early on in the audit of

 11            M.L.B. and 44th, Jennifer and I had a tour of M.L.B.

 12            and 44th by Mr. Capeci and we got a lot of

 13            information that day as far as the operations.            So

 14            what we were told that day was that there is a

 15            separate register in the front for door admission

 16            which did not go into the point of sale system.

 17            There was a point of sale system for our drinks for

 18            -- actually, I think also at the front it might have

 19            been coat check and admissions.      I think that was

 20            separate.   There was a P.O.S., point of sale, for the

 21            bar and for room rentals and that was what went into

 22            the point of sale.

 23                            We were also told that in addition to

 24            that that there is a credit card machine for the

 25            processing of the purchases of scripts for dancers.

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 136 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                    Page 136
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            And that's when we were told it was run by a

  3            different company.   We were told that somebody who

  4            goes in wants a private dance in a room would get two

  5            charges.    They would get two separate credit card

  6            charges and literally sign two separate credit card

  7            receipts.   One would be for the room and one is for

  8            the dancer.

  9                            In exchange, whatever amounts of funny

 10            money or script that they purchase they would

 11            actually get monopoly money, funny money.         They would

 12            actually get in denominations of twenty dollars and

 13            they would actually get that and they were able to go

 14            and give it to this girl, give it to that girl,

 15            whatever they chose and if they needed to buy more

 16            they could buy more down the road.

 17                            We had asked the manager there for the

 18            cost of these things and my memory -- I'm not going

 19            to be able to remember the dollar amount but I know

 20            that the dollar amount varied depending on the amount

 21            of time in a room and the amount of -- and the type

 22            of room.    Some rooms were bigger means more money.

 23            Of course more time is more money and then the girls

 24            would be according to -- to that.     So if it was a

 25            girl for fifteen minutes there would be a price.            If

ARII@courtsteno.com                                       www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 137 of 260


800.523.7887                                           Associated Reporters Int'l., Inc.
                                                                           Page 137
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            there was a girl for half hour there would be a

  3            price.    Also, what we were told at that time was that

  4            all the entertainer were considered tenants.                 We were

  5            never told about employees or -- or anything else.

  6            We were told -- and we were told absolutely they're

  7            not independent contractors.       But we were told they

  8            were tenants and each girl had a contract with the

  9            club as a tenant and a landlord.

 10                              She would agree to pay a certain

 11            amount of rent every day when she would work for her

 12            -- for them allowing her to work there.               And that was

 13            also was a schedule.    If she came in at, you know,

 14            noon, it was one dollar amount but if she came in and

 15            midnight it was a much higher amount.              So that's what

 16            we were given and I do believe we also got copies of

 17            these -- I don't know where they are but they're

 18            somewhere, of these charges because they were up like

 19            on the wall in the office.        So we did get copies of

 20            those things.

 21                              MR. JACK:     Okay.     I have no further

 22            questions, Judge.    Thank you.

 23                              A.L.J. RUSSO:    Thank you.          Any further

 24            cross Mr. Bobrow?

 25                              MR. BOBROW:     Yes, Your Honor.

ARII@courtsteno.com                                              www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 138 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 138
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            RECROSS EXAMINATION

  3                            BY MR. BOBROW:

  4                            Q.    Let me get this out of the way.

  5            Do you recall if there was an opening or a future

  6            audit appointment between your office and --?

  7                            A.    I do not know -- no, I'm not -- I

  8            don't -- I'm not sure.

  9                            Q.    Thank you.    And that goes to the

 10            question of cooperation whether there were more

 11            documents to give.    Okay.   So you don't recall.

 12                            A.    Yeah.   I really don't.

 13                            Q.    Okay.   I believe you said that

 14            there was some employees that were helping the club

 15            and sometimes the employees would help Metro.            Can

 16            you name any of those employees that worked for both

 17            Metro and the club?

 18                            A.    There is only one name that

 19            really stands out in my head and I know that

 20            somewhere I wrote down a lot of names but the one

 21            name in my head I remember and I don't think it was

 22            M.L.B. though, I think it was 44th, a girl name

 23            Alisha Holland where I clearly saw her on the nine

 24            forty-one so the, you know, the forms for withholding

 25            for the club for 44th Enterprises but I also saw

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 139 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 139
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            checks going to her from Metro.

  3                            So we had questioned Mr. Scarfi or

  4            perhaps a prior power of attorney about that and he

  5            did say that that was tips and I asked him about why

  6            did he pay the club and he said it was tips that

  7            people would leave and I said, well, how would you

  8            keep track of that and he told me that they keep

  9            track of it and because they know how much that

 10            they're entitled to and that that's -- so there was

 11            no, you know, recording of it but that's what we were

 12            told but I did see checks and that's the only name I

 13            can independently remember.

 14                            Q.   Do you remember the title, the

 15            job function, of this person?

 16                            A.   No.   I -- she was -- I was also

 17            told that she had the ability to go to his bank and

 18            withdraw money to bring it because she lives close by

 19            or something, to bring it to the club and deposit it

 20            in the safe.

 21                            Q.   Do you recall if this person was

 22            a manager of the club?

 23                            A.   I don't recall.      I don't know.

 24                            Q.   You also just a little while ago,

 25            earlier from me -- let me read back.       I believe you

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 140 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                        Page 140
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            said -- you said you couldn't determine how Metro and

  3            the club function.     So it was the auditors decision

  4            based on the lack of clarity to basically combine

  5            them.     Can you explain what you mean by a lack of

  6            clarity?

  7                              A.   We could not independently

  8            determine that Metro’s sole function was the credit

  9            card processing for the sale of script and that the

 10            club’s sole function was the selling of, you know,

 11            liquor and -- and the rooms.       It seemed that it was

 12            sometimes the lines were skewed.         So that's why we

 13            assessed it the way we did.

 14                              Q.   You know, we were talking today

 15            about, you know, general treatment of funny money and

 16            script.    And what position the audit division has

 17            with respect to these -- is that policy that the

 18            audit division has that all scripts is subject to

 19            sales tax?

 20                              MR. JACK:     Objection, Judge, supposes

 21            facts that are not in evidence.        There is no fact --

 22            there is no evidence that the division has a policy

 23            that all script sale was subject to tax.

 24                              MR. BOBROW:    That policy is in the

 25            audit -- there is language to that effect and there

ARII@courtsteno.com                                           www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 141 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 141
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            was -- correct me if I'm wrong, that there were

  3            discussions with people and fans, there were

  4            discussions with the Office of counsel and they told

  5            you, please correct me, that there was a policy that

  6            is taxable and that you should go ahead and assess.

  7                            THE WITNESS:     Okay.

  8                            A.L.J. RUSSO:    I'm going to ask you

  9            just to re -- rephrase the question please.

 10                            BY MR. BOBROW:    (Cont'g.)

 11                            Q.   Did people and office of counsel

 12            or any other part of the department tell you to

 13            assess because that was their policy?

 14                            A.   I believe what was discussed and

 15            what the decision was that we were going to hold the

 16            receipts of the sale of script as taxable as

 17            admissions to a place of amusement.

 18                            Q.   And to the best of your

 19            knowledge, is that a general policy in the department

 20            with other clubs and --?

 21                            A.   My experience, I don't know,

 22            other than my own experience.

 23                            Q.   What is your own experience

 24            because you and I are running audit today, we -- we

 25            do a lot of these audits --

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 142 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 142
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2                             A.   I'm not supposed to talk about

  3            that.

  4                             Q.   Okay.

  5                             A.   Sorry.

  6                             Q.   So what is your experience with

  7            the club?

  8                             A.   My experience and also from

  9            reading prior court decisions that the department

 10            holds the sale of script as taxable as admission to a

 11            place of amusement.   So that policy is in place.              The

 12            policy doesn't specifically say the sale of script is

 13            taxable but we consider that admission to -- you have

 14            to buy that to be admitted.

 15                             Q.   And then I guess after that what

 16            would follow is the admission of taxable --?

 17                             A.   Yes.

 18                             Q.   Is there -- is there any reason

 19            that -- that you know of that where the department is

 20            not services?

 21                             MR. JACK:     Objection, Judge.

 22                             MR. BOBROW:     Thank you, Your Honor, I

 23            have no questions.

 24                             A.L.J. RUSSO:    Sustain that.        Mr.

 25            Jack, anything further for this witness.

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 143 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 143
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                             MR. JACK:     No, Judge.

  3                             A.L.J. RUSSO:    Thank you, you're

  4            excused.    Mr. Bobrow, your next witness.

  5                             MR. BOBROW:     I'd like to call Tony

  6            Capeci.

  7                             A.L.J. RUSSO:    Okay.     Mr. Capeci, if

  8            you could please take the stand.         And please raise

  9            your right hand.    Do you swear or affirm to tell the

 10            truth, the whole truth and nothing but the truth?

 11                             MR. CAPECI:     I do.

 12                             THE WITNESS; ANTHONY CAPECI; Sworn

 13                             A.L.J. RUSSO:    Okay.     You may proceed.

 14                             THE REPORTER:    Sir, can you just spell

 15            for me?    Your last name?

 16                             THE WITNESS:     C-A-P-E-C-I.

 17                             THE REPORTER:    Thank you.

 18                             THE WITNESS:     Anthony, first name.

 19                             A.L.J. RUSSO:    Marked for

 20            identification petitioner's Exhibit Four.            Go ahead.

 21                             MR. JACK:     Judge, before any questions

 22            get asked I just want to figure out how this witness

 23            can identify this document, I mean, I don't see his

 24            name anywhere in it and --.

 25                             MR. BOBROW:     You could ask it.

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 144 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 144
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                             A.L.J. RUSSO:    Mr. Bobrow, you're

  3            going to lay the foundation for this?

  4                             MR. BOBROW:     Yes, sure.

  5                             THE WITNESS:     My name is on it, right

  6            there, third line.    That'd be me.

  7                             MR. BOBROW:     That's you?

  8                             THE WITNESS:     Yeah, me.

  9                             DIRECT EXAMINATION

 10                             BY MR. BOBROW:

 11                             Q.   Tony, can you explain to us what

 12            you know about this document?       How it came about and

 13            what it stands for?   And why were you involved with

 14            this document?

 15                             A.   Okay.    The -- the broad issue or

 16            broad question here is I am the owner of M.L.B.

 17            Enterprises and 44th Enterprises.        I was the owner of

 18            West Point Enterprises for a brief period of time.

 19                             Q.   Predecessor of?

 20                             A.   Not a predecessor.

 21                             Q.   Okay.

 22                             A.   Different club located on 28th

 23            Street.   I'm a C.P.A. by practice.        So I know quite a

 24            bit of the book keeping, tax issues, the

 25            correspondence, all of this and at various times the

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 145 of 260


800.523.7887                                   Associated Reporters Int'l., Inc.
                                                                   Page 145
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            various entities that I owned have been audited by

  3            New York State Sales Tax.   This letter goes back when

  4            the original audit of West 20th Street -- okay.

  5                            Let's start at the very beginning.          In

  6            the very beginning, the tax department audited a club

  7            called Paradise where they received a large

  8            assessment.   After that they audited the predecessor

  9            owner of West 20th which was a convoluted story which

 10            we don't need to go into now but we call it the

 11            Marcelo case because Marcelo was audited, then they

 12            audited West 20th.   And then when they audited West

 13            20th because I was the owner of M.L.B. and 44th they

 14            audited those two entities.   When they originally

 15            audited West 20th, we engaged Mr. Bobrow as our

 16            attorney at the time and he arranged for a meeting in

 17            Albany with Joe Carzo and a bunch of other people

 18            whose names I don't remember at the time.        But they

 19            were represented by the Office of Counsel at that

 20            meeting and it was me, Mr. Bobrow and Mark Kline

 21            client from Hodgson Russ was representing the club

 22            and at this meeting we discussed the issue of

 23            dancers.   And were dancers taxable or non-taxable.

 24                            At that meeting I gave my classic

 25            example, a customer walks in off the street.         It's

ARII@courtsteno.com                                      www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 146 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 146
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            during the day, there is no admission charge.           Sit

  3            downs, a dancer walks up to him.      He hands her twenty

  4            dollars whether or not she does a dance or not.            He

  5            then gets up and leave.    The discussion we had up in

  6            Albany at that point was -- and I was grilled by a

  7            number of State representatives.      We got a -- but

  8            none of them could come up with an explanation why

  9            that would be a sales taxable transaction.          They --

 10            this whole issue of script, non-script became was

 11            moot because everybody agreed at that meeting the

 12            method of payment cannot affect taxability.          So if a

 13            dancer is paid by credit card, cash, G.N.H., green

 14            stamps, whatever, it doesn't affect taxability.            The

 15            only thing, if the nature of the transactions is

 16            taxable, it's taxable no matter how it's paid for.

 17            How it is paid for can never determine if it's

 18            taxable or not.

 19                              Based on that meeting three days later

 20            or so Mr. Bobrow got a phone call from Joe Carzo, who

 21            I think was the head of New York State Sales Tax at

 22            the time, explaining to him that the determination by

 23            the department was that if our facts and

 24            circumstances agreed with what I described at the

 25            meeting that they would hold that the dancers were

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 147 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 147
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            not taxable.    During all this -- course of all of

  3            this and administrative procedures that were done

  4            correctly and incorrectly, I wind up with a four

  5            million dollar assessment for sales tax on dancers.

  6            The two auditors at the time, Alton Plunkett and Mike

  7            Macalusio from the Brooklyn office, they did what --

  8            exactly what they were ordered to do by Joe Carzo

  9            which was doing audit of the facts and circumstances,

 10            did the clubs operate the way that we described at

 11            the meeting.    They determined that they did and

 12            eventually through much trial and tribulation they

 13            cancelled the four million dollar assessment in full.

 14                              We agree to a few other small issues

 15            on the audit but the dancers were never taxed at that

 16            audit.    We went to a B.C.M.S. Conference for that

 17            audit.    Alton Plunkett, the auditor at the time

 18            testified at the audit, at the B.C.M.S. Conference I

 19            should say, that the dancers were non-taxable.            Also

 20            during this time the previous owner of West 20th

 21            Street went to trial.     It was a responsible party

 22            case but during that case they asked Mr. Plunkett on

 23            the stand, were dancers taxable.      He said no.       Nobody

 24            objected.    The -- so basically, this letter was

 25            generated at some point during this whole period of

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 148 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                    Page 148
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            arguing about whether or not dancers would be held

  3            taxable or not and it was from Nonie Manian, who was

  4            the head of New York State at the time, or from Carla

  5            Vassari on behalf of Nonie Manian stating that if,

  6            again, the story that we gave at the original meeting

  7            with Joe Carzo was true that dancers are not taxable.

  8                            So part of the relevance of this to

  9            today is that they never told me that dancers were

 10            taxable and I don't understand frankly how the tax

 11            department could tell me during the period that which

 12            they are assessing now don't collect sales tax and

 13            then they audit that period and said, oh, you should

 14            have collected sales tax.    It doesn't make -- I think

 15            it's a constitutional violation but I'm not a

 16            constitutional lawyer so I don't want to raise that

 17            but I believe it's a violation of my constitutional

 18            rights that they can't tell me and it's not a rumor

 19            they cancelled the four million dollar assessment.

 20            So I know for a fact that the dancers were not

 21            taxable.   They would've tried to collect the four

 22            million dollars.

 23                            So at some point -- if you want me to

 24            go on, it's a long, long story here.      The State then

 25            audited the second period.    They guaranteed us that

ARII@courtsteno.com                                       www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 149 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 149
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            they would never audit us again and three months

  3            after we got the closing letter on the first order

  4            which took a very long time to get, they audited us a

  5            second period.   When they started the audit of the

  6            second period, Ms. Scala and Ms. Genovese came to my

  7            office and I said, oh, by the way we have this

  8            agreement with the State the dancers are not taxable.

  9            And they both say we know nothing about it.            Nobody

 10            told us anything about that.     So I said okay.          I

 11            called up first Mr. Scarpacci, then from him I got

 12            back to Joe Carzo and we had a very long phone

 13            conversation which I documented in a series of

 14            letters because the State would never answer me in

 15            writing.    They would talk to me on the phone but they

 16            would never put anything in writing for some strange

 17            reason.    They -- we came to an agreement then with

 18            Mr. Carzo and Mr. Vanderlin --

 19                             Q.    Vanderlin.

 20                             A.    -- Vanderlin, who is his

 21            underling that they actually stopped work on the

 22            audit for a year.     Nothing happened while they tried

 23            to come to a decision about the dance issue because I

 24            kept saying to them you told me that dancers were not

 25            taxable.    I read the law, I haven't seen a law

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 150 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                        Page 150
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            change.   Why -- how do they suddenly become taxable?

  3            And they couldn't give me an answer for a year.               They

  4            finally call me up and said this case is getting old,

  5            as an accommodation would you allow us to come back

  6            in and finish the audit.        So I said yes but when it

  7            comes to the issue of the dancers I want to have a

  8            sit down meeting in Albany with Office of Counsel and

  9            those in-charge because it's way above the pay level

 10            of the field auditor because this was decided in

 11            Albany way back when and they said okay before they

 12            come to a conclusion on the dancers we will give you

 13            the Courtesy of a meeting in Albany.

 14                              The meeting never occurred.          In the

 15            midst of the audit we still have open audit at this

 16            point on the audit.       They issued notices of

 17            determination.    Why, I never found out.          But it was

 18            in the middle of it.       They never gave me an

 19            explanation as to why they decided the dancers were

 20            taxable or not.        Again, they never were able to give

 21            me a reasonable explanation as to why dancers paid in

 22            cash and dancers paid not by cash are treated

 23            differently.     It's the same dance.

 24                              Q.      Tell me between the other

 25            entities we were talking about today, which were --

ARII@courtsteno.com                                           www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 151 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 151
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            which are M.L.B., Metro, Lace, 44th what -- for the

  3            record could -- what are your -- what is your

  4            ownership interest or were you an officer, an

  5            employee of any of these companies?       Could you

  6            clarify that?

  7                             A.   I was an owner and officer of

  8            M.L.B. Enterprises and 44th Enterprises only.           To the

  9            best of my knowledge John Scarfi is the sole owner

 10            and officer of Metro Enterprises and Glen Oricchio is

 11            the owner and officer of Stiletto and Lace but I

 12            don't remember the -- their corporate names.

 13                             Q.   So this morning before we broke

 14            for lunch, Mr. -- Mr. Jack put into evidence a lot of

 15            documents and when we looked at them some of them

 16            were the cancelled checks.     This was Metro cancelled

 17            checks, bank statements, journal entries, did you

 18            want to clarify anything about those?

 19                             A.   Yes, during the course of the

 20            audit -- okay.   Back up two steps.      You have to

 21            remember that not only am I the owner of the clubs,

 22            I'm also a practicing C.P.A. and I've also known Mr.

 23            Scarfi for about twenty-five years.       So the

 24            relationship is he -- I did his personal taxes for

 25            maybe twenty of those years.    So it was client

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 152 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                    Page 152
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            professional as well as friendship and for a number

  3            of my clients, not just Mr. Scarfi and not just in

  4            the cabaret businesses but other businesses, I've

  5            been a signatory on bank accounts, mainly in the

  6            events that somebody gets hit by a bus, God forbid,

  7            and checks need to be cut immediately and the owner

  8            is not around.

  9                             I'm a, if I say so myself, a fairly

 10            trusted professional.    A lot of these clients I've

 11            known for forty years.   It's not unrealistic, they

 12            need somebody they could trust to be who is around,

 13            who is able to sign the check.    So in the stack of

 14            documents that Mr. Jack provided you before there are

 15            some checks on Metro's behalf where -- oh, well, no,

 16            and I've notified Ms. Scala and Ms. Genovese at the

 17            audit level that I believed that I was the signatory

 18            at some point for Metro for that exact reason, that

 19            in the event of an emergency I could sign a check.

 20                             So there are few employee checks in

 21            that stack of documents that was signed by me but

 22            most of those were, I lost my check, I need my money,

 23            John is not around, can you sign a check, I never

 24            signed a check to withdraw money from the bank.

 25                             I never signed a check for my own

ARII@courtsteno.com                                       www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 153 of 260


800.523.7887                                   Associated Reporters Int'l., Inc.
                                                                   Page 153
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            benefit anything that I did was merely an

  3            accommodation not as a co-vendor or responsible party

  4            but as a friend of John's to sign checks in his

  5            absence and from my understanding of the law and,

  6            again, I'm a CPA, the difference between signing a

  7            check and being a co-vendor is basically night and

  8            day.

  9                            There are strict definitions in the

 10            law as to what a co-vendor is and what a co-vendor

 11            isn't and the arbitrary act of signing a check in no

 12            way makes you a co-vendor or a responsible party.

 13                            Now, Ms. Scala just testified that

 14            they made some determination based on thin air, she

 15            didn't quote any law sections that I heard that we

 16            were co-vendors and it’s one enterprise and getting

 17            back to that she also stated that the books and

 18            records are not separate, they are completely

 19            separate.   Metro money doesn't go into M.L.B.'s,

 20            Stiletto, Lace, 44th and Stiletto, Lace, 44th and

 21            M.L.B. money does not go into Metro.     So I don't

 22            understand her discussion stating that the -- and you

 23            -- they give us the bank statements.     There is no co-

 24            mingling of accounts.

 25                            Q.   How do you know that?       Were you

ARII@courtsteno.com                                      www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 154 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 154
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            -- and are you the C.P.A. --?

  3                              A.   Well, I'm a C.P.A. -- well, I'm

  4            the owner of M.L.B. and 44th so I know that their

  5            money was distinct.    While I wasn't the accountant

  6            for Metro, I've known John a long time and I was

  7            influential and instrumental in setting it up so that

  8            I know how the companies work.     I've intimate

  9            knowledge and through the audit they know the same

 10            thing that I'm telling you.     They saw the bank

 11            statements where his credit cards terminals were

 12            hooked up to his bank accounts.     Again, as John

 13            testified earlier there was a brief period where and

 14            I don't remember which way it went, him to me or me

 15            to him, one of the terminals was out so we used the

 16            other guy's terminal for a period of time and --

 17                              Q.   What was the --

 18                              A.   -- once the terminal --

 19                              Q.   -- what was the period of time

 20            you --

 21                              A.   I don't -- I don't remember.

 22                              Q.   Okay.

 23                              A.   Listen, it's all foggy back

 24            there, but there was a period time when we co-mingle

 25            the terminals for brief period of time as an

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 155 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 155
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            accommodation between two separate business owners.

  3            It's no different than two stores next door to each

  4            other.    Hey, my card -- restaurants do it all the

  5            time.     My credit card terminal is down, can I run

  6            them on your machine.      You keep a list of the charges

  7            and you give them the money.      It is a standard

  8            business practice in the real world but it did, like

  9            I say, it does not create a co-vendor situation any

 10            way, shape or form.

 11                              Q.    One of the exhibits I asked John

 12            to look at today was the no change letter for Pacific

 13            Holdings.    What do you know of that?       That -- were

 14            you involved in that or were you --?

 15                              A.    Yes, again, that was the audits

 16            that came out of -- the original was forty -- West

 17            20th Street audit that then became an M.L.B. audit

 18            and 44th audit and we handled them at the same time.

 19                              You were the representative ultimately

 20            for Pacific Club Services which was the predecessor

 21            entity to Metro.       I handled 44th and M.L.B.

 22                              Essentially, what happened there was

 23            it dragged on forever, the State, like I said before,

 24            assessed me four million dollars for sales tax on

 25            dancers.

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 156 of 260


800.523.7887                                   Associated Reporters Int'l., Inc.
                                                                   Page 156
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            They ultimately came to believe based

  3            on Alton Plunkett's and Mike Macalusio's audit

  4            findings that, no, the dances were not taxable.          We

  5            settled on a fifty thousand dollar payment from

  6            M.L.B. and a twenty-five thousand dollar payment from

  7            44th because this audit had gone on for five years

  8            and they wanted something to show their bosses that

  9            they didn't waste time.   So we agreed to that but if

 10            you read the audit, it doesn't state what was

 11            taxable, wa -- wa-- what the deficiency was, it's

 12            just they came out with an assessment for fifty and

 13            twenty-five, we paid them.   They released the four

 14            million dollar sales tax assessment.

 15                            Q.   Was it -- what was your

 16            understanding upon getting that no change letter for

 17            the operation --?

 18                            A.   The -- the understanding was

 19            exactly what we had said up in Albany three or four

 20            years before that the manner in which the clubs will

 21            run under our facts and circumstances, dances were

 22            not taxable and during the course of this audit I re-

 23            contacted Joe Carzo and a bunch of other people.            Mr.

 24            Osborne refused -- Mr. Jack I should say refused to

 25            get on the phone but I know he was involved.         They

ARII@courtsteno.com                                      www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 157 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                        Page 157
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            would only talk to me on the phone, they wouldn't put

  3            anything in writing and I kept asking them, what

  4            changed?

  5                              Why are you saying now dancers are

  6            taxable and then they started to use audit reports

  7            that came out after my audit period.          So how was I to

  8            know?     Pick a year, 2015, that dances were taxable.

  9            If there is a Court decision in 2016 that said they

 10            were when I had it in writing from the State that

 11            they weren't.

 12                              Q.   Uh-huh, okay.      Thank you.

 13                              A.L.J. RUSSO:    I'm sorry.

 14                              MR. BOBROW:     I'm finished with direct.

 15                              A.L.J. RUSSO:    Okay.     You have now

 16            moved --.

 17                              MR. BOBROW:     Okay.   Wait -- wait --

 18            wait -- wait, excuse me.

 19                              MR. JACK:     You didn't move --.

 20                              A.L.J. RUSSO:    You haven't moved

 21            Exhibit Four into the record yet.         Did you want to do

 22            that?

 23                              MR. BOBROW:     I couldn't hear you,

 24            Judge.

 25                              A.L.J. RUSSO:    You haven't moved

ARII@courtsteno.com                                           www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 158 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                        Page 158
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            Exhibit Four into the record.        Did you want to admit

  3            that?

  4                              MR. BOBROW:     Four being the letter,

  5            I'm sorry.

  6                              A.L.J. RUSSO:    The letter -- the

  7            December 24th --.

  8                              MR. BOBROW:     I would like to -- Mr.

  9            Capeci's name is in the letter.

 10                              A.L.J. RUSSO:    Mr. Jack, any

 11            objections to that?

 12                              MR. JACK:     I have no objections,

 13            Judge.

 14                              A.L.J. RUSSO:    Okay.     I'll accept

 15            petitioner’s Exhibits Four into the record.             And you

 16            did have more questions or --

 17                              MR. BOBROW:     Yes.

 18                              A.L.J. RUSSO:    Okay.

 19                              BY MR. BOBROW:     (Cont'g.)

 20                              Q. Because -- again, because Glenn

 21            Oricchio is not here, I just went to put on the

 22            record, to the best of your knowledge, does his clubs

 23            differ from your clubs or could you helps us

 24            understand what his -- how his clubs operate because

 25            he is not here?

ARII@courtsteno.com                                           www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 159 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 159
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                             A.    Again, as a professional I've

  3            done work for Glenn over the years, various matters.

  4            Yeah, right.    I might've done sales tax for him years

  5            ago.   So I am quite knowledgeable about the way that

  6            he was running the clubs at that time but then things

  7            could change.    But similar -- he ran the clubs very

  8            similar to the way that I ran my clubs and the

  9            relationship between Metro Enterprises and his two

 10            clubs were similar if not exactly the same as the way

 11            that I ran my clubs.

 12                             Q.    Are you familiar with the Third

 13            Department decision in April?

 14                             A.    Yes, we have an issue before the

 15            Third Department and they came back and they stated

 16            that the issue of whether dances -- the dance tips --

 17            the script is taxable or not should be made on a

 18            factual basis on an individual case -- case by case

 19            basis based on the facts and circumstances of that

 20            case that there should not be a broad swath that, oh,

 21            it's script it's taxable.    It depends on the facts

 22            and circumstances in which it's being used.

 23                             Q.    Well, maybe this will refresh

 24            your recollection did they use language to the effect

 25            it depended on the relationship between the dancers,

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 160 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                    Page 160
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            the petitioners, the club?

  3                            A.   Exactly.   And that relationship

  4            whether or not they are employees, independent

  5            contractors, tenants, Martians whatever will

  6            determine -- should be used to determine whether or

  7            not those -- that purchase of script is taxable or

  8            not.

  9                            Q.   Yes, obviously, I just want to

 10            know if -- if -- if this is true or not that

 11            Christine Scala's audit report could not have taken

 12            the Third Department decision into effect because her

 13            audit report pre-dated that but knowing and reading

 14            her audit report, did she in her audit report cover

 15            the criteria the Third Department looked at?

 16                            A.   Not only did she not use any --

 17            use the criteria as described in the Third

 18            Department, she never even discussed the issue as to

 19            whether or not the dancers were deemed to be

 20            employees or not with us.    We totally discussed them

 21            being tenants and the first time we found out that

 22            the State was holding them as employees is when we

 23            received the audit report through a FOIL request.

 24                            So she did no underlying work.         It --

 25            it -- they pulled it out of thin air that they were

ARII@courtsteno.com                                       www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 161 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                        Page 161
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            employees but we tend to agree with them at this

  3            point.

  4                              Q.      I -- I -- I would say, you tend

  5            to -- it's -- it's -- it's sort of evolving, I guess.

  6            Is that what's happening?

  7                              A.      Yes, we were involved in a number

  8            of different lawsuits in a never -- a number of

  9            different venues.       Jennifer testified to before we

 10            have a class action lawsuit by dancers and -- well,

 11            to give the history to the Court it all started

 12            twenty some odd years ago when we opened the clubs.

 13            I always felt that there had to be a -- clubs at that

 14            point treated the dancers as independent contractors

 15            or employees and I didn't think either one really fit

 16            the definition.        We hired an attorney from Minnesota

 17            who was very active in the adult entertainment

 18            industry and she recommended that we do the leases

 19            and create this whole situation where the dancers

 20            would be deemed to be tenants.

 21                              Unfortunately, that was twenty some

 22            odd years ago and the laws have evolved greatly

 23            thereafter.    I spoke to that attorney, Ms. Thomas,

 24            maybe a year or two ago and she said, yeah, it

 25            doesn't work anymore.        The Courts have pretty much

ARII@courtsteno.com                                           www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 162 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 162
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            universally determined that these dancers are

  3            employees.

  4                             Q.    Within the -- your club and what

  5            you know about the other clubs, do the clubs set

  6            prices for their entertainers or anything?

  7                             A.    Again, this was discussed with

  8            Ms. Genovese on a -- Ms. Scala was not always at

  9            every appointment, Ms. Genovese was.        So it was

 10            discussed with one or both at the time the -- in

 11            order to create harmony in the workplace we have a

 12            suggested minimum of a twenty dollar dance fee and if

 13            you go to any club that twenty dollar is pretty much

 14            everywhere.

 15                             However, if you sat down with a girls

 16            and said, hey, I only got ten dollars tonight can I

 17            give you ten dollars and she wants to do a dance, she

 18            does a dance, nobody stops it.      If the dancer says I

 19            don't like the way you look I want two hundred

 20            dollars to do a dance, she gets two hundred dollars

 21            for the dance.

 22                             There is no enforcement of any type of

 23            price structure as far as the dance what the dancer

 24            receives or not.      She could a hundred dances for

 25            free, her time, nobody stops her or cares, whatever.

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 163 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 163
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                             So it's -- it's -- there is no price

  3            structure as far as the tip that the customer gives

  4            to the dancer.   There -- our price structure for

  5            rooms as somebody was -- Ms. Scala was testifying too

  6            that if you stayed for fifteen minutes it's this much

  7            for this sized room and whatever, whatever, whatever,

  8            but there is no price structure at all as far as the

  9            tips that the dancers receive.

 10                             Q.   People have testified today that

 11            Metro sells script, you being a C.P.A., is that

 12            accurate?

 13                             A.   No.   The way that the business

 14            was organized is that Metro Enterprises had each

 15            entertainer sign a contract with them allowing Metro

 16            Enterprises to process their credit cards for tips on

 17            their behalf.    So since it's a contractual

 18            relationship between the dancer, employee and Metro,

 19            the money that Metro collects is not their money,

 20            it's always been the dancers' money and as a tip,

 21            it's always been the dancers' money.       The Federal

 22            Labor Standards Act emphasizes that greatly that it's

 23            always the employees' money.

 24                             So it would be wrong -- it would be

 25            like saying American Express, to give you a broad

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 164 of 260


800.523.7887                                   Associated Reporters Int'l., Inc.
                                                                   Page 164
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            example, sells eighty billion dollars a year -- there

  3            income is eighty billion dollars a year because

  4            people charge eighty billion dollars on American

  5            Express.   No, American Express makes the three to six

  6            percent that they charge as a fee on the transaction

  7            but the underlying transaction is not American

  8            Express's revenue and when you pull American

  9            Express's financial statements all those transactions

 10            that the customers used -- now the customers, you get

 11            your American Express bill and hopefully at the end

 12            of the month you pay it.   You send the check to

 13            American Express.   It's not American Express's money.

 14            its Macy's money, its Amazon's money, it's whoever’s

 15            money where you bought, whatever you bought and I've

 16            never heard that argument outside of this court ever

 17            raised that money held by a processor is deemed to be

 18            theirs, it's not.

 19                            The -- the underlying -- the income

 20            portion is the receipt of the financial transmitter,

 21            the underlying portion belongs to the customers or

 22            the store where they spent the money dependent and

 23            that's a basic tenent of accounting and like I say,

 24            sales tax is not auditing American Express today for

 25            all the transactions that they did, that they

ARII@courtsteno.com                                      www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 165 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                    Page 165
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            collected the money on.     So why they would be doing

  3            it to Metro is again beyond my expertise.

  4                             Q.   What other sources of revenue

  5            that an entertainer or a dancer would have as an

  6            employee?

  7                             A.   They are employees as -- as of

  8            this point.   So the only way that an employee can

  9            make money is either a wage which is deemed to be

 10            paid by the employer or a tip which is deemed to be

 11            paid by the customer.     The customer -- the tip, both

 12            of which are included in their gross wages.           Now, I

 13            just want to clarify something that you guys were

 14            discussing before, while I think of it because you

 15            brought it up.

 16                             When -- for the brief period of time

 17            that Metro Enterprises was allowing other employees

 18            other than dancers to receive tips and they were

 19            processing the credit cards for it, those tips were

 20            reported back to M.L.B. and/or 44th or whichever

 21            company it was and put it on the W-2s.         It was

 22            included in the individuals' income tax on the W-2.

 23                             So there was knowledge of it, there

 24            was reporting of it, it wasn't mystery money, since

 25            it was paid by credit card we know how much the

ARII@courtsteno.com                                       www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 166 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 166
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            person received, we were under the responsibility to

  3            put it on their W-2 and we did.     So if you look at

  4            the W-2s of M.L.B. or 44th you will see cash tips and

  5            credit cards tips and that was part of the credit

  6            card tips and for some reason Ms. Scala didn't see

  7            that or didn't recognize that, I don't why.

  8                            Q.   So the customer can -- can -- can

  9            only give a tip to a dancer you are saying?

 10                            A.   Customer could give a tip to

 11            anyone that they feel like they could give me a tip

 12            if they really like me but the use of script was only

 13            to give credit cards tips to dancers.        They could

 14            give cash tips to the -- and during the course of an

 15            evening one customer might have done all three.            He

 16            might have given a dancer forty dollars in cash that

 17            he had, then he went to the A.T.M. and took out a

 18            hundred dollars and gave her that and then he was out

 19            of cash and his -- reached his A.T.M. limit so then

 20            he goes to buying script.

 21                            So in the course of an -- in the end,

 22            his cash tips or his credit cards tips could go to a

 23            waitress or a host, a bouncer or whoever he wanted,

 24            the door girl any -- like I said, anybody can tip

 25            anybody.   But we limited the use of script only to

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 167 of 260


800.523.7887                                          Associated Reporters Int'l., Inc.
                                                                          Page 167
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            dancers because dancers are the only ones who had the

  3            contractual obligate -- contractual relationship with

  4            Metro Enterprises, the other people didn't.               So John

  5            would be taking -- John being Metro Enterprises would

  6            taking their money illegally if he processed their

  7            script sales because he didn't have agreements with

  8            them.

  9                             Q.   Is that the purpose of the

 10            interpleader suit?

 11                             A.   That's part of the purpose of the

 12            interpleader suit.    That -- you have to believe the

 13            suit is basically saying I can't pay the same money

 14            to two different governmental agencies.              New York

 15            State Sales Tax or -- two different entities, New

 16            York State Sales Tax is saying on one hand that the

 17            money belongs to them, one the other hand the dancers

 18            and the Department of Labor through the Federal Labor

 19            -- Fair Labor Standards Act is saying that the money

 20            really belongs solely and exclusively to the dancer

 21            because you can't tax a tip.

 22                             MR. BOBROW:     Thank you.

 23                             A.L.J. RUSSO:    Mr. Jack?

 24                             MR. JACK:     Sure.     Thank you, Judge.

 25                             CROSS EXAMINATION

ARII@courtsteno.com                                             www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 168 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 168
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2                             BY MR. JACK:

  3                             Q.   Mr. Scarfi, do you -- you've been

  4            in --

  5                             A.   He is up there.

  6                             Q.   Mr. Capeci, sorry.      Sorry to mix

  7            you up.

  8                             A.   I'm the good looking one.

  9                             Q.   I agree.   You've been involved in

 10            these clubs for a long time, haven't you?

 11                             A.   Yes.

 12                             Q.   And you've known Mr. Bobrow also

 13            for a long time?

 14                             A.   Yes, at this point.

 15                             Q.   And so the audits that you

 16            described that you testified about including the

 17            P.C.S. audit and Frank Marchello, club V.I.P.,

 18            twenty-twenty all of those audits, you are fully

 19            familiar with what was going on.      Weren't you?

 20                             A.   I was a consultant to Marchello,

 21            The Estate.

 22                             Q.   And for -- in the Marchello case,

 23            I mean the Department insisted that the sale of the

 24            script was subject to tax --

 25                             A.   No.

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 169 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 169
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            Q.    -- and how do you --

  3                            A.    No, no.    The Marchello case was a

  4            responsible party case --

  5                            Q.    Uh-huh.

  6                            A.    -- and the discussion was whether

  7            or not John Vargo and --

  8                            MR. BOBROW:     Asland.

  9                            THE WITNESS:     -- Steve Asland were

 10            responsible parties as well as The Estate of --

 11            what's Marchello's, first name?      I forgot.

 12                            MR. BOBROW:     Frank.

 13                            BY MR. JACK:     (Cont'g.)

 14                            Q.    Frank.

 15                            A.    Frank Marchello.      During the

 16            course of that trial, Alton Plunkett, as a matter of

 17            fact, my good friend, testified that dancers were not

 18            taxable but it was never an issue before the Court.

 19            The only issue before the Court was whether or not

 20            Marchello -- The Estate of -- Frank Marchello was a

 21            responsible party, therefore, his estate.           The Court

 22            decided one way, it got appealed, got it re-tried,

 23            got appealed again.   On the appeal one of -- the

 24            justice who wrote the decision said, oh, by the way,

 25            it's in my opinion that dances should be taxable.

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 170 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 170
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            Now, that's what's known as --.

  3                            MR. BOBROW:     Is that what you were

  4            looking for?

  5                            THE WITNESS:     Yeah, give me the word.

  6                            A.L.J. RUSSO:    Please don't instruct

  7            the witness.

  8                            THE WITNESS:     Okay.    Don't coach me

  9            but there is a word for it which everybody here knows

 10            but me at this point.   That it's not admissible, it's

 11            not -- it's just a statement that a judge made.

 12                            Unfortunately, in a subsequent case

 13            the State brought it up and the poor representation

 14            that that club had at the time did not object to it

 15            and it got built into another decision and that's

 16            what everybody started citing but we discussed that

 17            in length on the phone with Mr. Carzo and all those

 18            other people who I was having my phone conversations

 19            as to why Marchello wouldn't apply because there is a

 20            different set of facts and circumstances.

 21                            So even if you did want to deem that

 22            the dances at the Old V.I.P. club, which was the club

 23            in question, were taxable their facts and

 24            circumstances were completely different than mine and

 25            they rang the dances up in the cash register.            They

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 171 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                        Page 171
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            didn't segregate them at all.        So they were part of

  3            their receipts and not my argument.

  4                              But the State -- because as I said

  5            they brought it up to me on the phone few times,

  6            ultimately agreed that it didn't apply to us because

  7            that's not how we ran the club.

  8                              BY MR. JACK:     (Cont'g.)

  9                              Q.   What I am -- okay.        At any rate

 10            with the Frank Marchello case there were three

 11            separate club setup direct, Club V.I.P., Prestige and

 12            V.I.P. Incorporated.    Do you remember that?

 13                              A.   Okay.    I probably know more than

 14            you do about how that whole thing was set up.

 15                              Q.   Oh, that's good you can tell me

 16            that?

 17                              A.   Yeah.    Frank Marchello was the

 18            original owner.

 19                              Q.   Uh-huh.

 20                              A.   He decided that he no longer

 21            wanted to run the club.        He hired John Vargas --

 22                              Q.   Vargo.

 23                              A.   -- Vargo, who used to be -- he

 24            used to work for us a thousand years ago, so I knew

 25            John also.

ARII@courtsteno.com                                           www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 172 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 172
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2                              Q.   What do you mean us?

  3                              A.   He worked for one of the clubs, I

  4            think the predecessor club to M.L.B. even before I

  5            owned it.    Another one of my clients owned it.

  6                              Q.   Uh-huh.

  7                              A.   Vargo took it over, he was

  8            working in partnership with Steve Asland.          They

  9            created three different corporations and they had

 10            three different pots of money and -- but it was all

 11            controlled by Vargo and Asland.     It wasn't a third

 12            party.    It wasn't outsider, it was nothing similar to

 13            the way that -- our ins -- our club was run where we

 14            have just a credit card -- again, the credit card

 15            processing is on behalf of the dancers.         They didn't

 16            have anything like that there.     They just had three

 17            different -- they were divvying up and through

 18            discussions with Steve Asland back in the day, he did

 19            it because they were afraid if they didn't pay the

 20            liquor bill they would stop shipping liquor.           So they

 21            wanted to have three different pools of money to pull

 22            from when they had to pay things.      And it was for

 23            their convenience and in that Marchello decision they

 24            pretty much decided that they were operating as one.

 25                              Q.   But there, the club in the

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 173 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 173
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            Marchello that sold the script only sold the script,

  3            correct?

  4                             A.   But they included it in the gross

  5            receipts.

  6                             Q.   But they only sold script,

  7            correct?     Is that -- that was the only claim --.

  8                             A.   One of the three entities I think

  9            was to sell the script.

 10                             Q.   Right.

 11                             A.   Right.

 12                             Q.   That was the only function of

 13            that entity was to sell the script.

 14                             A.   But again, it was owned by Vargo

 15            and Asland or one or the other, and it was part of

 16            the -- they included it as part of their gross

 17            receipts, they didn't segregate.

 18                             Q.   So it means -- were you confused

 19            at this time?    You mean you have any discussion with

 20            people in auditing -- and they seem to be telling you

 21            something?

 22                             A.   Asland.   Okay.    If you want to go

 23            back to that -- that audit ash -- the Tax Department

 24            never looked at the books and records because before

 25            they got to the audit Vargo died, Asland wouldn't co-

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 174 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 174
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            operate and they assessed off the top.        What -- what

  3            Plunkett did and I know this for a fact because

  4            Plunkett told -- he had done a previous audit on

  5            Paradise and I know Paradise had two million in

  6            receipts or ten million in receipts and they assessed

  7            them two million dollars or whatever it was.           V.I.P.

  8            had forty million dollars in receipts, so he assessed

  9            the eight dollars, then they removed the book and

 10            records in Marchello, so it's not a very good example

 11            to use.

 12                            Q.   But in any event, I mean, all

 13            along in those cases the Division was -- additional

 14            tax on the sale of script, correct?

 15                            A.   No.

 16                            Q.   Isn't that what the tribunal

 17            eventually decided in Marchello?

 18                            A.   No, script had nothing to do with

 19            it.   The Judge said in the dis -- in the -- in the

 20            tribunal decision after the second appeal that in his

 21            opinion he felt dances were taxable.

 22                            He didn't mention script, he didn't

 23            mentioned cash, he said dances.     The only -- this

 24            recent development of where the Tax Department is

 25            saying that script is taxable is a new development

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 175 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 175
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            and it didn't come out of Marchello.

  3                            Q.   Yes, I mean, I'm sorry.         But the

  4            dicta that you referred to --

  5                            A.   Thank you.

  6                            Q.   -- comes from -- comes from the

  7            Marchello case, correct?

  8                            A.   It comes from there.

  9                            Q.   Okay.   So in -- in that case the

 10            tribunal said the sale of scripts will be taxable.

 11            You think it's dicta I mean, the Judge can decide

 12            whether it's dicta or not?

 13                            A.   It is dicta because it's not --

 14            it’s not in the -- if you look at what the tribunal

 15            was asked to review, it's not there.

 16                            Q.   Okay.

 17                            A.   Nowhere in it does it state --

 18            they were -- it was solely a responsible party case.

 19                            Q.   Okay.   But these things were

 20            going on all at the same point, right?        Your -- your

 21            --.

 22                            A.   By the time the third -- the --

 23            the -- the second appeal was heard was late into -- I

 24            -- I don't remember the date but it was years

 25            afterwards.

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 176 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 176
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                             Q.   Yes.     Forget the second appeal

  3            and when the assessments were issued and at about the

  4            same time that you were having the meetings in Albany

  5            and whatever it is you were doing, correct?            The

  6            assessments to Frank Marchello and V.I.P. club and

  7            John Vargo and whoever else.

  8                             A.   Those assessments --

  9                             Q.   Yeah.

 10                             A.   -- were issued before my audit.

 11                             Q.   Before your audit?

 12                             A.   Yeah.

 13                             Q.   Okay.    So there -- okay.         I have

 14            no further questions, Judge.

 15                             A.L.J. RUSSO:    Thank you Mr. Bobrow,

 16            any re-direct?

 17                             MR. BOBROW:     Yes.

 18                             RE-DIRECT EXAMINATION

 19                             BY MR. BOBROW:

 20                             Q.   And since we are talking about

 21            the Marchello case and I was counsel for Frank

 22            Marchello, do you recall and this is a key fact which

 23            we -- we should understand.       I recall and do you

 24            recall -- let me rephrase it.

 25                             Do you recall whether there was an

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 177 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 177
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            operating agreement for the three corporations that,

  3            you know, the attorney had drafted and I thought that

  4            distinguished Marchello that there was one operating

  5            agreement that -- that pulls together the functions

  6            of the three corporations whereas here in the case

  7            today --.

  8                             MR. JACK:    Objection, Judge.

  9                             A.L.J. RUSSO:    Yeah.

 10                             MR. JACK:    This is going to read like

 11            -- I hope Mr. Bobrow is going to take -- kind of

 12            raise his hand based on the testimony he has given,

 13                             A.L.J. RUSSO:    Sustained.

 14                             BY MR. BOBROW:    (Cont'g.)

 15                             Q.    Do you recall such an --.

 16                             A.L.J. RUSSO:    Sustained, we're facing

 17            this.

 18                             BY MR. BOBROW:    (Cont'g.)

 19                             Q. -- do you recall such an operating

 20            agreement?

 21                             A.    Yes.

 22                             Q.    And what was the purpose of the

 23            operating agreement?

 24                             A.    That was ultimately the downfall

 25            of the Marchello responsible-party case.          Under New

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 178 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 178
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            York State Liquor Law, if I just -- that's basically

  3            the problem with all of these cases and all of these

  4            issues, there are so many different taxing and

  5            governmental agencies involved.       It's very hard to be

  6            in compliance with everybody at the same time.              The

  7            tragic mistake that the Marchello -- Frank Marchello

  8            made is they had one operating agreement to operate

  9            the club with these three different corporations and

 10            that operating agreement was deemed to be -- you're

 11            not -- under New York State Liquor Law, you are not

 12            allowed to have somebody operate a license under your

 13            name and that's how they lost Marchello and then

 14            ultimately The Estate --.

 15                             A.L.J. RUSSO:    Anything else, Mr.

 16            Bobrow?

 17                             MR. BOBROW:     No further questions.

 18                             A.L.J. RUSSO:    Anything else, Mr.

 19            Jack?

 20                             MR. JACK:     I mean I just wanted to --

 21                             A.L.J. RUSSO:    Okay.

 22                             RE-CROSS EXAMINATION

 23                             BY MR. JACK:

 24                             Q.   So with your business model where

 25            you have these employees that you've admit that

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 179 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 179
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            M.L.B. Enterprises which you own and 44th Enterprises

  3            is the employer of these dances -- dancers, correct?

  4                             A.    Now, yes.

  5                             Q.    Now?

  6                             A.    Now.

  7                             Q.    So they weren't -- you weren't

  8            the employer during the time the audit was conducted?

  9                             A.    It seems to be that the --

 10            ultimately the --     going to say, yes, I was based on

 11            prior F.L.S.A. decisions that have been made it looks

 12            like a fait accompli that they're going to say

 13            through the entire period they were in fact employees

 14            although at the -- initially I thought they were

 15            tenants.   And as I said before your audit report

 16            states they're employees.       So that's not in fact a

 17            question here.

 18                             Q.    And --

 19                             A.    I don't know how you determine

 20            it.   I don't know why you determined it but you

 21            determined it.   So you can't go back on it now.

 22                             Q.    If you're the employer and you're

 23            responsible for the receipt of the employees?

 24                             A.    No.    Employees voluntarily under

 25            Federal and State Income Tax Law, I would assume it

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 180 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 180
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            would be, employees are required to -- it's suggested

  3            that employees fill out tip forms and provide you

  4            with the amount of tips that they received.          Also,

  5            there is a federal law if your tips are less than

  6            fifteen -- if the tips that the employees voluntarily

  7            tell you about are less than fifteen percent of your

  8            gross receipts, you're supposed to gross it up and

  9            attribute more to the employees' wages than what they

 10            actually report it to you.    Again, it's sort of at a

 11            crossroads here.     That's going to be decided in the

 12            class-action lawsuit because at the time we weren't

 13            treating them as employees so there was no reporting

 14            because we weren't treating them as employees.            But

 15            now the Courts are telling us that they were, in

 16            fact, employees.

 17                            Q.    But during the period in issue

 18            then you saw no reason why you should keep track of

 19            any of these money that the dancers were receiving

 20            from the patrons?

 21                            A.    There is no requirement in any

 22            business to be -- my business, your business, any

 23            restaurant you go to out here, there is no

 24            requirement for the employer to track how much money

 25            the employee makes in tips.

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 181 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 181
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                              Q.   And so --?

  3                              A.   There is a suggestion that the

  4            employee should report to the employer that amount on

  5            a tip slip and I forget the form number because I'm

  6            getting old.     But there is a form number out there

  7            that the tip slip that they -- they voluntarily are

  8            supposed to tell you how much they made.           But it's

  9            not the employer's responsibility to track the tip.

 10                              If you go out to have lunch and you

 11            have a twenty dollar meal and you leave a hundred

 12            dollar tip on the table, the employer doesn't know

 13            nor care.

 14                              Q.   And so you have no records

 15            anywhere that would say --?

 16                              A.   Me and every other business in

 17            the United States.

 18                              Q.   Okay.   Well, it's actually about

 19            you.   You --.

 20                              A.   But you're making it sound like

 21            it's something I do.    It's not something I do, it's

 22            something that everybody does.       There is no legal

 23            requirement, to my knowledge and somewhat

 24            knowledgeable on the fact, where an employer is

 25            responsible to track how much tips his employee

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 182 of 260


800.523.7887                                          Associated Reporters Int'l., Inc.
                                                                          Page 182
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            receives because it's impossible.           You go out to

  3            lunch, you have a twenty dollar sandwich, you drop a

  4            hundred bill on the table because you thought the

  5            waiter or waitress was cute.          He takes it, puts it in

  6            his pocket.   How could it be the employer's

  7            responsibility to tell the government that that

  8            hundred dollars went to that employee?             He has no

  9            knowledge of it.        So you can't require an employer to

 10            walk on water or to report tips that he has no

 11            knowledge of.     Me and everybody else.

 12                              Q.      Okay.    Let's try this again.          You

 13            have no records anywhere that would show what portion

 14            of the script, if any, was used for dance fees and

 15            what portion was used for gratuities, do you?

 16                              A.      There are no dance fees, so the

 17            answer is zero.        So I've got plenty of records that

 18            shows zero.

 19                              Q.      So --.

 20                              A.      Where are you going?        You're

 21            trying to get me to say something that's not true.

 22                              Q.      The --.

 23                              A.      The dancers are not -- the dance

 24            -- the money that was received by the dancers is

 25            dancer money.     It is not club money.         It does not go

ARII@courtsteno.com                                             www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 183 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 183
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            through my bank account.       The portion of which went

  3            through Metro Enterprises' bank account was under a

  4            contractual obligation between the dancer and Metro

  5            and it was never included in Metro's gross receipts.

  6                              So it's not Metro's money, it's not my

  7            money, it's the dancers' money.       And under the

  8            Federal Labor Standards Act that money has now been

  9            deemed to be tips.     Any money paid directly from a

 10            customer to an employee, it doesn't matter if it's a

 11            dancer, a waitress, a bartender, a chef or whatever,

 12            if it's paid directly from the customer to the

 13            employee, it's deemed to be a tip.         That's under the

 14            Federal Labor Act.     The State Act is even more

 15            restrictive.

 16                              Q.   Are you finished?       So does it

 17            mean you have no record of any of this?

 18                              A.   I have records of everything but

 19            I can't have a record of nothing.        You're asking me a

 20            question that's unfair because you're not asking me a

 21            question with a yes or no answer.        Do those records

 22            exist?    No, because there are no records --

 23                              Q.   Okay.

 24                              A.   -- because they can't exist.

 25            They don't belong.     There is no such thing.         Now, if

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 184 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                        Page 184
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            you're asking me whether Metro Enterprises has

  3            records, they do.       But you never asked that question.

  4                              MR JACK:     I have no further questions.

  5                              A.L.J. RUSSO:    Thank you.

  6                              MR. JACK:     Thanks.

  7                              A.L.J. RUSSO:    Mr. Bobrow, anything

  8            further?

  9                              MR. BOBROW:     Yes.    Thank you.

 10                              REDIRECT EXAMINATION

 11                              BY MR. BOBROW:     (Cont'g.)

 12                              Q.      We've been talking about how the

 13            characterization of the service employees has changed

 14            over the years.        Would it be fair to say that you

 15            mischaracterized them in the past, these tenants, and

 16            now you're enlightened that they should be employees?

 17                              A.      I am enlightened for a class

 18            action lawsuit that my treatment of them in the past

 19            was incorrect and should be -- again, there is no

 20            decision in the case yet.       I'm assuming that that's

 21            the way the decision is going to go, based on all the

 22            case law that we've read that pretty much brings that

 23            to bear.

 24                              MR. BOBROW:     And I just want the

 25            record to show that we did issue a subpoena to Brett

ARII@courtsteno.com                                           www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 185 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                        Page 185
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            Cohen, who was counsel to the dancers, and the

  3            entertainers and he refused to appear.           We wanted to

  4            put more information on the record.

  5                              No further questions.

  6                              A.L.J. RUSSO:      Okay.    I just have a

  7            couple of questions for you, Mr. Capeci.

  8                              EXAMINATION

  9                              BY THE A.L.J.

 10                              So -- so is it fair to say that during

 11            the period in issue, if you were not treating the

 12            entertainers as employees, you're not withholding any

 13            taxes for them at that time?

 14                              THE WITNESS:     Right.    Which is part of

 15            the class action lawsuit, yes.

 16                              A.L.J. RUSSO:    And were you paying any

 17            workers' compensation insurance for them during that

 18            period?

 19                              THE WITNESS:     Again, no, because we

 20            didn't deem them to be employees at that time.

 21                              A.L.J. RUSSO:    Thank you.       Anything

 22            further for this witness?

 23                              MR. JACK:     No, Judge.    Thank you.

 24                              A.L.J. RUSSO:    Okay.     Thank you.

 25            You're excused.

ARII@courtsteno.com                                           www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 186 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 186
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            THE WITNESS:     Thank you.

  3                            A.L.J. RUSSO:    Let me make sure that

  4            it's the same copy that I have -- Okay.          Mr. Bobrow,

  5            your next witness.

  6                            MR. BOBROW:     I'd like to re-call John

  7            Scarfi for one to two questions.

  8                            (Recalled John Scarfi)

  9                            A.L.J. RUSSO:    Mr. Scarfi.        I'll swear

 10            you again since you have been excused.         Do you swore

 11            or affirm to tell the truth, the whole truth and

 12            nothing but the truth?

 13                            MR. SCARFI:     Yes.

 14                            THE WITNESS:     JOHN SCARFI; Sworn

 15                            A.L.J. RUSSO:    Go ahead.

 16                            DIRECT EXAMINATION

 17                            BY MR. BOBROW:

 18                            Q.   When I was recently talking to

 19            Christine, I asked her this was the issue, could she

 20            name employees that worked for both companies and

 21            questions along those lines.     Could you clarify what

 22            the -- how the -- the clubs and Metro operated with

 23            respect to sharing employees or having employees help

 24            each other?

 25                            A.   Alisha Holland worked for the

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 187 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                        Page 187
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            club.    She lived next door to the bank.          The bank

  3            wouldn't release the money unless she was a signer on

  4            the account.   I couldn't make it to the bank all the

  5            time so I had to put her in order to sign her on the

  6            account to pick up the money and bring it to the

  7            club.

  8                             Q.    Was she compensated for that?

  9                             A.    No.

 10                             Q.    How would you characterize it?

 11            As a favor?

 12                             A.    It's just a favor.        Small

 13            business, that's all.        Nothing more, never paid her.

 14                             Q.    Is there anything else you want

 15            to add with respect to, you know, employees operating

 16            like that with --?

 17                             A.    No, I don't want to add.           Well,

 18            you have employees that run credit cards.             The

 19            waitress runs a credit card, bartender runs a credit

 20            card for the waitress, it doesn't change it from that

 21            being the waitress’s tip.       It runs through a

 22            restaurant's checking account, it doesn't change it

 23            from being a tip.     So I go by what the law tells me

 24            is a tip.   And as far as treating the girls, I

 25            treated it the way I thought I was supposed to treat

ARII@courtsteno.com                                           www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 188 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 188
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            it.    It's on the law, you know.     You can't -- you

  3            don't decide who is an employee, the Court tells you

  4            they're an employee, it's retroactive.          Six, seven,

  5            eight years.    So it's big, big trouble.

  6                              Q.   John, could you tell us what

  7            would happen if you, I'll say messed up or did

  8            something wrong with the employee tips?

  9                              A.   Yeah.   I'm hold -- it's double or

 10            triple damages plus legal fees.       If I unlawfully

 11            withheld a percentage of their tip which is what

 12            they're claiming that I did.

 13                              Q.   So in other words, they're

 14            claiming they're entitled to one hundred percent of

 15            the tips without any sales tax applied to it.

 16                              A.   Correct.   But I don't think the

 17            government is arguing that their sales tax if it's a

 18            tip.     At least in the interpleader they can see that

 19            if it was a tip it's not served under sales tax.

 20            They just said it was our burden to prove that it was

 21            a tip.    I said, "Well, under which law do you want to

 22            prove it under, state law or the federal law."

 23            They're all going to be deemed employees, you've

 24            already deemed them.    I've never met a government

 25            agency in my life, workman's comp, disability, tax

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 189 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 189
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            department that never said -- they only say that

  3            dancers are employees, always.       They don't care what

  4            you say.     And so they finding them out to be

  5            employees.

  6                              Q.    Are you saying that a hundred

  7            percent of what a customer gives in script to the

  8            dancer is a tip?

  9                              A.    Yes, because there is only two

 10            ways you can pay an employee, wages and gratuities.

 11            Those were the only two sources of income for service

 12            worker.     To be a wage it had to be paid by the

 13            employer out of the employer's gross receipts.

 14                              If it's not a wage, the government

 15            says it's a tip.       It's really a simple test, not very

 16            complicated.    It had to be paid out of the employer's

 17            gross receipts and it had to be paid by the employer.

 18            Otherwise, it's a gratuity.       That's why you always

 19            lose, you can't win.

 20                              Q.    And it sounded from the

 21            discussion today, you know, nobody tells the customer

 22            how much of a tip, it's purely discretionary with the

 23            customer?

 24                              A.    It's purely discretionary.          There

 25            is a minimum suggested, but even that is an I.R.S.

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 190 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                        Page 190
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            regulations.   The I.R.S. says that you can't say the

  3            word mandatory.    You go to a restaurant today and

  4            used to say eighteen percent mandatory, gratuity for

  5            six people or more.    You can't say that anymore.              You

  6            have to say minimum suggested.        But all the Courts

  7            will say -- in our cases will say, well, the customer

  8            have a right to choose what girl he wanted.             Yes.

  9            Did he have to choose -- did he have a choice to pay

 10            her more money?    Yes, you lose.      It's a tip.

 11                              MR. BOBROW:     No further questions.

 12                              A.L.J. RUSSO:    Mr. Jack, anything

 13            further?

 14                              MR. JACK:     No questions, Judge.

 15                              A.L.J. RUSSO:    You're excused.         Thank

 16            you.    Mr. Bobrow, your next witness.

 17                              MR. BOBROW:     No further witnesses,

 18            Your Honor.

 19                              A.L.J. RUSSO:    Okay.     Thank you.        Mr.

 20            Jack, does the Division have anything further at this

 21            time?

 22                              MR. JACK:     Nothing further, Judge.

 23            Thank you.

 24                              A.L.J. RUSSO:    Okay.     All right.        Will

 25            both sides want to be presenting post hearing briefs?

ARII@courtsteno.com                                           www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 191 of 260


800.523.7887                                      Associated Reporters Int'l., Inc.
                                                                      Page 191
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2                            MR. JACK:     Yes, Judge.

  3                            MR. BOBROW:     Yes, Judge.

  4                            A.L.J. RUSSO:    Okay.      We'll go off the

  5            record for a moment so I can look at my calendar --

  6                            MR. BOBROW:     Sure.

  7                            A.L.J. RUSSO:    -- and set up a

  8            schedule.

  9                            (Off record, 15:24 to 15:25)

 10                            A.L.J. RUSSO:    Okay.      For the briefing

 11            schedule and I am allowing time for the transcript to

 12            come out.   Mr. Bobrow, you're aware that you need to

 13            make arrangements with the Court reporter --

 14                            MR. BOBROW:     Yes.

 15                            A.L.J. RUSSO:    -- for the hearing

 16            transcript?   Okay.   So the petitioner's brief will be

 17            due September 9th, 2019.

 18                            The Division's brief will be due

 19            October 15th, 2019.

 20                            The petitioner's reply brief will be

 21            due November 5th, 2019.     It's the responsibility of

 22            the parties to meet this schedule.        All requests for

 23            extensions must be in writing, stating the reason for

 24            the request and filed within the time limits

 25            prescribed for the filing of briefs.        Any briefs or

ARII@courtsteno.com                                         www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 192 of 260


800.523.7887                                          Associated Reporters Int'l., Inc.
                                                                          Page 192
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            other documents not filed in accordance with the

  3            schedule will be returned to the party that filed

  4            them.

  5                             Parties are responsible for sending

  6            copies of anything submitted to the division of tax

  7            appeals to the other party as well.            Each party is

  8            responsible for meeting their due dates regardless of

  9            whether they received anything from the other party.

 10                             Now before we do closing arguments let

 11            me just state once I close the record no additional

 12            documents will be accepted.       With that in mind, Mr.

 13            Jack, do you have anything further for the Division?

 14                             MR. JACK:     No, Judge.

 15                             A.L.J. RUSSO:    Mr. Bobrow, do you have

 16            anything further?

 17                             MR. BOBROW:     No, Your Honor.

 18                             A.L.J. RUSSO:    Okay.        Thank you.       Will

 19            parties be making closing arguments?            Mr. Jack.

 20                             MR. JACK:     Yes, Judge.

 21                             A.L.J. RUSSO:    Okay.        You may make

 22            your closing argument now.

 23                             CLOSING ARGUMENT

 24                             MR. JACK:     Okay.     At some point,

 25            Judge, you're going to get back and you're going to

ARII@courtsteno.com                                             www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 193 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 193
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            look at this record and I hope you can figure out

  3            what's going on here in a way.     But there is -- I

  4            don't think it's going to be easy.       And we can start

  5            with the motion for summary determination that Mr.

  6            Bobrow filed and refers to a Notice to admit that he

  7            filed on June 18th, except it was actually filed on

  8            June 20th and so the implication in there is, I mean,

  9            it's filed in June 18th, it's supposed -- of course,

 10            by the time I respond, my response would have been

 11            late had I responded to it two days -- within two

 12            days of the due date, it would have been late and --

 13            and you would see that in the record when -- when you

 14            -- when you look at it and -- and that's just the tip

 15            of the iceberg, you know what I mean, every fact you

 16            look at evolves based on the argument that these

 17            petitioners are trying to make and it keeps changing.

 18                            So by the time you get to look at the

 19            briefs, I'm sure you're going to hear somewhat

 20            different arguments from the ones that were provided

 21            here today.   But the crux of the issue really is

 22            whether or not Metro Enterprises Corp. and John

 23            Scarfi were responsible for the taxes of M.L.B.

 24            Enterprises Corporation and 44th Enterprises

 25            Corporation, Lace and Stiletto.     And that's the issue

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 194 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                    Page 194
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            with regard to the bar sales, coat checks and

  3            whatever else.   The thirty eight million dollars in

  4            additional sales that were assessed against Metro for

  5            the sale of script, I think that's a well-settled

  6            area and this is no different from any other strip

  7            club where the sale of script or the funny money and

  8            used the funny money to purchase lap dances in a

  9            strip club and the Tribunal for the first time in --

 10            in Frank Marchello determined that those receipts

 11            were subject to tax, of course, Mr. Bobrow has

 12            referred to it as dicta and the tribunal has to --

 13            have determined that it's not dicta.      In fact,

 14            couldn't determine that Mr. Marchello and John Vargo

 15            and Steve Lat -- Asland or anybody else for that

 16            matter were responsible for taxes if there wasn't an

 17            underlying liability.    So it's -- it's well settled

 18            that these sales are subject to sales tax.

 19                             And when Mr. Doyle filed his petition

 20            for Metro and John Scarfi, the petition clearly

 21            states that the script was used to pay dance fees and

 22            to pay gratuities.

 23                             Well, based on what happened here

 24            today I'm sure that is going to have to change also

 25            because Mr. Capeci and Mr. Scarfi both claimed that

ARII@courtsteno.com                                       www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 195 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                    Page 195
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            this is all gratuity, I mean there is -- none of it

  3            is dance fees.   But that's -- that's totally opposite

  4            to what they themselves claimed in the petition,

  5            which is the same thing that they claimed in all of

  6            the filings before the Supreme Court of Manhattan and

  7            before the Federal District Court.

  8                             So, again, the facts as they're

  9            presented by these petitioners would change and these

 10            witnesses are not credible as to what occurred in

 11            this establishment or these establishments.         I mean,

 12            whether or not it was a one esta -- one establishment

 13            or multiple establishments it's still up to question.

 14            I mean, Mr. Capeci has testified and he still feels

 15            like he can easily refer to P.C.S. and whoever else

 16            the predecessors were as us.   It's the same entity,

 17            it's the same people operating these clubs and what

 18            they've done and what they continue to do is continue

 19            to structure the operations in such a way that they

 20            can make claims like -- like and this is all a

 21            gratuity, none of this belongs to either M.L.B.

 22            Enterprises, 44th Enterprises, Lace, Stiletto or

 23            Metro, it all belongs to the girls.

 24                             And funny they don't bring any of the

 25            girls to testify that this money actually belongs to

ARII@courtsteno.com                                       www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 196 of 260


800.523.7887                                   Associated Reporters Int'l., Inc.
                                                                   Page 196
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            them because -- and when you look at the Ms. Dennis'

  3            claim in the -- in the -- in the Supreme Court, she

  4            is not claiming that this money belongs to her.          She

  5            is claiming that the gratuity portion belongs to her.

  6            I think these dancers are smart enough to understand

  7            that thirty eight million dollars are receipts that

  8            go through an enterprise, it doesn't belong to me.             I

  9            mean after you've the fees and whatever else, the

 10            remainder still doesn't belong to me because I'm not

 11            the one who operates this business.     And Mr. Scarfi

 12            does, Mr. Capeci does and Glenn Oricchio does.          These

 13            are the ones who operate the business.      We're simply

 14            working here and when we work there, they refused to

 15            pay us minimum wages and they refused to pay us the

 16            gratuity that we made.

 17                            Well, I don't think these people would

 18            be fighting for the gratuity if they will get in the

 19            millions of dollars that go to through these places

 20            that never appear on the books of Metro, never appear

 21            on the books of M.L.B., 44th or any of these

 22            different businesses.

 23                            So I mean, one other thing that a good

 24            business practice would be to say here is this money

 25            that we received in for the sale of script or as they

ARII@courtsteno.com                                      www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 197 of 260


800.523.7887                                   Associated Reporters Int'l., Inc.
                                                                   Page 197
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            call it for the credit card processing and since it

  3            belongs to -- to these entertainers, we're going to

  4            make sure that we have an audit trail that shows the

  5            money was paid to them.   No, they don't do that.

  6            What do they do?   Take hundreds of thousand dollars

  7            in cash to a safe in the club and they pay off

  8            everybody in cash so there is no track of it.         And

  9            then they can claim that all of the money went to the

 10            dancers.

 11                            Meanwhile, they're getting sued

 12            because the dancers are claiming that not only did I

 13            not get all of the money that the club makes, I

 14            didn't even get minimum wages or the tips that were

 15            paid to me.

 16                            And, again, there is a clear

 17            distinction between the tips that's a question here

 18            and the dance fees.   People clearly paid a fee to the

 19            club for the dances that these girls performed.

 20                            The club received that fee but the

 21            club has no record to show that this is the fee that

 22            we received and/or this is the portion of -- of any

 23            fee or any exchange for script that can be called a

 24            gratuity, I mean, that record doesn't exist.

 25                            Mr. Scarfi and Mr. Capeci admit that

ARII@courtsteno.com                                      www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 198 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 198
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            it doesn't exist.   So there is no way possible for

  3            them to demonstrate that any portion of -- of these

  4            receipts were actually gratuity.

  5                             But, again, the issue really is with

  6            regard to the six million dollars in additional sales

  7            from the bar, from the coat check and wherever else

  8            can the Division hold Mr. Scarfi and Metro

  9            Enterprises responsible and you heard the testimony

 10            the machine breaks charge to the other machine.

 11            Obviously, Metro can't function with Mr. Scarfi and

 12            one employee when Metro has this operation in eight

 13            clubs going on at the same time.      So, yeah, that's --

 14            that's no problem, we're all friends, we just use the

 15            employees from -- from those businesses to perform

 16            the functions of Metro.

 17                             So where is the distinction and the

 18            division between these entities.      And Mr. Scarfi

 19            testified and he said there was no reason whatsoever

 20            for Metro to pay any moneys to M.L.B. or any of these

 21            other businesses and the reverse you said is also

 22            true.    And at the time he was staring at Exhibit H

 23            and he talked about a check payment to Richard

 24            Kennedy, Jessica, is it Jessica -- No.

 25                             A.L.J. RUSSO:   No, that's -- that's

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 199 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 199
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            somebody else.

  3                             MR. JACK:   But -- but -- but then the

  4            next one he talks about is -- I can't read it.            But

  5            in between that is a check to M.L.B. Enterprises for

  6            twenty-one thousand nine hundred and seventy-five

  7            dollars.    He doesn't mention that one.      I'm sure

  8            there is going to be an explanation when you get your

  9            brief as to why measuring the -- as paying M.L.B.

 10            Enterprises twenty-one thousand dollars when Mr.

 11            Scarfi has already testified that there is no

 12            scenario under which Metro is paying any money to --

 13            to M.L.B.

 14                             But when you -- when you go on Exhibit

 15            H to page five, there is another check to M.L.B. for

 16            sixteen thousand and fifty dollars.       If you go on to

 17            page six, I think there is another one for sixteen

 18            thousand and fifty dollars.     So I'm sure by the time

 19            you finish going through this, I mean, there'll be

 20            thousands of dollars that's going from -- from Metro

 21            to, I mean, based on this as far as -- to M.L.B.

 22            Enterprises without any explanation or any reason

 23            why.   And so -- and the question is, did these

 24            auditors, when they were doing this audit and they

 25            were given envelopes with receipts that some belong

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 200 of 260


800.523.7887                                   Associated Reporters Int'l., Inc.
                                                                   Page 200
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            to Metro, some belong to M.L.B., some belong to Lace

  3            and Stiletto and whatever else, did they have a

  4            reasonable basis for determining then that, you know

  5            what, we can't figure out what's going on here but it

  6            appears that Metro is paying the employees from

  7            M.L.B. and M.L.B.'s employees were performing

  8            functions for Metro and Metro appears to be an agent

  9            for -- for -- for M.L.B. and vis e versa.        But it's

 10            going to be painted in the way that these auditors

 11            didn't know what they were doing.    I mean, they're

 12            just making all of these claims and there is no basis

 13            for these claims.   Of course there is.

 14                            I mean, of course, if you have an

 15            entity with no business reason whatsoever, paying

 16            thousands of dollars to an entity -- entity that

 17            operates from the same premises and using the

 18            employees and Mr. Vargo having -- I mean not Vargo,

 19            Mr. Scarfi having checks signing authority for 44th

 20            Enterprises and M.L.B. Enterprises and -- and -- and

 21            whoever else and Mr. Capeci, the reverse.        Of course,

 22            they had a reasonable basis for determining that --

 23            that Metro and Mr. Scarfi were responsible for the

 24            taxes, the additional taxes from the food and

 25            beverage sales -- not food, but the beverage sales

ARII@courtsteno.com                                      www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 201 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 201
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            from these clubs.

  3                            And again, there would be an

  4            explanation, just like in his papers to the Court.

  5            Mr. Doyle said that there was a girl, Alisha Holland

  6            or whoever the person was, is justifying that Mr.

  7            Scarfi and she is just signing these checks and then

  8            running back and forth and putting hundreds of

  9            thousand dollars -- dollars in the -- in the -- in

 10            the safe for these clubs so the clubs can operate but

 11            there is -- there is really no business relationship.

 12            That's just -- these are just -- so all of the

 13            evidence, in fact, points to what the auditor

 14            testified that the Division couldn't tell who was

 15            responsible for what and why because these

 16            businesses, these individuals all appeared to be

 17            agents, that each of them is performing functions,

 18            and I mean on behalf of each other with authority to

 19            act on behalf of each other.   I mean M.L.B. claims to

 20            be the employer of their entertainers but Metro is

 21            the one -- Metro is the entity that determine what

 22            hours they're going to work and gives them a schedule

 23            and controlled these employees.     There is nothing on

 24            the record that says that any of these entertainers

 25            appeared anywhere in the books and records for 44th

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 202 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 202
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            Enterprises, M.L.B. Enterprises, Lace or Stiletto.

  3                              Mr. Capeci said himself, there is no

  4            record and there is no -- there is nothing whatsoever

  5            that says these were employees of these clubs.            So

  6            who then is the employer?    Isn't it the person or the

  7            entity that hired them, set their schedule and

  8            controlled the time and the places where they work?

  9                              And you would also see that here

 10            they're claiming that Metro Enterprises had two

 11            streams of income.     One was the -- the twenty percent

 12            upfront charge on the sale of script.        The second was

 13            the ten percent redemption fee which are the papers

 14            filed again by Mr. Doyle, by Mr. Bobrow and everybody

 15            else says that was the fee for the referral that

 16            Metro collected when it referred these dancers to

 17            these clubs.     That's how it made its money, but they

 18            can sit here and tell you, well, we don't even need

 19            to keep track of cash and dancers could dance for

 20            free and whatever else.     If a dancer dances for free,

 21            Metro doesn't make any money because the customer

 22            doesn't have to buy a script and pay a script to --

 23            to the dancer.    If a dancer receives ten thousand

 24            dollars in cash by their -- their own testimony,

 25            Metro doesn't make any money because they don't keep

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 203 of 260


800.523.7887                                    Associated Reporters Int'l., Inc.
                                                                    Page 203
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            track of this cash.   So how then did they get their

  3            referral fee that the -- the dancers are supposedly

  4            contractually obligated to pay to Metro.

  5                             So by the time you -- you weave

  6            through all of this, hopefully you get to a point

  7            where you can figure out what is the truth from Mr.

  8            Scarfi's testimony, Mr. Capeci's testimony.         And with

  9            regard to the estoppel argument that he appeared to

 10            be making with the letter from the Tax Department

 11            while these -- while Mr. Bobrow is receiving this

 12            letter, he is also litigating the division tax, the

 13            very receipts that he is claiming these people have

 14            no way of knowing should have been subject to tax.

 15                             He was the one Mr. -- Mr. Bobrow

 16            involved in that litigation, he litigated the Frank

 17            Marchello case and as Mr. Capeci says he was also

 18            involved in litigation so there is no estoppel

 19            argument here.   And -- and these taxpayers can claim

 20            that they reasonably relied on any information that's

 21            contained in that letter.   When you get to look in at

 22            -- you would see it refers to a specific refund claim

 23            which if they present information, books and records

 24            to support the claim, then maybe you will be granted.

 25            That's all it says.

ARII@courtsteno.com                                       www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 204 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 204
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2                              But even if it had said something

  3            else, there is no estoppel argument when the very

  4            attorney and the individual, Mr. Capeci, who is so

  5            connected to these businesses couldn't claim that

  6            they didn't know while they were discussing these

  7            matters with -- with the audit and whoever else, that

  8            the Division's position was that the transactions at

  9            issue are subject to tax.    That's what the Frank

 10            Marchello case is and all of the cases that came

 11            after said those are the arguments that were being

 12            made.     And -- but of course you would see there have

 13            been no change audit and whatever else that's --

 14            that's being submitted with a summary determination

 15            motion.

 16                              Obviously, each audit stands in its

 17            own and even if the same auditor conducts an audit, a

 18            follow-up audit, he or she can reach a different

 19            conclusion than that -- what was reached before.

 20                              So there is no way that Mr. Bobrow or

 21            any of his clients can claim that they reasonably

 22            relied on any information contained in the letter.

 23            And in that letter the question that remains is,

 24            okay, given everything that has occurred here today,

 25            can the Division of Tax Appeals rely on Mr. Capeci's

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 205 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 205
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            testimony to be credible with regard to whatever

  3            discussions took place in -- in Albany.         I don't

  4            know, I wasn't there, in fact,     he can testified I

  5            refused to get involved in these discussions with

  6            these people.   But on his voir dire he characterizes

  7            the letter in a certain way.   Is that the truth?            I

  8            don't know but based on his incredible testimony here

  9            today it is difficult, for the Division of Tax

 10            Appeals to hold that he is a credible witness who

 11            credibly testified about the discussions with the

 12            folks in Albany or wherever the meeting took place.

 13                            But nonetheless, at the same time when

 14            all of this was going on the Division was litigating

 15            cases and issuing assessments holding the very same

 16            transactions taxable.   That doesn't present an

 17            estoppel argument because even if there was reliance,

 18            the reliance wasn't reasonable.

 19                            Hopefully, like I said, you can get to

 20            the bottom of this and you can figure it all out but

 21            the issues to me are clear and the conclusion here

 22            should be clear that, one, the sale of script is

 23            taxable.   This was the sale of script and nobody here

 24            explained how if you walk up to a machine and you got

 25            a receipt that said twenty thousand dollars how you

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 206 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 206
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            would then go and decide how are you going to use

  3            that receipt.   And of course, you got the receipt and

  4            you got the script in exchange for that you can then

  5            go and decide what room you wanted to go to and what

  6            entertainer you wanted to pay for dances.          So but the

  7            testimony seems to indicate no, you just got a

  8            voucher for twenty dollars.     Well, that would defeat

  9            the purpose, wouldn't it, of that individual being

 10            able to then say this is who I want to spend it on.

 11                            So those were the issues.        I mean,

 12            those -- these are the facts that you would -- you

 13            would -- you would have before you and the Division

 14            submits to you that there is -- the petitioner has

 15            provided no evidence whatsoever that the Division

 16            made any error in either assessing the sale of

 17            script, I mean, assessing -- an assessment for the

 18            sale on the script or assessing additional tax

 19            against and Metro Enterprises and Mr. Scarfi.

 20                            Thank you, Judge.

 21                            A.L.J. RUSSO:   Thank you, Mr. Jack.

 22            For purposes of housekeeping, you had mentioned the

 23            Notice to Admit which was part of the summary

 24            determination motion.   The Division did receive your

 25            response to the Notice to Admit.      It hasn't been made

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 207 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 207
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            part of the record but it's part of Division Tax

  3            Appeals file.    Do you want to make that a part of the

  4            records for purposes of completeness?

  5                             MR. JACK:     Sure, Judge.     Especially if

  6            Mr. Bobrow is claiming that he didn't receive it.

  7                             A.L.J. RUSSO:    You did not receive the

  8            response to the Notice to Admit yet?         Have you

  9            received that?

 10                             MR. BOBROW:     Only today.

 11                             A.L.J. RUSSO:    Okay.      But you do --

 12            you do have it now.   Okay.

 13                             MR. BOBROW:     Yeah, I did not receive

 14            it in my office.

 15                             A.L.J. RUSSO:    So Mr. Osborne, you'd

 16            like to put that into the record?

 17                             MR. JACK:     Yes, Judge.

 18                             A.L.J. RUSSO:    Okay.

 19                             MR. JACK:     Actually, there were two

 20            notices, I mean, one dated June -- actually, there

 21            were three.   One dated June 18th, one dated June 20th

 22            and one dated June 25th.

 23                             A.L.J. RUSSO:    I only have the

 24            Division's July 10th response.

 25                             MR. JACK:     Right.   That's the response

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 208 of 260


800.523.7887                                           Associated Reporters Int'l., Inc.
                                                                           Page 208
  1                     Metro Enterprises/John Scarfi - 7-15-19

  2            that's from July 10, the other Notice to Admit was

  3            filed on June 25th so it -- it was --.

  4                              MR. BOBROW:     There were two, correct.

  5            Two Notices to Admit.     The 20th and the 25th.

  6                              MR. JACK:     So it is the 20th then.

  7                              MR. BOBROW:     The first one was faxed

  8            to you on the 20th.    And then it was overnighted and

  9            then the second one was the same thing on the 25th it

 10            was faxed and then overnighted.

 11                              MR. JACK:     Okay.

 12                              A.L.J. RUSSO:    So the one I have looks

 13            like it's in response to the June 20th Notice to

 14            Admit.

 15                              MR. BOBROW:     That's the one that I

 16            received this morning.

 17                              A.L.J. RUSSO:    Okay.

 18                              MR. JACK:     I have the one from the

 19            25th June, Judge.

 20                              MR. BOBROW:     Did you give that to me

 21            this morning?

 22                              MR. JACK:     Yeah.

 23                              A.L.J. RUSSO:    Okay.        So I will mark

 24            these and take them into the record as Division's

 25            Exhibit -- the response dated July 10th will be

ARII@courtsteno.com                                              www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 209 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 209
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            Exhibit P and the response dated July 15th, 2019 will

  3            be accepted as Exhibit Q.      All right.

  4                             Mr. Bobrow, your closing argument,

  5            please.

  6                             CLOSING ARGUMENT

  7                             MR. BOBROW:    Yes.    Your Honor, this

  8            case is fairly simple.   And the -- the issue we

  9            really need to consider first and it doesn't always

 10            apply to this case, is that we have an assessment

 11            made in 2018 based upon an audit report in 2018 and

 12            on April of this year the Third Department with the

 13            caption Metro Enterprises versus New York State Tax

 14            Department comes up with a memorandum and order which

 15            the petitioners here feels directly affects the issue

 16            that we've been talking about the whole day.

 17                             So how do we handle this?         Because

 18            when the auditor discuss the work she did and I asked

 19            her this question, she did not really, as the Third

 20            Department commanded, you know, analyze the

 21            relationship between the plaintiffs, the dancers and

 22            the registered clubs, the audit report is devoid of

 23            this.

 24                             So the petitioners here would not

 25            object in light of the recent Third Department

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 210 of 260


800.523.7887                                     Associated Reporters Int'l., Inc.
                                                                     Page 210
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            decision to leave and remand the case to the audit

  3            division so that now the auditor will have an

  4            opportunity to comply with what the Third Department

  5            says is the criteria for determining whether or not

  6            script is subject to sales tax.

  7                            So that's sort of a unique question we

  8            have in this case now.   Because it's the same parties

  9            with the same legal issue, and the Third Department

 10            couldn't, as Mr. Jack believes, it's so simple, just

 11            a script is taxable they refused to.       So that's my

 12            first point that I think is maybe, you know, should

 13            determine what else is done.

 14                            In my opening statements I said the

 15            distinction between a lot of these other cases as Mr.

 16            Capeci testified to a lot is that the clubs back then

 17            treated the dancers as independent contractors or

 18            tenants but the audit report says they were employees

 19            and we're -- we're in agreement with that.

 20                            So we have a basic distinct factual

 21            distinction in this case because as Mr. Capeci said

 22            an employee can only have two revenue sources.            A

 23            revenue source from the employer and then the

 24            customer can also provide funds to the employee.              But

 25            it says in accordance with the labor law and

ARII@courtsteno.com                                        www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 211 of 260


800.523.7887                                   Associated Reporters Int'l., Inc.
                                                                   Page 211
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2            accounting the way Mr. Capeci describes it.        If the

  3            funds are going to the dancer from the customer,

  4            that's it, gratuitous tip.   This, you know, no one --

  5            the customer -- he said -- I asked him this question,

  6            the customer does not have to give the dancer any

  7            specific amount, it simply if he is satisfied like

  8            the waitress, he could give a larger tip, if he is

  9            not satisfied he can give a smaller tip.

 10                            So that distinguishes all these other

 11            cases including Marchello and the cases that came

 12            after Marchello and then the other basic distinction

 13            with Marcello, which Mr. Capeci remembered, which was

 14            there was an operating agreement and the operating

 15            agreement had the effect of pulling everything

 16            together, the three entities.   Whereas through most

 17            of the testimony here today, we've established that

 18            we have on the record, let me say, that these

 19            entities were totally separate, no interlocking

 20            shareholders, no interlocking officers, owners,

 21            employees these were totally separate parties which

 22            distinguishes the facts in this case from the facts

 23            in the earlier cases.

 24                            The record should show if you've heard

 25            that I still -- I only received the admissions today.

ARII@courtsteno.com                                      www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 212 of 260


800.523.7887                                        Associated Reporters Int'l., Inc.
                                                                        Page 212
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            I did not receive them in my office.          Mr. Jack did

  3            have the correct mailing address but I don't know why

  4            I did not get them.

  5                              And finally, I would like to

  6            understand why I requested a meeting to discuss

  7            stipulations.     I did not understand Mr. Jack's answer

  8            before.    Why did he not come back to me and work with

  9            me for my July 20th letter where I said, "You

 10            canceled the first meeting, let's reschedule and

 11            let's work on stipulations."      It's one of the rules.

 12            Thank you.

 13                              A.L.J. RUSSO:   Thank you, Mr. Bobrow.

 14            Okay.     If there is nothing further from either party

 15            at this point, I'm going to close the record.              For

 16            one final time Mr. Osborne, anything further?

 17                              MR. JACK:   Just -- just one --

 18                              A.L.J. RUSSO:   Mr. Jack.

 19                              MR. JACK:   Yes.    -- point.       I just

 20            want to make it clear that you understand what Mr.

 21            Bobrow says something would remind me in the parties

 22            that the Division doesn't agree for anything to be

 23            remanded anywhere and I don't want them to

 24            misconstrue that that's something that was agreed to

 25            at any point.     The Third Department's opinion and

ARII@courtsteno.com                                           www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 213 of 260


800.523.7887                                       Associated Reporters Int'l., Inc.
                                                                       Page 213
  1                    Metro Enterprises/John Scarfi - 7-15-19

  2            audit that he was referring to and saying that there

  3            is no reason why something can't be remanded for

  4            further review and so that the auditor can look at

  5            this.    Again, based on the Third Department -- Third

  6            Department's audit, there is -- that's not something

  7            that the Division would even consider and I just want

  8            to make that clear.

  9                             A.L.J. RUSSO:    Thank you, Mr. Jack.

 10            Mr. Bobrow, at this point anything further before I

 11            close the record?

 12                             MR. BOBROW:     No, Your Honor.

 13                             A.L.J. RUSSO:    Okay.     Thank you.       That

 14            will conclude the matter for John Scarfi and Metro

 15            Enterprises.   Thank you all for being here.

 16                             (Off the record, 15:57)

 17

 18

 19

 20

 21

 22

 23

 24

 25

ARII@courtsteno.com                                          www.courtsteno.com
 Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 214 of 260


800.523.7887                                   Associated Reporters Int'l., Inc.
                                                                   Page 214
  1                   Metro Enterprises/John Scarfi - 7-15-19

  2    STATE OF NEW YORK

  3    I, KATHERINE WOLLEBEN, do hereby certify that the

  4    foregoing was reported by me, in the cause, at the time

  5    and place, as stated in the caption hereto, at Page 1

  6    hereof; that the foregoing typewritten transcription

  7    consisting of pages 1 through 213, is a true record of all

  8    proceedings had at the hearing.

  9                      IN WITNESS WHEREOF, I have hereunto

 10    subscribed my name, this the 26th day of July 2019.

 11

 12

 13    KATHERINE WOLLEBEN, Reporter

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ARII@courtsteno.com                                      www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 215 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 215

                       A               absorb 81:10
  A-Okay 119:24                        absorbs 81:3,10
  A.L.J 1:17 3:18 6:2,10,17,19,21      accept 32:25 62:6,9 68:21,24
   7:3,7,11,14,17 8:11,15,19,22         101:8 103:8 105:11 106:18
   8:25 9:4,7 11:5,8,16,23 12:6         107:10 108:7,23 158:14
   12:13,21 13:6,12,18 15:12,15        accepted 11:25 12:8,15,24 13:8
   15:22 18:19,23 19:2,8 31:13          13:14 70:13 192:12 209:3
   31:15,19 32:25 33:7 50:23           access 100:17
   51:3,5,9,24 52:3,8,13 53:21         accommodation 150:5 153:3 155:2
   53:25 54:17 56:12 62:4 64:24        accompany 134:16,16
   68:11,16,20,23 69:7,11,14           accompli 179:12
   70:12,15,18 79:18 80:5 81:15        account 4:20 29:18 67:25 79:4
   81:18,21,25 82:9,18,22 83:2,5        90:5 102:8 106:6 111:24 183:2
   83:9,13,16,18,21 84:2,7 89:2         183:3 187:4,6,22
   91:24 92:3,6,11 95:17,19 98:3       accountant 79:7 154:5
   98:11,15,17,25 101:3,6,8,15         accounting 164:23 211:2
   101:17 103:4,6,8,12,15,20           accounts 30:20,21 37:16 38:2
   105:8,11,15,18,24 106:9,11,18        100:18 107:3 152:5 153:24
   106:23 107:10,17 108:2,7,12          154:12
   108:23 109:3 119:12 120:10,14       accts 4:21
   120:17,22,25 121:7,10,17            accurate 79:25 133:17 163:12
   125:2,14,16,19 126:19,24            ACKERMAN 2:4
   130:3,13,17,20 131:20,23            act 58:19 59:10 122:13,13
   132:3,6,10,13,19,25 134:9            153:11 163:22 167:19 183:8,14
   137:23 141:8 142:24 143:3,7          183:14 201:19
   143:13,19 144:2 157:13,15,20        action 58:25 59:3,9,19 60:5,9
   157:25 158:6,10,14,18 167:23         88:3 114:23 161:10 184:18
   170:6 176:15 177:9,13,16             185:15
   178:15,18,21 184:5,7 185:6,9        actions 54:24 55:22 87:24,25
   185:16,21,24 186:3,9,15             active 161:17
   190:12,15,19,24 191:4,7,10,15       actual 110:4,6 111:7
   192:15,18,21 198:25 206:21          add 61:22,25 63:14,18 65:16
   207:7,11,15,18,23 208:12,17          187:15,17
   208:23 212:13,18 213:9,13           added 39:22 76:13,14
  A.L.J.s 7:19                         addition 37:25 135:23
  A.T.M 66:6,7 67:16,19,22,24          additional 10:9 14:12,19 15:6,7
   68:6 72:17 86:2,7 90:2,4             20:14 33:12 37:21 38:4,25
   92:17,18,20 93:4,8,9,15,17           39:10,19 41:5 43:11,16 45:5
   117:3 166:17,19                      45:11,20 49:25 104:8 130:10
  A.U 32:10                             174:13 192:11 194:4 198:6
  abeyance 54:7,14,21,23 55:6           200:24 206:18
  ability 139:17                       additionally 59:7
  able 10:17 28:22 29:7 30:14          address 17:13,23 128:11 212:3
   45:9 64:18 67:3 71:3 77:5           addressed 58:7
   126:3,17 127:25 129:18 136:13       adequacy 44:13 129:20
   136:19 150:20 152:13 206:10         adequate 40:21 44:16,18 46:4,9
  absence 153:5                         49:12 127:23 131:2,6 133:15
  absolutely 24:22 57:4 84:5            134:2
   85:14 88:2,4 94:8 137:6             administrative 9:18 147:3


 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 216 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 216

  admissible 170:10                    allegedly 61:9 78:8
  admission 14:10 22:14 23:7           alleging 58:18
   33:14 38:9 135:15 142:10,13         allow 56:21 104:9 130:20 150:5
   142:16 146:2                        allowances 97:6
  admissions 22:11,16 135:19           allowed 56:18 102:17,20 178:12
   141:17 211:25                       allowing 102:19 137:12 163:15
  admit 5:5,7 101:4 158:2 178:25        165:17 191:11
   193:6 197:25 206:23,25 207:8        Alton 147:6,17 156:3 169:16
   208:2,5,14                          Alvan 8:6
  admitted 32:22 56:12 64:19           ALVIN 2:4
   103:5 105:7 106:17 107:8            Amazon's 164:14
   108:4,21 142:14                     amendment 57:17
  adult 66:15 84:18 161:17             American 112:3 163:25 164:4,5,7
  adverse 60:19                         164:8,11,13,13,24
  advising 18:14                       amount 40:22 46:5 47:7 102:7
  affect 61:3 64:16 146:12,14           104:5 136:19,20,20,21 137:11
  affidavit 118:19 129:24 130:2,4       137:14,15 180:4 181:4 211:7
   130:11                              amounts 47:19 136:9
  affirm 19:3 52:9 84:3 143:9          amusement 13:24 141:17 142:11
   186:11                              analogy 66:6
  afraid 172:19                        analyze 209:20
  agencies 85:2 167:14 178:5           and/or 60:21 165:20 197:22
  agency 2:8 18:14,16 188:25           answer 4:7,12 12:4,6 13:3,6
  agent 17:3 200:8                      34:14 36:4 57:5 59:2 62:25
  agents 201:17                         63:2 74:6 111:16 113:6 129:16
  ago 21:23 29:13 139:24 159:5          149:14 150:3 182:17 183:21
   161:12,22,24 171:24                  212:7
  agree 65:2 137:10 147:14 161:2       answer's 95:21
   168:9 212:22                        Anthony 3:15 24:25 143:12,18
  agreed 146:11,24 156:9 171:6         anybody 97:9 113:22 119:25
   212:24                               166:24,25 194:15
  agreement 94:21,23 149:8,17          anymore 104:9 161:25 190:5
   177:2,5,20,23 178:8,10 210:19       anyway 49:15 119:25 129:12
   211:14,15                           apologize 48:2
  agreements 15:4 74:11 167:7          appeal 117:21 169:23 174:20
  ahead 92:13,14,21 94:4,12 98:25       175:23 176:2
   141:6 143:20 186:15                 appealed 169:22,23
  air 153:14 160:25                    appeals 1:2 2:6 11:25 12:24
  airline 80:19                         52:25 70:5 192:7 204:25
  al 58:11                              205:10 207:3
  Albany 2:9 99:12,18 145:17           appear 126:6 128:9 185:3 196:20
   146:6 150:8,11,13 156:19             196:20
   176:4 205:3,12                      APPEARANCES 2:2
  alcohol 117:8                        appeared 201:16,25 203:9
  alcoholic 66:16 83:3 104:15          appears 126:5 200:6,8
  Alisha 138:23 186:25 201:5           applied 43:8 188:15
  allegation 64:9                      apply 44:25 170:19 171:6 209:10
  allegations 61:18                    appointment 21:5 138:6 162:9
  alleged 63:5                         appropriate 10:22 65:5 70:4
                                        130:16

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 217 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 217

  approximate 36:3                     attorneys 84:18
  Approximately 28:18                  attribute 180:9
  April 17:7 159:13 209:12             audience 6:4
  arbitrary 153:11                     audit 4:15 5:2,11,12 10:15
  arbitration 74:10                     14:22 17:24 18:6 20:5,14,17
  area 53:6 66:24 67:2 194:6            20:17,24 21:12,22,24,24 22:2
  areas 25:21                           23:21 24:19,24 26:19,23 27:3
  arguing 148:2 188:17                  27:18 28:8,19 31:2,25 32:3,5
  argument 3:19,20 13:20 164:16         32:9,10,16 33:17 34:18 35:2,3
   171:3 192:22,23 193:16 203:9         35:6 37:4 38:20 40:14 41:19
   203:19 204:3 205:17 209:4,6          44:7 45:22 96:23,25 99:4,8,11
  arguments 10:8 63:17 70:7             99:19,24 119:20 122:2,23
   192:10,19 193:20 204:11              124:5,17 125:9,12 126:6,15
  arranged 145:16                       127:5,9,16,19,24 128:6,11
  arrangement 30:15                     131:8,9 133:6,16 134:13
  arrangements 191:13                   135:10 138:6 140:16,18,25
  art 74:4                              141:24 145:4 147:9,15,16,17
  Article 1:6,12                        147:18 148:13 149:2,5,22
  Articles 9:13                         150:6,15,15,16 151:20 152:17
  ash 173:23                            154:9 155:17,17,18 156:3,7,10
  asked 49:11 58:4 68:8 93:10           156:22 157:6,7 160:11,13,14
   97:9 98:10 129:5 136:17 139:5        160:14,23 168:17 173:23,25
   143:22 147:22 155:11 175:15          174:4 176:10,11 179:8,15
   184:3 186:19 209:18 211:5            197:4 199:24 204:7,13,16,17
  asking 66:9 77:3 79:3 110:4           204:18 209:11,22 210:2,18
   111:13 157:3 183:19,20 184:2         213:2,6
  Asland 169:8,9 172:8,11,18           audited 17:4 42:22 43:9 145:2,6
   173:15,22,25 194:15                  145:8,11,12,12,14,15 148:25
  assert 61:17                          149:4
  asserted 75:16                       auditing 21:14 38:3 164:24
  assess 141:6,13                       173:20
  assessed 14:6,10 140:13 155:24       auditor 17:5 19:23 20:13 21:5,6
   174:2,6,8 194:4                      31:11 121:16 122:9 126:17
  assessing 148:12 206:16,17,18         127:10 147:17 150:10 201:13
  assessment 129:22 145:8 147:5         204:17 209:18 210:3 213:4
   147:13 148:19 156:12,14             auditors 20:6,7,11 140:3 147:6
   206:17 209:10                        199:24 200:10
  assessments 64:12 176:3,6,8          audits 20:7 134:14,15 141:25
   205:15                               155:15 168:15,18
  assigned 9:18 118:6                  August 12:4,7 13:3,7
  Associate 53:7                       author 69:20
  assume 6:25 179:25                   authority 200:19 201:18
  assuming 184:20                      automatically 17:11
  attached 12:22                       available 45:9
  attempt 40:2 45:7                    Avenue 2:5 110:9
  attempting 63:8                      aware 191:12
  attempts 61:14
  attorney 8:6 21:16 24:15 41:9                        B
   41:10 52:22 139:4 145:16            B 4:2,6 12:9
   161:16,23 177:3 204:4               B.C.M.S 147:16,18

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 218 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 218

  back 7:20 18:16 29:23 43:13          believe 31:25 56:8 63:9 70:8
   47:15 49:10 51:9,10 77:19            72:21 79:10 125:21 137:16
   80:22 81:9 90:6,20 102:9             138:13 139:25 141:14 148:17
   103:13 110:2 117:12 120:14           156:2 167:12
   121:3,4,7 122:16 127:4 130:21       believed 152:17
   131:24 134:10 139:25 145:3          believes 210:10
   149:12 150:5,11 151:20 153:17       belong 71:7,18 75:2 107:22
   154:23 159:15 165:20 172:18          108:16 183:25 196:8,10 199:25
   173:23 179:21 192:25 201:8           200:2,2
   210:16 212:8                        belonged 71:10
  background 53:11                     belonging 59:15 107:16
  backs 81:4,11                        belongs 72:8,20 76:24 78:2
  balances 107:3                        164:21 167:17,20 195:21,23,25
  bank 4:18,20,23,25 29:6,17,18         196:4,5 197:3
   30:11,12,19,21,22,24,25 33:10       benefit 53:10 153:2
   37:5,16 38:2 67:25 74:16,19         best 21:20 36:4 38:21 41:13
   100:18 104:18,20 105:16 106:6        68:2 72:16 85:2 102:22 107:4
   107:15,21 111:24 114:2 116:12        107:23 108:18 141:18 151:9
   139:17 151:17 152:5,24 153:23        158:22
   154:10,12 183:2,3 187:2,2,4         beverage 27:8 114:2 200:25,25
  bankruptcy 128:10                    beverages 14:13 38:9 83:3
  banks 67:23                           104:15
  bar 25:20 117:8,10 135:21 194:2      beyond 72:17 165:3
   198:7                               big 117:23 188:5,5
  Barbara 1:17 9:17                    bigger 136:22
  bartender 95:11 96:11 102:17         bill 164:11 172:20 182:4
   183:11 187:19                       billion 164:2,3,4
  bartenders 95:25                     binder 75:21
  base 10:12                           bit 49:6 53:11 81:6 126:2
  based 33:11 58:2 80:18 81:2           144:24
   140:4 146:19 153:14 156:2           black 109:17
   159:19 177:12 179:10 184:21         blood 120:21,24
   193:16 194:23 199:21 205:8          Bobrow 2:4 3:3,5,6,8,9,11,12,13
   209:11 213:5                         3:13,15,16,18,20 6:20,22 7:6
  basic 164:23 210:20 211:12            8:6,6 11:3,7 15:13,14,19 16:5
  basically 18:10 86:16 100:2           31:17 32:24 50:23,25 51:4,13
   132:24 140:4 147:24 153:7            52:4,6,15,17 53:19,23 54:3,22
   167:13 178:2                         55:8,16,21 56:24 59:6 61:13
  basis 31:5 50:15 159:18,19            62:5,17 63:24 64:20 65:14
   200:4,12,22                          68:8,15,18,22 69:2,10,13,21
  batch 109:21,24 110:7,13,23           70:11,14,17 79:18,20,22 80:6
   111:3                                80:7 81:13 83:8,23,24 84:9
  bear 10:9 69:11 184:23                93:25 98:3,5,8,14,16,24 99:2
  bearing 65:9                          101:2,5,19 103:7,14 105:9,10
  began 58:15                           106:15 107:7 108:6,22 119:12
  beginning 75:9 145:5,6                119:14,16 120:9,17,20 121:13
  behalf 96:6 148:5 152:15 163:17       121:14,23 124:24 125:20 128:5
   172:15 201:18,19                     128:14,25 129:5,24 132:8,12
  Behuniak 7:21                         137:24,25 138:3 140:24 141:10
                                        142:22 143:4,5,25 144:2,4,7

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 219 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 219

   144:10 145:15,20 146:20             business 11:22 29:2 32:19 57:21
   157:14,17,23 158:4,8,17,19           65:18,20,21,22,24 66:22 67:17
   167:22 168:12 169:8,12 170:3         67:19,25 80:12,13 89:10,23
   176:15,17,19 177:11,14,18            108:15 113:15 155:2,8 163:13
   178:16,17 184:7,9,11,24 186:4        178:24 180:22,22,22 181:16
   186:6,17 190:11,16,17 191:3,6        187:13 196:11,13,24 200:15
   191:12,14 192:15,17 193:6            201:11
   194:11 202:14 203:11,15             business’s 114:7
   204:20 207:6,10,13 208:4,7,15       businesses 57:25 58:3 84:11
   208:20 209:4,7 212:13,21             152:4,4 196:22 198:15,21
   213:10,12                            201:16 204:5
  book 91:8,8 133:11 144:24 174:9      businessman 18:7
  books 17:2 22:5 23:22 24:2,3,7       buy 75:22 117:11 136:15,16
   25:8 26:24 28:10,12,15 29:3          142:14 202:22
   29:14 35:15 40:16,17 44:9           buying 166:20
   46:2 49:11,19 73:23 74:2,3,6
   78:3,9,13 91:4,13 112:5 113:8                         C
   114:21 129:20 130:25 131:11         C 3:2 4:8 12:15
   131:12,15 133:15,19,22,25           C-A-P-E-C-I 143:16
   153:17 173:24 196:20,21             C.P.A 144:23 151:22 154:2,3
   201:25 203:23                         163:11
  boss 115:7,19,20,22                  cabaret 152:4
  bosses 116:21 156:8                  calculator 75:13 77:10
  bottom 34:17,24 37:17 109:6          calendar 191:5
   205:20                              call 9:7 18:20,22 19:14,16
  bought 164:15,15                       21:21 52:5,7 60:25 71:2 74:20
  bouncer 166:23                         81:7 83:22 91:6 97:2 118:9
  break 51:2 83:22 120:22 121:4          120:18 132:3 143:5 145:10
  breakdown 37:3                         146:20 150:4 197:2
  breaks 198:10                        called 6:6,16,24 54:5 57:10,11
  Brett 184:25                           81:9 129:8 145:7 149:11
  brief 83:21 144:18 154:13,25           197:23
   165:16 191:16,18,20 199:9           calling 26:18
  briefing 191:10                      calls 80:4 128:17
  briefs 10:9 62:12 63:17 190:25       canceled 79:7 101:13 104:21
   191:25,25 193:19                      212:10
  bring 98:22 113:21 115:4 139:18      cancelled 4:16 129:7 147:13
   139:19 187:6 195:24                   148:19 151:16,16
  brings 184:22                        candid 77:2
  broad 144:15,16 159:20 163:25        Capeci 3:15 6:7 7:9,16 24:25
  broke 126:10 151:13                    25:2,5 57:8,12 58:18 60:5,11
  Brooklyn 147:7                         65:18 67:17,25 135:12 143:6,7
  brought 59:5 112:10 165:15             143:11,12 168:6 185:7 194:25
   170:13 171:5                          195:14 196:12 197:25 200:21
  building 2:8 119:4                     202:3 203:17 204:4 210:16,21
  built 170:15                           211:2,13
  bunch 145:17 156:23                  Capeci's 57:21 158:9 203:8
  burden 10:10 188:20                    204:25
  bus 152:6                            caption 209:13 214:5
                                       card 16:20 26:4 29:2,5,20 30:8

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 220 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 220

   30:10,12 31:3 37:16 41:17           certainly 15:25 62:13 67:16
   67:12 68:5 75:22 77:13 80:17        certify 214:3
   80:22 81:8,22 82:5,6 85:20,23       cetera 53:2
   86:7,9 89:24 90:5,19 93:8           challenges 57:18
   95:7,11 96:8,10 97:2,3,10,11        change 18:6,9 99:16 150:2
   97:12,18,19 102:4,15 109:21          155:12 156:16 159:7 187:20,22
   110:25 111:19,21 113:23 114:4        194:24 195:9 204:13
   114:12 115:6 124:21 135:24          changed 100:2 157:4 184:13
   136:5,6 140:9 146:13 155:4,5        changing 193:17
   165:25 166:6 172:14,14 187:19       characterization 184:13
   187:20 197:2                        characterize 187:10
  cards 67:7 76:13 80:9,14,20          characterizes 205:6
   89:12 100:4 117:10 154:11           charge 42:20 81:4,9,9,11 82:14
   163:16 165:19 166:5,13,22            82:15 87:13,19,21 90:5,8,18
   187:18                               90:19 104:8,12 117:4,5 146:2
  care 181:13 189:3                     164:4,6 198:10 202:12
  careful 69:12 92:3                   charged 30:8 73:6,8 135:7
  cares 162:25                         charges 14:10 26:4 29:5,21
  Carla 148:4                           33:14 136:5,6 137:18 155:6
  carry 123:12                         Chase 53:5
  Carzo 145:17 146:20 147:8 148:7      check 23:6 25:19 27:8,9 79:7
   149:12,18 156:23 170:17              85:18,19 102:9 114:11 116:9
  case 4:15 6:11 16:7,9,13,16,18        135:19 152:13,19,22,23,24,25
   18:18 20:10,22,22 32:2 51:17         153:7,11 164:12 198:7,23
   53:12 55:12 56:11 58:10,15,23        199:5,15
   59:7,9 60:13 62:8 65:4,9,16         checking 90:4 187:22
   87:3,6,8 88:15 112:19 114:20        checks 4:16 101:14,24 102:10,11
   117:18 145:11 147:22,22 150:4        102:12 104:21 139:2,12 151:16
   159:18,18,18,20 168:22 169:3         151:17 152:7,15,20 153:4
   169:4 170:12 171:10 175:7,9          194:2 200:19 201:7
   175:18 176:21 177:6,25 184:20       chef 183:11
   184:22 203:17 204:10 209:8,10       choice 73:10 190:9
   210:2,8,21 211:22                   choose 190:8,9
  cases 16:10,16,18,23 20:8,23         chose 136:15
   31:8 62:11 65:5 87:7 114:16         Christine 3:4 8:9 18:22 19:7,15
   114:18 174:13 178:3 190:7            19:16 31:23 33:9 121:16,20,24
   204:10 205:15 210:15 211:11          133:5 160:11 186:19
   211:11,23                           Cincinnati 53:6
  cash 67:12,20,23 85:16,16 86:8       Circuit 117:21
   90:25 92:25 94:7,9,16 114:10        circumstances 146:24 147:9
   115:8,9 116:10,14,15,22 117:9        156:21 159:19,22 170:20,24
   146:13 150:22,22 166:4,14,16        cite 62:12
   166:19,22 170:25 174:23 197:7       Citibank 66:6
   197:8 202:19,24 203:2               citing 170:16
  categorically 78:17,24               claim 64:5,6 73:24 173:7 196:3
  cause 214:4                           197:9 203:19,22,24 204:5,21
  cents 35:5 47:5                      claimed 194:25 195:4,5
  certain 25:18 27:7 35:15 49:7        claiming 64:2,7 188:12,14 196:4
   137:10 205:7                         196:5 197:12 202:10 203:13
                                        207:6

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 221 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 221

  claims 55:16 58:21 59:9 195:20        141:20 147:10 151:21 156:20
   200:12,13 201:19                     158:22,23,24 159:6,7,8,10,11
  clarify 6:20 51:21 60:2 74:5          161:12,13 162:5,5 168:10
   151:6,18 165:13 186:21               172:3 186:22 195:17 198:13
  clarity 140:4,6                       201:2,10,10 202:5,17 209:22
  class 59:3 60:7 64:9 114:22           210:16
   161:10 184:17 185:15                clue 100:19
  class-action 180:12                  co- 123:2 153:23 173:25
  classic 145:24                       co-mingle 154:24
  clear 56:2 57:5 63:11 72:13          co-mingled 123:22
   76:3 78:20 79:2 124:14,16           co-vendor 17:3 153:3,7,10,10,12
   126:9 197:16 205:21,22 212:20        155:9
   213:8                               co-vendors 122:24 153:16
  cleared 128:20                       coach 170:8
  clearly 123:24 124:10,10 138:23      coat 23:5 25:19 27:8,10 135:19
   194:20 197:18                        194:2 198:7
  client 59:6 70:8 145:21 151:25       Cohen 185:2
  clients 152:3,10 172:5 204:21        collect 93:22 148:12,21
  clip 75:21                           collected 148:14 165:2 202:16
  close 139:18 192:11 212:15           collects 163:19
   213:11                              college 53:5 84:16
  closing 3:19,20 10:8 32:12           column 46:21 47:15
   149:3 192:10,19,22,23 209:4,6       combine 123:16 140:4
  club 13:25 14:9,13 17:17 21:25       combined 37:6
   22:2,9 23:21,23 24:5,16,24          come 6:8 17:19 24:11 37:14,23
   25:4 26:14,21,24 27:6,9,18           48:7 66:17 74:12 85:17 117:9
   28:2,5 30:4,5 33:15 46:13            117:9 118:2 135:5 146:8
   61:15 63:10 64:2 67:10 72:3          149:23 150:5,12 175:2 191:12
   73:21 81:22 83:3 85:15,17,18         212:8
   85:19 86:25 89:22,22 91:10          comes 18:16 47:17 81:21 85:15
   93:20,21 95:3,6,8,15 96:4,15         86:18 90:4 111:23 150:7 175:6
   96:17,19,24 97:15 99:6,9             175:6,8 209:14
   100:3,4 102:2,14,14,22 112:11       comfortable 19:14
   117:17 118:10 119:2,3 123:7,7       coming 6:22 47:9
   123:9,21 137:9 138:14,17,25         commanded 209:20
   139:6,19,22 140:3 142:7             commonly 81:4
   144:22 145:6,21 155:20 160:2        comp 188:25
   162:4,13 168:17 170:14,22,22        companies 57:10 67:18 80:22
   171:7,11,11,21 172:4,13,25           90:19 123:16,20 124:15,15
   176:6 178:9 182:25 187:2,7           151:5 154:8 186:20
   194:7,9 197:7,13,19,20,21           company 67:6 68:3 80:17 81:8
  club's 30:12,12 112:22 116:25         123:25 136:3 165:21
   117:2,4,5                           compared 39:22 41:22
  club’s 97:18 140:10                  compensated 187:8
  clubs 14:15 21:15 24:4 27:13         compensation 185:17
   29:18,24 30:3,15,18 36:25           complaint 59:2,3 63:2
   37:8,19,21 38:3,7,10,16,18          complete 26:23 68:13 91:13
   70:25 89:21 94:20,24 96:14,23       completely 76:25 153:18 170:24
   100:22,24 102:24,24 116:4,17        completeness 207:4
   116:22 117:7,24 119:8,9

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 222 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 222

  completes 13:16                      consumers 80:20
  compliance 178:6                     Cont'g 31:22 33:8 56:24 62:17
  complicated 189:16                    65:14 68:18 69:2,21 80:7
  comply 210:4                          92:15 94:5 95:22 99:2 103:25
  computation 43:16,19                  106:4,25 107:20 108:14 109:4
  compute 77:3                          127:3 130:24 133:4 134:11
  computed 43:7 44:20 51:16             141:10 158:19 169:13 171:8
  computer 40:4,6,10 46:14 116:4        177:14,18 184:11
   116:6                               contacted 156:23
  concede 82:23                        contained 101:23 203:21 204:22
  conceded 113:5                       containing 103:18 108:10
  concern 128:6                        contains 36:9
  concerned 100:21 118:15 119:23       contends 14:14
  conciliation 10:15                   content 107:15
  conclude 119:20 213:14               context 74:4
  conclusion 10:6 131:4,5 150:12       continue 18:8 62:16 65:11
   204:19 205:21                        195:18,18
  conduct 20:17 21:12 24:19 26:23      contract 66:10,13 68:3 72:2,4,5
   27:17 32:16 40:14 44:6 45:22         72:13 78:7 80:12 137:8 163:15
   125:8 127:16 134:15                 contracted 67:5
  conducted 20:18 61:10 65:19          contractor 63:8 87:7
   127:5,8 133:6 179:8                 contractors 16:16 63:4 64:6
  conducting 21:24,25 23:21 28:8        112:15 137:7 160:5 161:14
  conducts 204:17                       210:17
  Conference 147:16,18                 contracts 28:20,23 65:22 71:25
  confirm 127:25                        74:10 78:6
  confirmed 62:19                      contractual 66:3 113:18 163:17
  conflict 59:10                        167:3,3 183:4
  conflicting 123:23                   contractually 203:4
  confused 93:7 173:18                 controlled 172:11 201:23 202:8
  confusing 37:9 38:20 117:7           convenience 172:23
  confusions 126:6                     conveniently 63:23
  conjunction 32:5                     conversation 149:13
  connect 57:6                         conversations 24:14,20 99:17,18
  connected 204:5                       170:18
  Connecticut 52:24                    converting 80:9
  consents 14:22,24 15:3,5,8           convoluted 145:9
  consequences 60:19                   cooperation 108:17 138:10
  consider 10:17 86:19 90:16,17        copies 11:21 15:24 137:16,19
   122:11 142:13 209:9 213:7            192:6
  considered 11:4,9 29:4 114:13        copy 16:4 31:17 33:4 69:6 98:9
   137:4                                110:11 186:4
  considers 91:17                      corner 109:7
  consist 129:21                       corp 1:4 9:9 11:24 12:11,14
  consisting 214:7                      25:10 38:19 57:10,11,22,23
  constitute 50:6                       61:10 193:22
  constitutional 57:19 148:15,16       corporate 100:16 123:14,15
   148:17                               151:12
  consultant 168:20                    corporation 11:21 14:7,11,18
                                        20:25 21:13 24:13 28:9 39:4

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 223 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 223

   40:9 44:7,21,24 50:12 60:12          102:14 109:21 110:25 111:19
   126:15 129:23 193:24,25              111:20 113:23 114:4 115:6
  corporations 172:9 177:2,6            117:10 124:21 135:24 136:5,6
   178:9                                140:8 146:13 154:11 155:5
  correct 6:19 49:17,21 64:25           163:16 165:19,25 166:5,5,13
   70:25 71:18 89:10 90:14,22,25        166:22 172:14,14 187:18,19,19
   94:18,19 110:23 112:5,6 120:7        197:2
   122:4 127:6 141:2,5 173:3,7         Cris 134:14
   174:14 175:7 176:5 179:3            Cristal 133:7,8 134:14
   188:16 208:4 212:3                  criteria 160:15,17 210:5
  correctly 18:15 77:10 97:13          critically 112:7,8
   147:4                               cross 3:5,8,11,16 50:24 51:12
  correspondence 32:11 144:25           51:14 59:6 70:21 89:3,5
  cost 80:15,21 136:18                  101:10,20 126:5 130:5 137:24
  counsel 2:7 7:25 8:3,5 18:4           167:25
   128:22 141:4,11 145:19 150:8        cross-examination 10:6 70:19
   176:21 185:2                         121:22
  country 114:22                       cross-examine 121:15
  couple 29:13 81:19 185:7             crossover 123:24
  course 32:19 82:20 136:23 147:2      crossroads 180:11
   151:19 156:22 166:14,21             crux 53:12 193:21
   169:16 193:9 194:11 200:13,14       Crystal 127:11,12
   200:21 204:12 206:3                 curious 94:14
  court 7:22 9:5 17:10 31:8 52:19      current 57:16
   52:25 57:18 59:21 61:7,7,8,25       currently 19:17 20:6 58:8
   61:25 63:20,21 66:14 69:25          customer 59:12 67:11 73:12
   87:13 88:9,19 92:9 95:4              77:11,16 81:21 82:12,13,14
   112:21 117:20,21 118:20              85:14 86:2 87:14 91:19,22
   128:10 142:9 157:9 161:11            92:16 93:16 95:11 96:7 110:24
   164:16 169:18,19,21 188:3            111:20 145:25 163:3 165:11,11
   191:13 195:6,7 196:3 201:4           166:8,10,15 183:10,12 189:7
  Court's 69:6                          189:21,23 190:7 202:21 210:24
  Courtesy 150:13                       211:3,5,6
  courts 52:24,25 54:4,25 62:19        customers 67:2,7,15 68:3 71:3
   63:19 161:25 180:15 190:6            72:8,14,25 75:9 76:12 80:15
  cover 12:7 13:3,7 160:14              89:23 93:14 100:3 102:4,16
  covered 131:7                         114:3 117:9 164:10,10,21
  covers 90:18                         cut 124:16 152:7
  CPA 153:6                            cute 182:5
  create 155:9 161:19 162:11
  created 172:9                                        D
  credible 195:10 205:2,10             D 3:2,2 4:2,10 12:25
  credibly 205:11                      D.O 32:11
  credit 26:3 29:2,5,20 30:8,10        D.T.A 9:9
   30:12 31:3 37:16 41:17 67:7         daily 67:24 68:6 72:17
   67:11 68:5 75:22 76:12 77:13        damages 188:10
   80:9,14,16,20 81:8,22 82:5,6        dance 26:7,10,11 30:6,9,10 31:7
   85:23 86:9 89:12,24 90:3,5,5          66:23 73:6,9,19,20 85:22
   90:19 91:5 93:8 95:7 97:2,3           117:15 136:4 146:4 149:23
   97:10,11,12,18,19 100:4 102:3         150:23 159:16 162:12,17,18,20

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 224 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 224

   162:21,23 182:14,16,23 194:21       decided 21:20 150:10,19 169:22
   195:3 197:18 202:19                  171:20 172:24 174:17 180:11
  dancer 23:15 58:17 77:11 85:15       decides 115:22
   86:5 91:19,21,22 92:22 114:10       decision 10:12 67:17 68:2 112:9
   136:8 146:3,13 162:18,23             123:20 140:3 141:15 149:23
   163:4,18 165:5 166:9,16              157:9 159:13 160:12 169:24
   167:20 182:25 183:4,11 189:8         170:15 172:23 174:20 184:20
   202:20,23,23 211:3,6                 184:21 210:2
  dancers 26:7 67:3,8 71:12,21         decisions 20:13 142:9 179:11
   73:7 76:24 78:5,11 82:15 85:5       declaratory 60:14
   87:8 88:6 89:11,18,20 90:22         deem 170:21 185:20
   91:23 93:22 95:8,25 112:19          deemed 160:19 161:20 164:17
   115:3 117:9,19 118:17 119:7,9        165:9,10 178:10 183:9,13
   122:4,12 135:25 145:23,23            188:23,24
   146:25 147:5,15,19,23 148:2,7       defeat 206:8
   148:9,20 149:8,24 150:7,12,19       defendants 59:6
   150:21,22 155:25 157:5 159:25       deficiency 9:12 156:11
   160:19 161:10,14,19 162:2           deficiency/revision 1:5,11
   163:9 165:18 166:13 167:2,2         definitely 66:12 72:7
   167:17 169:17 172:15 179:3          definition 6:8 123:5 124:16
   180:19 182:23,24 185:2 189:3         161:16
   196:6 197:10,12 202:16,19           definitions 153:9
   203:3 209:21 210:17                 demonstrate 198:3
  dancers' 91:8 163:20,21 183:7        demonstrated 78:10
  dances 22:25 62:20 117:11 156:4      Dennis 58:10,14,15 59:3 60:7
   156:21 157:8 159:16 162:24           63:5 64:9 79:5,6
   169:25 170:22,25 174:21,23          Dennis' 63:2 196:2
   179:3 194:8 197:19 202:20           denominations 136:12
   206:6                               department 17:9,10,14,19 18:5
  dancing 115:15                        19:20,22 20:2 21:10 51:22
  data 45:8,10                          53:13,14 59:8 60:6,12,22,22
  date 1:16 98:19,21 110:3 175:24       61:21 75:16 84:21,22 88:10
   193:12                               91:12 112:18 120:2 141:12,19
  dated 12:4,7,14,22 13:3,7,13          142:9,19 145:6 146:23 148:11
   207:20,21,21,22 208:25 209:2         159:13,15 160:12,15,18 167:18
  dates 192:8                           168:23 173:23 174:24 189:2
  day 51:25 81:7 91:5,9 111:3           203:10 209:12,14,20,25 210:4
   135:13,14 137:11 146:2 153:8         210:9 213:5
   172:18 209:16 214:10                department's 22:3 59:13 212:25
  day's 41:11                           213:6
  daybooks 28:19,19,23                 depended 159:25
  days 146:19 193:11,12                dependent 123:10 164:22
  deal 54:12 57:2 59:9 117:23          depending 136:20
  dealing 54:25 57:13,18               depends 17:16 159:21
  deals 55:23                          deposit 139:19
  dealt 16:10                          deposits 37:5,6,16,19
  Dean 53:7                            describe 29:23 71:9 78:17 80:8
  December 9:14 158:7                   124:8
  decide 61:19,19 76:7 88:10           described 16:11 29:8 30:20
   175:11 188:3 206:2,5                 49:22 61:5,23 146:24 147:10

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 225 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 225

   160:17 168:16                       DiFiore 7:20
  describes 211:2                      digital 15:25
  describing 78:24 92:11               diligence 64:4
  description 4:3 5:14                 dire 205:6
  desire 68:5                          direct 3:5,8,11,15 19:10 52:16
  detail 4:21 107:3                     70:16 84:8 128:24 144:9
  detailed 51:15                        157:14 171:11 186:16
  determination 1:6,12 9:12,19         directly 72:25 183:9,12 209:15
   11:6,22 12:19 40:24 44:13           director 84:15 100:11,15
   50:11 63:24 68:9 69:4,25 70:2       dis 174:19
   70:7 128:2 133:25 146:22            disability 188:25
   150:17 153:14 193:5 204:14          disadvantage 128:12
   206:24                              discretionary 189:22,24
  determinative 86:23                  discuss 209:18 212:6
  determine 10:21 14:17 15:6 25:4      discussed 55:20 73:16 123:18
   25:6,8 28:23 29:8,12,15 30:14        141:14 145:22 160:18,20 162:7
   30:24 34:2,6 39:9,18 40:21           162:10 170:16
   41:4 43:16,25 44:12 45:5 46:5       discussing 99:22 165:14 204:6
   49:24 123:24 129:17,18 133:16       discussion 130:23 146:5 153:22
   140:2,8 146:17 160:6,6 179:19        169:6 173:19 189:21
   194:14 201:21 210:13                discussions 141:3,4 172:18
  determined 29:14 33:11,18 35:16       205:3,5,11
   41:20 42:13,24 45:20 48:23          dismiss 88:14
   123:19 147:11 162:2 179:20,21       dispel 56:4
   194:10,13                           dispute 61:12
  determines 88:19                     distinct 128:12 154:5 210:20
  determining 69:4 200:4,22 210:5      distinction 86:20 197:17 198:17
  developed 39:23 41:23 49:9            210:15,21 211:12
   57:20                               distinguish 123:21 124:11
  development 53:7 174:24,25           distinguished 177:4
  Devin 99:18                          distinguishes 211:10,22
  devoid 209:22                        distributes 17:17
  Diamond 123:7                        district 52:24 60:10 61:6,7,24
  dicta 175:4,11,12,13 194:12,13        63:20 87:5,7 112:16 114:17
  dictated 73:18                        117:20,22 195:7
  dictates 73:21                       division 4:4 9:22 10:2 11:19,24
  died 173:25                           12:3,5,16,24 13:2,4 14:6,10
  differ 158:23                         14:14,17,25 15:6,7,11 18:21
  difference 153:6                      21:25 25:3 26:23 28:8,16
  different 16:12,14 22:10 33:23        31:10 32:4,15,18,22 33:25
   34:11 45:7 57:9,13 58:5,7            34:6 35:15 36:10 37:13 38:13
   65:6 71:25 78:19 89:21 136:3         39:2 40:14,17 44:6,9,12 45:25
   144:22 155:3 161:8,9 167:14          48:18 49:20,24 50:10 103:3
   167:15 170:20,24 172:9,10,17         105:21 106:14,20 107:6,12,25
   172:21 178:4,9 193:20 194:6          108:9,20 128:2 129:18,19
   196:22 204:18                        131:25 133:11,14 140:16,18,22
  differentiates 16:18                  174:13 190:20 192:6,13 198:8
  differently 15:16 150:23              198:18 201:14 203:12 204:25
  difficult 75:12 205:9                 205:9,14 206:13,15,24 207:2
                                        210:3 212:22 213:7

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 226 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 226

  Division's 12:2,6,9,15,25 13:6       dragged 155:23
   13:8,14 31:12,16 32:25 103:9        drawn 66:7
   105:12,23 106:2,8,19,21,24          drinks 66:15 135:17
   107:11,13 108:8,24 191:18           drop 182:3
   204:8 207:24 208:24                 Duane 85:20 86:7
  divvying 172:17                      due 14:5,12,19 15:7 23:11 33:18
  document 5:14 12:11 13:10 31:11       38:5 40:22 43:16 61:17 64:3
   31:24 32:14 33:4 40:5 68:13          88:20 191:17,18,21 192:8
   69:19,23,24 79:11 106:22             193:12
   143:23 144:12,14                    duties 20:4
  documented 149:13
  documents 9:23,25 10:14 11:10                        E
   11:18 12:17,22 13:17 15:21,23       e 3:2,2,2 4:2,2,11 13:8 200:9
   32:12 38:8 40:3 78:20,21            earlier 25:18 30:20 33:10 50:5
   108:16 111:6,14 125:23 126:13         50:8 68:8 122:17 125:8 127:5
   138:11 151:15 152:14,21 192:2         127:21 134:22 139:25 154:13
   192:12                                211:23
  doing 18:8,15 80:16 99:17            early 135:10
   119:24 126:7,10 147:9 165:2         easier 11:12
   176:5 199:24 200:11                 easiest 117:18
  dollar 37:14,22,23 47:19 50:4        easily 63:16 195:15
   91:8 93:23 94:16 114:5 136:19       easy 113:2 193:4
   136:20 137:14 147:5,13 148:19       effect 87:25 140:25 159:24
   156:5,6,14 162:12,13 181:11           160:12 211:15
   181:12 182:3                        efficient 128:21
  dollars 18:17 35:5,17,20 36:7        eight 9:9,10,10,10 42:11 43:3
   37:20 39:8 42:19 43:12 47:4,5         47:4 50:4 174:9 188:5 194:3
   47:13 48:17,19 49:25 50:5,7           196:7 198:12
   72:19 73:3 74:25 75:4,8,15          eighteen 190:4
   76:10,11,14,17,22 77:11,14,14       eighty 49:2,2 164:2,3,4
   77:16,19,20,22 78:2,5 79:5,6        eighty- 48:10 49:2
   82:2,23 86:4,4,11,14,17,18          eighty-five 39:8
   88:6 91:6,7,7,16 92:17,24           eighty-one 31:11 37:11 49:2
   93:17,18,23,24 95:13 102:6,7        eighty-seven 48:19 105:22
   104:5,5,6,10 114:4 116:2,3          eighty-six 37:7
   117:6,12 118:10 136:12 146:4        eighty-two 49:3
   148:22 155:24 162:16,17,20,20       either 10:15 15:8 83:6 97:2
   164:2,3,4 166:16,18 174:7,8,9         134:14 161:15 165:9 195:21
   182:8 194:3 196:7,19 197:6            206:16 212:14
   198:6 199:7,10,16,18,20             eleven 122:3,15
   200:16 201:9,9 202:24 205:25        Elizabeth 8:2
   206:8                               emergency 152:19
  door 22:11,14,16 88:18 135:15        emphasizes 163:22
   155:3 166:24 187:2                  employed 19:18 53:3
  double 188:9                         employee 58:16,22 59:12 63:6,7
  downfall 177:24                        71:10 73:11 94:18 95:8,9
  downs 146:3                            100:12,15 118:15 151:5 152:20
  Doyle 194:19 201:5 202:14              163:18 165:6,8 180:25 181:4
  drafted 177:3                          181:25 182:8 183:10,13 188:3
                                         188:4,8 189:10 198:12 210:22

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 227 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 227

   210:24                              Enterprises' 183:3
  employee's 72:16                     Enterprises/John 1:1 2:1 3:1
  employees 16:17 57:16 62:20           4:1 5:1 6:1 7:1 8:1 9:1 10:1
   63:4,10 64:2,8,10 71:4,8,11          11:1 12:1 13:1 14:1 15:1 16:1
   71:12,13,16,18 72:2,10,14,20         17:1 18:1 19:1 20:1 21:1 22:1
   87:9,20 95:3,7,9,9,15,16,23          23:1 24:1 25:1 26:1 27:1 28:1
   96:2 102:2,21 112:16,20              29:1 30:1 31:1 32:1 33:1 34:1
   114:17 122:5,12 124:14 137:5         35:1 36:1 37:1 38:1 39:1 40:1
   138:14,15,16 160:4,20,22             41:1 42:1 43:1 44:1 45:1 46:1
   161:2,15 162:3 165:7,17              47:1 48:1 49:1 50:1 51:1 52:1
   178:25 179:13,16,23,24 180:2         53:1 54:1 55:1 56:1 57:1 58:1
   180:3,6,13,14,16 184:13,16           59:1 60:1 61:1 62:1 63:1 64:1
   185:12,20 186:20,23,23 187:15        65:1 66:1 67:1 68:1 69:1 70:1
   187:18 188:23 189:3,5 198:15         71:1 72:1 73:1 74:1 75:1 76:1
   200:6,7,18 201:23 202:5              77:1 78:1 79:1 80:1 81:1 82:1
   210:18 211:21                        83:1 84:1 85:1 86:1 87:1 88:1
  employees' 116:25 163:23 180:9        89:1 90:1 91:1 92:1 93:1 94:1
  employer 52:20 59:15 113:4            95:1 96:1 97:1 98:1 99:1
   165:10 179:3,8,22 180:24             100:1 101:1 102:1 103:1 104:1
   181:4,12,24 182:9 189:13,17          105:1 106:1 107:1 108:1 109:1
   201:20 202:6 210:23                  110:1 111:1 112:1 113:1 114:1
  employer's 87:12 181:9 182:6          115:1 116:1 117:1 118:1 119:1
   189:13,16                            120:1 121:1 122:1 123:1 124:1
  employment 118:9                      125:1 126:1 127:1 128:1 129:1
  employment-related 57:14              130:1 131:1 132:1 133:1 134:1
  employs 71:14                         135:1 136:1 137:1 138:1 139:1
  enabling 67:11 68:4                   140:1 141:1 142:1 143:1 144:1
  ended 26:18                           145:1 146:1 147:1 148:1 149:1
  enforcement 162:22                    150:1 151:1 152:1 153:1 154:1
  engaged 145:15                        155:1 156:1 157:1 158:1 159:1
  engaging 66:23                        160:1 161:1 162:1 163:1 164:1
  enlightened 184:16,17                 165:1 166:1 167:1 168:1 169:1
  enterprise 11:24 122:19 153:16        170:1 171:1 172:1 173:1 174:1
   196:8                                175:1 176:1 177:1 178:1 179:1
  Enterprises 1:4 9:9 11:20 12:8        180:1 181:1 182:1 183:1 184:1
   12:11,14 14:6,11,18 17:25            185:1 186:1 187:1 188:1 189:1
   18:2 20:25 21:12 24:13 25:10         190:1 191:1 192:1 193:1 194:1
   28:9,10 40:9,14,18,21 43:17          195:1 196:1 197:1 198:1 199:1
   43:24 44:7,10,20,24 50:11            200:1 201:1 202:1 203:1 204:1
   55:2 57:10,11,22,23 58:11,14         205:1 206:1 207:1 208:1 209:1
   58:17,25 59:4,5,7 60:2,4,5,11        210:1 211:1 212:1 213:1 214:1
   61:10 66:2 84:14 99:4 100:5         enters 112:4 113:7
   101:25 107:22 108:16 110:7,8        entertainer 30:7 77:17,18,23
   115:16 126:15 129:23 138:25          78:3 86:11 87:15 104:7 137:4
   144:17,17,18 151:8,8,10 159:9        163:15 165:5 206:6
   163:14,16 165:17 167:4,5            entertainer's 72:24
   179:2,2 184:2 193:22,24,24          entertainers 16:15 17:18 28:20
   195:22,22 198:9 199:5,10,22          67:12 72:4,6,23 73:9 75:10
   200:20,20 202:2,2,10 206:19          89:24 113:11 117:25 162:6
   209:13 213:15                        185:3,12 197:3 201:20,24

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 228 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 228

  entertainment 13:24 14:9 45:23        108:5,21 125:25 126:20,21
   49:12 84:19 125:13 161:17            131:19,21 132:14,22 134:7
  entire 31:25 49:8 63:12 131:13        140:21,22 151:14 201:13
   131:16 179:13                        206:15
  entirety 74:24                       evolved 161:22
  entities 6:23 21:15 27:20 38:20      evolves 193:16
   56:10 57:13,15,17 61:11 65:19       evolving 161:5
   71:21 73:24 100:10,17 122:18        exact 33:4 56:10 69:9 152:18
   122:24 123:8 125:9 126:14           exactly 20:3 22:7 24:11 27:23
   129:21 145:2,14 150:25 167:15        59:18 147:8 156:19 159:10
   173:8 198:18 211:16,19               160:3
  entitled 58:10 139:10 188:14         examination 3:5,5,6,6,8,8,9,11
  entity 17:4,17 21:17,21 24:17         3:11,12,12,13,13,15,16,16,17
   25:23 26:16 28:3 41:21 42:5          3:18,18 19:10 50:24 51:12,14
   43:14 124:13 126:7,11 155:21         52:16 70:21 79:21 84:8 89:5
   173:13 195:16 200:15,16,16           98:7 101:10,20 119:15 125:5
   201:21 202:7                         138:2 144:9 167:25 176:18
  entries 96:6 151:17                   178:22 184:10 185:8 186:16
  envelope 41:12,12,18 126:14          examine 130:5
  envelopes 41:11 44:3 126:13          example 54:4 111:7 145:25 164:2
   199:25                               174:10
  Eric 7:24                            exchange 76:8 136:9 197:23
  error 39:24 41:23,24 42:10,24         206:4
   43:2,2,6,25 44:20,25 48:9,13        exclusively 167:20
   49:9 206:16                         excuse 10:7 12:23 157:18
  especially 56:14 207:5               excused 52:4 83:10,16 143:4
  essence 58:21 67:10 68:4              185:25 186:10 190:15
  Essentially 155:22                   executed 14:22,24 15:8
  esta 195:12                          executive 86:25 112:11 117:16
  established 211:17                   exhibit 11:11 12:2,9,15,25 13:8
  establishment 118:6 123:6 124:2       13:14 31:12,16 32:22 33:2,5
   134:24 195:11,12                     34:16 36:9 68:12,25 69:15,18
  establishments 66:22 67:10 81:5       70:13 98:12,18 101:14,18
   134:23 195:11,13                     103:3,9,19,21 104:3,4 105:6
  estate 168:21 169:10,20,21            105:12,23 106:2,16,19,21,24
   178:14                               107:6,11,13,18 108:4,8,10,13
  estimation 27:17                      108:20,24 109:2 125:15 132:16
  estoppel 203:9,18 204:3 205:17        143:20 157:21 158:2 198:22
  et 53:2 58:11                         199:14 208:25 209:2,3
  Eureka 102:2                         exhibits 101:4,9 155:11 158:15
  evening 166:15                       exist 27:21 183:22,24 197:24
  event 128:25 152:19 174:12            198:2
  events 152:6                         exists 60:8
  eventually 28:14 147:12 174:17       expensive 27:11
  everybody 72:18 93:18 121:3          experience 141:21,22,23 142:6,8
   126:11 146:11 170:9,16 178:6        expert 53:18,19,21 55:11,17,18
   181:22 182:11 197:8 202:14           56:4,5,6,13,15 61:2 64:17,19
  everybody's 53:10                     74:5
  evidence 10:11 16:3 17:13 32:23      expertise 165:3
   103:5 105:7 106:17 107:9

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 229 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 229

  expiration 104:13                    faxed 208:7,10
  explain 53:10 54:4,13 56:25          February 1:7,13 9:15,16 131:10
   66:12 87:23 95:5 123:2 140:5        federal 32:12 52:24,25 57:18
   144:11                               60:8,9,16 61:7 63:20 86:14,18
  explained 54:8 205:24                 87:16 112:24 118:7 163:21
  explaining 146:22                     167:18 179:25 180:5 183:8,14
  explanation 51:15 146:8 150:19        188:22 195:7
   150:21 199:8,22 201:4               fee 30:8,9,10,11 75:9,10 77:15
  Express 112:3 163:25 164:5,5,11       77:21 80:17 86:3,10 89:25
   164:13,24                            90:2,10,17 162:12 164:6
  Express's 164:8,9,13                  197:18,20,21,23 202:13,15
  expression 16:8 123:14                203:3
  extend 14:23 15:4                    feel 166:11
  extensions 191:23                    feels 195:14 209:15
  extent 15:22 77:3 130:17             fees 23:11 26:7,10,11 31:7 73:6
  extinguished 116:7                    73:9,19,21 80:17,23 104:15
  extra 102:15                          112:5 182:14,16 188:10 194:21
  extraction 40:3                       195:3 196:9 197:18
  extrapolated 39:24 41:23             felt 161:13 174:21
                                       fiduciary 113:14,15
                  F                    field 134:16 150:10
  F 3:2 4:13 13:14                     fifteen 136:25 163:6 180:6,7
  F.L.S.A 179:11                       Fifth 2:5
  facilitate 67:2                      fifty 121:3 156:5,12 199:16,18
  facilitates 71:3                     fifty-four 108:11
  facing 177:16                        fifty-one 42:18
  fact 11:9 14:3 16:14 53:17           fifty-six 47:25
    55:13 62:20 63:3 64:8 71:24        fight 88:16
    95:12 112:10 126:14 140:21         fighting 196:18
    148:20 169:17 174:3 176:22         figure 48:4 64:4 87:22 143:22
    179:13,16 180:16 181:24             193:2 200:5 203:7 205:20
    193:15 194:13 201:13 205:4         figures 34:18
  facts 16:12,12 55:15 65:9 129:3      file 4:15 18:12 32:2 33:17 35:8
    129:13 140:21 146:23 147:9          62:25 68:24 107:3 127:24
    156:21 159:19,21 170:20,23          207:3
    195:8 206:12 211:22,22             filed 11:4,20 12:4,18 13:4 54:7
  factual 56:19 61:18 62:7,13           54:13,20,23 55:5,7,8,9 57:15
    64:11 65:3,16 159:18 210:20         58:17,25 59:3 60:2,9 61:13
  factually 56:8 79:25                  62:23 63:19,21,25 64:6 68:13
  fail 62:24                            87:24 88:14 191:24 192:2,3
  fair 58:18 59:10 122:13 167:19        193:6,7,7,9 194:19 202:14
    184:14 185:10                       208:3
  fairly 86:21 152:9 209:8             files 5:2 125:12
  fait 179:12                          filing 59:4 61:21 191:25
  familiar 55:4 159:12 168:19          filings 62:22 195:6
  fans 141:3                           fill 180:3
  far 56:22 62:10 71:21 100:20         final 12:10 13:9 65:6,7 212:16
    118:14 119:6,23 135:13 162:23      finally 17:6 48:7 150:4 212:5
    163:3,8 187:24 199:21              Finance 19:20 84:23
  favor 187:11,12

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 230 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 230

  finances 100:19                      forty-four 35:3,16,19 37:6 50:6
  financial 67:6 100:18 114:5          forty-one 138:24
   164:9,20                            forty-six 32:11 37:12
  find 35:24                           forty-three 42:19
  finding 41:19 189:4                  forum 59:20
  findings 156:4                       found 38:5 45:12 48:18 150:17
  fine 8:25 52:3 69:13 99:17            160:21
  finish 150:6 199:19                  foundation 144:3
  finished 70:11 95:19 157:14          four 5:13 9:10,10 30:17 35:4
   183:16                               36:25 37:4,5,6,16,19 39:7
  first 9:21 10:3 13:22,23 16:9         42:11 43:3,12 76:16 84:25
   17:24 18:20 19:24 20:5 21:5          90:18 94:22 99:12 116:4 119:8
   29:23 34:16,23 51:19,23 52:5         143:20 147:4,13 148:19,21
   53:9 57:17 59:24 75:19 80:16         155:24 156:13,19 157:21 158:2
   104:3,4 143:18 149:3,11              158:4,15
   160:21 169:11 194:9 208:7           four-five 99:13
   209:9 210:12 212:10                 fours 77:24
  first-hand 56:19 62:16               fourth 117:21
  fit 161:15                           Frank 9:6 168:17 169:12,14,15
  five 9:10 20:6 35:4,5 48:7,8,16       169:20 171:10,17 176:6,21
   48:16 51:6 61:5 79:5,6 80:25         178:7 194:10 203:16 204:9
   90:18 93:17 102:6 117:11,12         frankly 148:10
   118:10,21 156:7 199:15              free 57:19 80:19 162:25 202:20
  five-minute 51:2,10                   202:20
  Florida 52:23 128:10                 friend 153:4 169:17
  foggy 154:23                         friends 198:14
  FOIL 160:23                          friendship 152:2
  folks 205:12                         front 45:14 78:18 79:11 111:14
  follow 9:20 10:23 33:6 84:20          127:24 130:8 135:15,18
   86:20 113:2 142:16                  full 26:19 147:13
  follow-up 204:18                     fulltime 53:3
  followed 10:3                        fully 55:4 74:6 168:18
  following 10:10 87:10 134:7          function 29:25 70:24,24 139:15
  food 114:2 200:24,25                  140:3,8,10 173:12 198:11
  footnote 112:11                      functions 57:23,24 65:24 126:7
  forbid 152:6                          177:5 198:16 200:8 201:17
  foregoing 214:4,6                    funds 210:24 211:3
  forever 155:23                       funny 13:23 16:11,21 17:20
  forget 176:2 181:5                    136:9,11 140:15 194:7,8
  forgot 169:11                         195:24
  forgotten 130:22                     further 18:9 50:21 79:17 81:16
  form 50:14 155:10 181:5,6             81:17 83:5 98:2 103:10 119:10
  former 57:16 58:16                    119:13 123:13 137:21,23
  forms 138:24 180:3                    142:25 176:14 178:17 184:4,8
  forth 201:8                           185:5,22 190:11,13,17,20,22
  forty 152:11 155:16 166:16            192:13,16 212:14,16 213:4,10
   174:8                               future 138:5
  forty-eight 48:8,17
  forty-five 121:2                                     G
                                       G 3:2 4:14 31:13,14,16,20 32:22

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 231 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 231

   33:2,5 34:16 36:9                    136:13 139:17 141:6 143:20
  G-E-E 7:25                            145:10 148:24 153:19,21
  G-R-I-L-L-O 9:6                       162:13 166:22 173:22 179:21
  G.N.H 146:13                          180:23 181:10 182:2,25 184:21
  Gee 7:24,24                           186:15 187:23 190:3 191:4
  general 67:2 74:14 134:14             196:8,19 199:14,16 206:2,5,5
   140:15 141:19                       God 152:6
  generally 10:11                      goes 77:16 93:16 100:19 113:16
  generated 147:25                      136:4 138:9 145:3 166:20
  generic 100:5                        going 6:5,16,24 8:13 9:20 10:23
  Genovese 21:7,8,11,24 23:20           15:23,24,25 16:13 17:12 26:20
   25:3 26:6,15 134:15 149:6            27:25 33:3 49:14 51:25 54:3
   152:16 162:8,9                       55:20 60:24,25 61:3 62:2,6
  Genovese's 25:22 28:9                 63:11 64:15 65:8 68:11,20
  getting 95:10 113:11 150:4            78:8 91:24 92:8,9 95:6 103:17
   153:16 156:16 181:6 197:11           104:6 105:21 114:25 118:8
  gift 85:20 114:12                     119:24 123:17 125:11 126:22
  girl 89:22 91:9 102:6 117:6,11        127:4 131:19 132:6,23 134:7
   118:23 119:4 136:14,14,25            136:18 139:2 141:8,15 144:3
   137:2,8 138:22 166:24 190:8          168:19 175:20 177:10,11
   201:5                                179:10,12 180:11 182:20
  girls 89:21 93:16,20,22 116:22        184:21 188:23 192:25,25 193:3
   117:13 136:23 162:15 187:24          193:4,19 194:24 197:3 198:13
   195:23,25 197:19                     199:8,19,20 200:5,10 201:22
  give 7:22 23:12 31:17 33:21           205:14 206:2 211:3 212:15
   36:2 58:12 77:16 82:12,15,19        good 16:5 18:25 19:2,12,13 36:3
   86:5,10,11 93:17 98:9 117:11         51:15 72:18 89:22 104:14
   117:12 120:13,14 130:9,16            121:10 168:8 169:17 171:15
   136:14,14 138:11 150:3,12,20         174:10 196:23
   153:23 155:7 161:11 162:17          government 84:25 85:5 86:25
   163:25 166:9,10,11,13,14             87:16 113:17 118:7,13,15
   170:5 208:20 211:6,8,9               182:7 188:17,24 189:14
  given 21:19 137:16 166:16            governmental 167:14 178:5
   177:12 199:25 204:24                Graduated 84:16
  gives 15:5 163:3 189:7 201:22        granted 203:24
  giving 15:23 129:25                  gratuities 61:16,21 67:3,8 68:4
  glad 129:2                            71:3,5,7 72:17 73:3,9,15
  gladly 129:13                         182:15 189:10 194:22
  glasses 98:22                        gratuitous 211:4
  Glen 151:10                          gratuity 59:12 67:12 72:24
  Glenn 128:7,7 158:20 159:3            73:14 86:24 87:9,11 88:19
   196:12                               109:23 112:13 113:3,5,23
  go 10:20 27:9,13 28:2 29:23           114:14 189:18 190:4 195:2,21
   40:2 41:13 43:13 47:11,15            196:5,16,18 197:24 198:4
   48:4 51:5,19 53:16 66:5 67:23       great 77:2
   68:6 75:22 81:5 82:6 83:18          greatest 88:4
   84:17,17 86:2 89:25 92:13,14        greatly 161:22 163:22
   92:14,21 94:4,12 95:6 98:25         green 146:13
   108:3 112:16,25 115:7,19,20         grilled 146:6
   116:12 117:10,18 121:2 135:16

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 232 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 232

  Grillo 8:13,17 9:6                   hereunto 214:9
  gross 34:25 42:15 48:5,10,11,17      hey 88:15 155:4 162:16
   50:7 87:12,14 112:12,21 114:6       Hi 121:24,25
   114:13 165:12 173:4,16 180:8        high 81:2
   180:8 183:5 189:13,17               higher 48:12 137:15
  guaranteed 148:25                    hired 161:16 171:21 202:7
  guess 27:14 95:5 113:19 142:15       history 53:11 161:11
   161:5                               hit 93:25 94:2,3 152:6
  guy's 154:16                         hitting 92:4
  guys 89:21 93:15 165:13              Hodgson 145:21
                                       hold 31:7 54:7,21,23 55:6
                  H                     107:19 123:20 132:13 141:15
  H 4:2,16 101:15,16,18 103:3,4,9       146:25 188:9 198:8 205:10
    103:13 198:22 199:15               holder 81:8
  half 110:11 137:2                    holding 160:22 205:15
  hallway 6:6                          Holdings 99:9 155:13
  hand 19:3 52:9 59:13,14,17,17        holds 142:10
    60:15,17 76:4 84:3 85:19,21        Holland 138:23 186:25 201:5
    103:13 105:12 109:7 143:9          honestly 119:5
    167:16,17 177:12                   Honor 50:25 51:13,21 53:20
  handed 76:12                          54:15 56:9 70:11 81:14,20
  handing 69:14 103:21 106:2            83:17 98:6 101:2 103:7 121:14
  handle 72:11 86:23 209:17             125:20 128:5,14 132:8 137:25
  handled 71:22 155:18,21               142:22 190:18 192:17 209:7
  hands 146:3                           213:12
  handwritten 28:19 29:4               honored 104:12
  happen 78:8 102:18,19,20,23          hooked 154:12
    117:15,16,16 129:15 188:7          hope 130:15 177:11 193:2
  happened 85:20 102:3,13,22           hopefully 34:13 38:22 77:9
    149:22 155:22 194:23                164:11 203:6 205:19
  happening 161:6                      host 96:11 166:23
  hard 16:4 80:23 92:9 178:5           hour 118:10 137:2
  harmony 162:11                       hours 201:22
  Hart 87:4                            housekeeping 206:22
  head 74:13 77:4 138:19,21            hundred 31:10 35:4,5 39:7 42:18
    146:21 148:4                        46:8 47:4,4,12 48:16,17,19
  hear 9:18 129:8 157:23 193:19         76:16 77:11,14,15,19,22 81:25
  heard 124:18 153:15 164:16            82:23 84:14 86:3,4,10,17
    175:23 198:9 211:24                 91:16 92:17,24 93:18,24
  hearing 4:8,13 10:13 12:12,13         101:13 102:11 104:5,6,10
    13:10,12 52:18 54:7,23 61:23        105:22 107:14 108:11 116:2,13
    125:21 128:21 130:7,9,11            117:11 162:19,20,24 166:18
    190:25 191:15 214:8                 181:11 182:4,8 188:14 189:6
  held 29:21 31:3 54:5 148:2            199:6
    164:17                             hundreds 197:6 201:8
  help 138:15 186:23                   hustler 87:3
  helping 138:14
  helps 158:23                                         I
  hereof 214:6                         I.D 21:19 38:3 123:8
  hereto 214:5                         I.R.S 91:11,14,17 97:5,11

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 233 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 233

   115:12 119:19,20,23 120:4           independently 139:13 140:7
   189:25 190:2                        indicate 206:7
  iceberg 193:15                       indicated 110:22 135:6
  idea 72:9,13 93:19                   indicates 72:7
  identical 99:10 100:2                individual 30:5 38:3 41:16
  identification 31:12,16 68:12         159:18 204:4 206:9
   98:12,18 101:13,18 103:17,21        individually 35:25
   105:22,25 106:8,21,24 107:13        individuals 7:22 201:16
   107:18 108:10,13 125:12,25          individuals' 165:22
   132:2,15,23 143:20                  industries 84:19
  identify 126:23 143:23               industry 85:7,8 91:18 115:13
  identifying 57:6                      161:18
  II 19:23                             influential 154:7
  illegal 102:18 115:8,13              information 16:2 20:15 21:19
  illegally 167:6                       24:12 25:5,9,23 26:10,16
  immediately 152:7                     33:10,11 41:7 48:6 49:7 56:8
  implement 85:2                        106:6 107:15 123:23 135:6,13
  implication 193:8                     185:4 203:20,23 204:22
  important 51:17 84:24 86:20          informed 24:16 25:2 26:3
   112:7,8                             initially 24:8,25 25:7 28:14
  importantly 17:7                      179:14
  impossible 182:2                     inquired 26:7
  impression 16:9                      ins 172:13
  in-charge 150:9                      insisted 168:23
  inaccurate 64:21                     instance 97:17 123:7
  inadequate 29:5,15 39:25 40:25       instruct 170:6
   44:17 49:20                         instructed 62:5
  include 32:3 62:25 87:12,13          instrumental 154:7
   114:13                              insurance 185:17
  included 32:8 43:19 87:14            integral 27:19 70:24 71:2
   117:14 130:7,9 165:12,22            interaction 85:13
   173:4,16 183:5                      interest 68:2 72:16 100:12
  includes 11:21 12:19                  151:4
  including 37:8 168:16 211:11         interested 62:13 65:9
  income 16:22,24,25,25 17:2           interestingly 62:24
   86:15,18 164:3,19 165:22            interests 100:7
   179:25 189:11 202:11                interfere 92:8
  incomplete 27:3                      interject 56:2 91:25
  Incorporated 45:23 171:12            interlocking 211:19,20
  incorrect 184:19                     internal 32:12 84:20
  incorrectly 147:4                    interpleaded 59:7
  increased 43:10                      interpleader 58:25 59:2,4,8,19
  incredible 205:8                      60:4 87:24,25 167:10,12
  incrementally 80:21                   188:18
  incur 96:13                          interwinds 86:22
  incurred 82:14                       intimate 154:8
  incurs 80:15                         introduce 9:22
  independent 16:16 63:4,7 64:6        investigation 58:3 65:20
   87:7 100:21,23 112:15 137:7         involved 17:16 20:10,16,24 21:2
   160:4 161:14 210:17                  25:24 26:16 30:3 76:13 127:15

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 234 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 234

   127:17 144:13 155:14 156:25          168:2 169:13 171:8 177:8,10
   161:7 168:9 178:5 203:16,18          178:19,20,23 184:4,6 185:23
   205:5                                190:12,14,20,22 191:2 192:13
  involvement 20:21                     192:14,19,20,24 199:3 206:21
  issue 13:19,22 14:2,3,20 15:2         207:5,17,19,25 208:6,11,18,22
   15:10 18:3 35:12 53:12 54:9          210:10 212:2,17,18,19 213:9
   57:3 86:22 91:16,19 112:10,14       Jack's 125:21 212:7
   117:17 120:8 144:15 145:22          Jane 116:3,5,6
   146:10 149:23 150:7 159:14,16       January 98:19
   160:18 169:18,19 180:17             Jenifer 127:11
   184:25 185:11 186:19 193:21         Jennifer 3:7 21:7 52:7,12,21
   193:25 198:5 204:9 209:8,15          62:18 64:20 65:15 68:19 69:3
   210:9                                135:11 161:9
  issued 12:20 50:10,18 99:15          Jersey 94:25 102:25
   116:8 129:22 150:16 176:3,10        Jessica 102:2 198:24,24
  issues 11:22 15:11,16 18:4           job 139:15
   56:19 62:14 64:11 91:23 99:22       Joe 145:17 146:20 147:8 148:7
   99:23 144:24 147:14 178:4            149:12 156:23
   205:21 206:11                       John 1:10 3:10 8:8 9:8 12:17,22
  issuing 205:15                        13:8,11,13 50:18 83:24 84:6
  it'd 63:20                            84:10,13 87:23 93:25 98:9
  it’s 153:16 175:14                    99:7,19 100:6 119:17 151:9
  items 14:13 76:4                      152:23 154:6,12 155:11 167:4
                                        167:5 169:7 171:21,25 176:7
                  J                     186:6,8,14 188:6 193:22
  J 4:19 105:23,24,24 106:2,9,16        194:14,20 213:14
    106:19                             John's 153:4
  Jack 2:8 3:3,5,6,8,11,12,16,17       journal 151:17
    3:19 6:15,18 7:11,13 8:4,4,12      judge 6:7,15 7:13,20,21 8:12
    8:17,21,24 9:3,6,21 11:15,17        9:18 11:15 13:17 15:11 31:9
    11:19 12:3,10,16 13:2,9,15,16       31:21 32:22 33:6 53:16 55:10
    13:22 15:12 16:6 18:19,21           60:24 62:21 70:20 76:7 79:17
    19:9,11 31:9,14,18,21,22            80:3 81:17 83:7,8 88:9 89:4
    32:21 33:3,8 50:21 53:16 54:5       98:2 101:12,14 103:3,11,16
    54:18,19 55:4,10 60:24 62:21        105:4 106:14 107:6,12,25
    64:25 65:3 70:18,20,22 79:16        108:20 117:20,22 119:11 125:4
    79:23 80:3 81:16,17 83:7,12         125:11 128:13 129:15 134:6
    83:15 89:2,4,6 92:13,15 94:5        137:22 140:20 142:21 143:2,21
    95:22 97:25 101:6,7,10,12,16        157:24 158:13 167:24 170:11
    101:21 103:2,5,10,16,25 105:3       174:19 175:11 176:14 177:8
    105:6,21 106:4,10,13,16,20,25       185:23 190:14,22 191:2,3
    107:5,8,12,20,24 108:4,9,14         192:14,20,25 206:20 207:5,17
    108:19,25 109:4 119:10 125:2        208:19
    125:4,6,15,18,24 126:22 127:3      judgment 5:9 55:6 60:14
    128:13,16,24 129:11 130:5,12       juice 117:8
    130:15,19,24 131:22,25 132:5       July 1:16 98:21 129:6 207:24
    132:17,21 133:4 134:6,11            208:2,25 209:2 212:9 214:10
    137:21 140:20 142:21,25 143:2      June 11:25 12:14,23,24 13:13
    143:21 151:14 152:14 156:24         193:7,8,9 207:20,21,21,22
    157:19 158:10,12 167:23,24          208:3,13,19

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 235 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 235

  jurisdictional 9:22 11:18 12:11                      L
   12:17 13:10,17                      L 4:22 107:13,18 108:2,4,8
  jurisdictions 65:6                   L.L.C 125:13
  justice 169:24                       labor 53:13 58:18,19,19 59:10
  justifying 201:6                       59:11,16 60:15,22 61:12 84:21
                  K                      84:22 86:21 122:13,13 163:22
                                         167:18,18,19 183:8,14 210:25
  K 4:21 97:9 106:21,24 107:8,11       Lace 38:13 45:10,23 46:2,5,8
  K-I-N-S-L-E-Y 52:22                    48:23 49:12,16,23 100:11,13
  KATHERINE 214:3,13                     125:10 133:6,12,15,16,20
  keep 16:15 33:2 72:14 90:24            135:3 151:2,11 153:20,20
    91:2,3 93:3,5,10,11,13,14,20         193:25 195:22 200:2 202:2
    94:6,8,15,16 139:8,8 155:6         lack 140:4,5
    180:18 202:19,25                   landlord 137:9
  keeping 144:24                       language 140:25 159:24
  keeps 41:11 75:8,17 76:15 77:20      lap 194:8
    85:16 193:17                       laptop 15:21
  Kennedy 198:24                       large 145:7
  Kentucky 53:4                        larger 58:24 211:8
  kept 91:4 149:24 157:3               Las 84:17
  key 16:14 176:22                     lasted 99:11
  kind 177:11                          Lat 194:15
  Kinsley 3:7 52:7,11,12,21            late 175:23 193:11,12
  Kline 145:20                         lately 92:12
  knew 171:24                          law 1:7,13 9:14,18 20:24 52:23
  know 7:10,10,12 9:5 25:12,15           53:2,4,5,8,8 56:23 58:19
    26:12 27:5 45:13 66:4,18             59:11,16,17 60:15,16 84:22
    71:22 94:11 95:8 97:5 99:12          86:22 87:16 114:14,21 118:11
    102:6 107:18 110:2,19 111:10         149:25,25 153:5,10,15 178:2
    112:7,12 113:13 117:24 119:3         178:11 179:25 180:5 184:22
    119:6 123:5,13 124:16 127:8          187:23 188:2,21,22,22 210:25
    134:23 136:19 137:13,17 138:7      laws 161:22
    138:19,24 139:9,11,23 140:10       lawsuit 58:17 59:25 60:9 161:10
    140:14,15 141:21 142:19              180:12 184:18 185:15
    144:12,23 148:20 149:9 153:25      lawsuits 57:7,13,14 161:8
    154:4,8,9 155:13 156:25 157:8      lawyer 148:16
    160:10 162:5 165:25 171:13         lawyers 114:23
    174:3,5 177:3 179:19,20            lay 144:3
    181:12 187:15 188:2 189:21         lead 126:14
    193:15 200:4,11 204:6 205:4,8      leader 19:24
    209:20 210:12 211:4 212:3          leases 161:18
  knowing 160:13 203:14                leave 102:5,6,16 139:7 146:5
  knowledge 56:20 57:21 62:8,16          181:11 210:2
    65:3,10 73:24 102:23 107:4,23      led 25:10
    108:18 141:19 151:9 154:9          ledger 74:21
    158:22 165:23 181:23 182:9,11      ledgers 74:15,16
  knowledgeable 159:5 181:24           leeway 126:3
  known 81:4 151:22 152:11 154:6       left 8:17 76:22 86:8 100:10
    168:12 170:2                         114:4
  knows 55:15 66:14 85:5 170:9

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 236 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 236

  legal 54:9 56:7 58:24 70:7           LLC 127:6
   74:11 116:14 123:5,13 181:22        LLP 2:4
   188:10 210:9                        loan 96:25 97:2
  legally 117:6                        loans 96:22
  length 170:17                        local 53:24 56:5,6,14
  let's 22:13 33:22 43:13 75:14        locate 36:12,13
   77:12 91:6 112:25 118:4 123:7       located 144:22
   129:8 145:5 182:12 212:10,11        location 104:13
  letter 12:7 13:3,7 18:7,9 129:6      locations 66:21
   145:3 147:24 149:3 155:12           long 8:25 19:25 52:24 85:6
   156:16 158:4,6,9 203:10,12,21        148:24,24 149:4,12 154:6
   204:22,23 205:7 212:9                168:10,13
  letters 149:14                       longer 21:9 40:4 171:20
  level 150:9 152:17                   longstanding 57:7
  liability 29:9 30:24 51:16           look 22:23 33:20 34:15,16,23
   194:17                               40:6 42:6 43:24 46:16 61:13
  liable 85:4                           62:22,22 69:5 74:8,14 78:3,9
  license 178:12                        78:14 89:21 109:16 119:22
  licensed 52:22                        122:5 127:23 128:6 155:12
  licensure 56:3                        162:19 166:3 175:14 191:5
  life 88:5 188:25                      193:2,14,16,18 196:2 203:21
  light 209:25                          213:4
  limit 67:16 68:6 166:19              looked 35:15 40:9 46:12,15
  limitation 15:4                       73:23 74:7,9,10,10,11,17,19
  limitations 14:23                     74:20,22,23 124:3 151:15
  limited 166:25                        160:15 173:24
  limits 67:24 72:17 191:24            looking 16:2 20:14 22:2 25:3,11
  line 19:24 20:5 65:5 102:15           26:9,24 27:17 36:25 45:12,18
   104:8 109:25 110:5,10,13,15          46:11 49:4,13 69:9 78:21
   111:2,4,7 144:6                      168:8 170:4
  lines 89:9 140:12 186:21             looks 47:24 109:21 179:11
  liquor 22:19,20 140:11 172:20         208:12
   172:20 178:2,11                     lose 114:23,25 189:19 190:10
  list 52:24 74:21 155:6               loss 16:22
  listed 43:14                         lost 54:20 152:22 178:13
  listen 84:18 119:25 154:23           lot 38:20,21 41:16 60:3,7
  listing 60:3                          123:24 128:19 135:12 138:20
  literally 136:6                       141:25 151:14 152:10 210:15
  litigated 114:22 203:16               210:16
  litigating 203:12 205:14             lots 65:19
  litigation 56:10 58:5,8 203:16       love 114:23
   203:18                              loves 86:25
  litigations 54:9,12 57:2,2           low 80:25
  little 23:6 37:9 45:6 49:6           lunch 120:19 121:5,11 151:14
   51:20 53:11 54:20 112:11             181:10 182:3
   126:2 139:24                        Lyons 8:2,2
  live 52:20 84:11
  lived 187:2                                          M
  lives 139:18                         M 4:24 108:10,13,20,24 109:2
                                       M.L.B 17:4 38:13,24 39:2,4,5,10

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 237 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 237

   39:12,16,17,20 40:9,14,17,21        marking 98:19,20 103:20 105:25
   41:15,19 42:5 45:8 49:23             106:23 108:12
   57:10,23 60:2,3,10 66:2,10          Martians 160:5
   67:5 71:15 72:2,6 81:10 85:13       MasterCard 112:3
   100:8 115:16 118:17 124:5,6,8       matches 91:10
   125:10 127:17 135:2,11,11           math 75:11 77:2
   138:22 144:16 145:13 151:2,8        mathematical 77:4
   153:21 154:4 155:17,21 156:6        mathematically 86:16
   165:20 166:4 172:4 179:2            matter 1:3,9 9:8,19 10:2 12:8
   193:23 195:21 196:21 198:20          12:12,14,22 13:7,11,13 21:3
   199:5,9,13,15,21 200:2,7,9,20        54:21 55:6 56:11,20 63:13
   201:19 202:2                         87:16,20,20,21 114:14 146:16
  M.L.B.'s 67:14 153:19 200:7           169:16 183:10 194:16 213:14
  Macalusio 147:7                      matters 56:7 57:14 61:6 159:3
  Macalusio's 156:3                     204:7
  Macaluso 99:13                       maxed 86:7
  machine 66:6,7 67:19 82:6 86:2       meal 181:11
   90:2 93:4,8,9,16,17 117:3           mean 20:17 21:2 23:11 25:13,16
   126:10,11 135:24 155:6 198:10        25:21 27:6 28:7 29:12,12,23
   198:10 205:24                        29:25 35:2,14 38:14,16 39:19
  machines 67:9                         41:24 43:24 46:18,24 53:17
  Macy's 164:14                         54:19,20 55:10,16,25 60:20
  mailing 212:3                         61:12,17,23 62:21 71:6,7 74:5
  maintain 72:2,5,6                     75:11 76:5,6 79:3 90:24 95:24
  maintains 14:25 15:7 96:5             103:17 119:24 126:10 140:5
  majority 30:21                        143:23 168:23 172:2 173:19
  making 20:13 102:19 124:19            174:12 175:3,11 178:20 183:17
   181:20 192:19 200:12 203:10          193:8,15 195:2,11,14 196:9,23
  management 18:5 20:15                 197:24 199:19,21 200:11,14,18
  manager 115:21 136:17 139:22          201:18,19 206:11,17 207:20
  mandatory 73:19,20 190:3,4           means 64:14 77:21 110:20 136:22
  Manhattan 59:19,22 60:10 61:8         173:18
   63:21 118:20 195:6                  meant 18:7
  Manian 148:3,5                       measuring 199:9
  manner 156:20                        mechanism 70:6 115:2
  Marcello 211:13                      meet 128:16,18,25 129:11 191:22
  Marcelo 145:11,11                    meeting 129:6,7,7 145:16,20,22
  March 1:7,13 9:15                     145:24 146:11,19,25 147:11
  Marchello 168:17,20,22 169:3,15       148:6 150:8,13,14 192:8
   169:20,20 170:19 171:10,17           205:12 212:6,10
   172:23 173:2 174:10,17 175:2        meetings 21:16 176:4
   175:7 176:6,21,22 177:4,25          memo 4:8 125:22 130:7,9
   178:7,7,13 194:10,14 203:17         memorandum 14:21 17:7 209:14
   204:10 211:11,12                    memory 136:18
  Marchello's 169:11                   mention 174:22 199:7
  mark 11:11 31:15 68:11 98:11,17      mentioned 27:7 174:23 206:22
   101:17 126:21 132:15 145:20         merchant 111:24
   208:23                              merely 153:2
  marked 4:2 31:12 69:18 107:17        merge 124:9
   132:4 143:19

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 238 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 238

  merged 124:5                          154:1,6 155:1,21 156:1 157:1
  messed 188:7                          158:1 159:1,9 160:1 161:1
  met 128:22 134:18 188:24              162:1 163:1,11,14,15,18,19
  method 46:10 49:15 146:12             164:1 165:1,3,17 166:1 167:1
  methodology 20:24 49:5                167:4,5 168:1 169:1 170:1
  methods 49:22                         171:1 172:1 173:1 174:1 175:1
  Metro 1:1,4 2:1 3:1 4:1,20,21         176:1 177:1 178:1 179:1 180:1
   4:23,25 5:1 6:1 7:1,9 8:1 9:1        181:1 182:1 183:1,3,4 184:1,2
   9:8 10:1 11:1,20,23 12:1,8,11        185:1 186:1,22 187:1 188:1
   12:14 13:1 14:1,6,8,11,15,17         189:1 190:1 191:1 192:1 193:1
   15:1 16:1,22 17:1,3,24 18:1,2        193:22 194:1,4,20 195:1,23
   18:6,10,11 19:1 20:1,25 21:1         196:1,20 197:1 198:1,8,11,12
   21:12 22:1 23:1 24:1,12 25:1         198:16,20 199:1,12,20 200:1,2
   25:10 26:1,2,3,3,25 27:1 28:1        200:6,8,8,23 201:1,20,21
   28:8,10,13,17,21,24 29:1,16          202:1,10,16,21,25 203:1,4
   29:18,24 30:1,15,19 31:1 32:1        204:1 205:1 206:1,19 207:1
   33:1,10,12,18 34:1,2 35:1,8          208:1 209:1,13 210:1 211:1
   35:11,16 36:1 37:1,2,10,19           212:1 213:1,14 214:1
   38:1,2,17 39:1 40:1 41:1,16         Metro's 26:5 27:16,18 28:25
   41:19 42:1 43:1,15 44:1,24           30:10,11 77:15 106:6 107:2
   45:1 46:1 47:1 48:1 49:1 50:1        152:15 183:5,6
   50:11,18,19 51:1 52:1 53:1          Metro’s 140:8
   54:1,11 55:1,2 56:1 57:1 58:1       metropolitan 53:6
   59:1,5 60:1,6,21 61:1,10 62:1       microphone 92:7
   63:1 64:1,12,16 65:1 66:1,2         middle 46:20 91:11 150:18
   66:10 67:1,6,9 68:1,3 69:1          midnight 137:15
   70:1,24 71:1,17,20 72:1,5,20        midst 150:15
   73:1 74:1,24 75:1,3,7,8,17          might've 159:4
   76:1,9,10,13,15 77:1,13,15,20       Mike 99:13 147:6 156:3
   77:20,22 78:1,5,10 79:1,4,5         million 18:17 35:4,16,19 36:7
   79:24 80:1,8,10,12,13,14,15          37:7,11,14,19,22,23 39:7
   80:22 81:1,3,10,23 82:1 83:1         42:18 43:12 49:24 50:4,5,6
   84:1,14 85:1,11 86:1 87:1            72:19 73:2 74:25 75:4,6,8,15
   88:1 89:1,9 90:1 91:1 92:1           76:10,11,14,16,21 79:5,6
   93:1 94:1 95:1 96:1,6,16,20          147:5,13 148:19,22 155:24
   97:1 98:1 99:1,4,5 100:1,5           156:14 174:5,6,7,8 194:3
   101:1,24 102:1 103:1 104:1,23        196:7 198:6
   105:1 106:1 107:1,16,22 108:1       millions 88:6 196:19
   108:16 109:1 110:1,7,8 111:1        mind 10:10 16:15 192:12
   112:1 113:1 114:1 115:1,23          mine 91:7 170:24
   116:1 117:1 118:1,3,16 119:1        mingling 153:24
   120:1 121:1 122:1 123:1 124:1       minimum 112:22 118:12 162:12
   124:6,7,19 125:1 126:1,15            189:25 190:6 196:15 197:14
   127:1 128:1 129:1,22 130:1          Minnesota 161:16
   131:1 132:1 133:1 134:1 135:1       minute 21:23 34:9 37:7 88:16
   136:1 137:1 138:1,15,17 139:1       minutes 29:13 51:6 61:5 121:2,3
   139:2 140:1,2 141:1 142:1            136:25 163:6
   143:1 144:1 145:1 146:1 147:1       mischaracterized 184:15
   148:1 149:1 150:1 151:1,2,10        misconstrue 212:24
   151:16 152:1,18 153:1,19,21

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 239 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 239

  mistake 85:3 178:7                                   N
  mister 130:11                        N 3:2,2 4:2 5:2 125:16,17,18,19
  misunderstood 75:7                     132:2,4,7
  mix 168:6                            nails 67:21
  mobile 82:7                          name 7:23,24,25 9:5,17 21:19
  model 57:22 65:20,24 178:24            38:19 52:21 58:13 84:13 91:9
  moment 83:19 91:25 130:8 191:5         100:2,5 116:3 128:7 138:16,18
  money 13:23 16:11,21 17:20             138:21,22 139:12 143:15,18,24
   59:11,14,14 60:22 71:9,17             144:5 158:9 169:11 178:13
   72:11,22,24 81:6 85:16 86:19          186:20 214:10
   86:23 88:7,11,11,12,17 89:16        named 7:7
   89:17,23 90:4 91:10 93:15,21        names 38:16 138:20 145:18
   95:13 97:15,16 102:5,7,8,9,16         151:12
   102:19,21,21 111:23 112:4,9         Nancy 125:19
   112:10,12,22,23 113:7,16,19         nature 28:25 53:25 146:15
   113:20 114:7,8 115:7,23 116:6       necessary 20:15 33:17 67:14
   116:24,25 117:2,2,4,5,7,14            130:18
   136:10,11,11,22,23 139:18           need 16:4 28:2,4,5 56:3 67:15
   140:15 152:22,24 153:19,21            74:5 122:5 145:10 152:7,12,22
   154:5 155:7 163:19,19,20,21           191:12 202:18 209:9
   163:23 164:13,14,14,15,17,22        needed 21:21 28:6 30:13 136:15
   165:2,9,24 167:6,13,17,19           needs 96:9
   172:10,21 180:19,24 182:24,25       negotiated 73:11,13
   182:25 183:6,7,7,8,9 187:3,6        neither 17:3
   190:10 194:7,8 195:25 196:4         never 73:8 85:5 86:18 112:4
   196:24 197:5,9,13 199:12              113:7 114:23 116:25 137:5
   202:17,21,25                          146:17 147:15 148:9 149:2,14
  moneys 198:20                          149:16 150:14,17,18,20 152:23
  monies 71:22 87:11                     152:25 160:18 161:8 164:16
  monopoly 136:11                        169:18 173:24 183:5 184:3
  month 164:12                           187:13 188:24 189:2 196:20,20
  months 40:11 47:18,25 97:5           new 1:2 2:5,5,9 6:13,13 7:19
   149:2                                 19:19 30:15 37:3 53:13,14
  moot 146:11                            58:19 59:10 84:21,22 86:21
  morning 16:6 18:25 19:2,12,13          87:5,8 94:22,25 102:24,24
   57:9 121:19 122:17 151:13             118:7 119:8 122:13 145:3
   208:16,21                             146:21 148:4 167:14,15 174:25
  motion 5:9 11:5 54:7,14,21,23          177:25 178:11 209:13 214:2
   55:5 61:13 62:25 63:24,25           night 110:18 111:3 115:5,6,10
   68:9 69:4 88:14 193:5 204:15          115:18 116:20,23 117:13 153:7
   206:24                              nightclub 66:19
  motions 11:3 62:23                   nightclubs 66:15
  move 65:12 101:3 130:5 157:19        nine 43:14 47:25 101:13 102:11
  moved 129:13 157:16,20,25              138:23 199:6
  moves 32:22 106:16 107:6,25          ninety 77:23 78:2,4,4 86:14,17
   108:20                                95:13 117:5
  multiple 99:12 195:13                ninety-four 48:8,16 103:18
  music 66:17                            104:18
  mystery 165:24                       ninety-nine 91:17,20,21 97:9


 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 240 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 240

  ninety-six 48:2                      observing 7:19
  non-alcoholic 66:16                  obtained 33:10
  non-party 6:5,8,11,14                obvious 63:25
  non-script 146:10                    obviously 160:9 198:11 204:16
  non-taxable 145:23 147:19            occasionally 84:22
  Nonie 148:3,5                        occur 66:24,25
  noon 137:14                          occurred 46:13 150:14 195:10
  normal 32:19                          204:24
  Northern 53:4                        October 47:2 191:19
  note 7:20                            odd 161:12,22
  notes 129:19                         offer 11:20 12:17 31:10 56:8
  Notice 4:8,13 5:5,7 11:22 12:12       64:18 67:3,7,11 71:3 76:6
   12:13 13:10,12 193:6 206:23          101:12 103:17 105:21 106:21
   206:25 207:8 208:2,13                108:9 131:19 132:2 134:7
  notices 12:19 50:11,15,18            offered 27:6 105:23 132:11,20
   150:16 207:20 208:5                  132:22
  notified 152:16                      offering 125:24,25 126:20
  notion 56:4                           131:20 132:20,22,22
  November 46:24 47:2 191:21           offers 12:3 13:2 107:13 126:25
  number 6:3 21:19 34:25 37:14,18       127:2 132:14
   37:20,20,22,23 47:3,6 48:6          office 2:7 7:24 8:2,4 18:4
   57:13 58:11 77:12 109:6,12,18        128:22 137:19 138:6 141:4,11
   116:3,5 124:18 146:7 152:2           145:19 147:7 149:7 150:8
   161:7,8 181:5,6                      207:14 212:2
  numbered 36:16                       officer 84:15 100:8,11,14 151:4
  numbers 9:9 35:2 50:3,6,14 77:4       151:7,10,11
   98:13,15 123:8                      officers 52:19 211:20
  NYS 2:6                              offset 112:22
                                       oh 8:19 18:16 34:22 64:4 69:7
                  O                     73:13,17 76:10 83:11 91:24
  o 3:2,2 5:3 43:3 132:3,16             92:2 94:3,11 106:10 148:13
    134:10                              149:7 152:15 159:20 169:24
  o'clock 121:4                         171:15
  oath 51:11 121:18                    Ohio 52:23 53:3
  object 60:25 170:14 209:25           okay 6:18 7:6,14,16 8:11,14,22
  objected 147:24                       8:24 9:7 11:16 13:18 16:5
  objection 32:24 62:4,21 80:3          18:23 22:15,18 23:20 25:17,25
    101:6,7 103:2 105:3 106:13,15       28:7 32:14 33:20,24 34:19
    107:7,24 108:6,22 125:20            35:22 36:18,21,24,25 37:7,13
    126:25 128:5 132:9 140:20           39:3,15 48:4 52:3,13 56:12
    142:21 177:8                        59:23 68:16 69:17 70:12,18
  objections 10:18 32:21 65:2           71:16,20 72:18 73:5,22 75:24
    103:6 105:8 107:5 108:20            77:25 78:23 79:15 80:6 81:18
    132:18 158:11,12                    83:2,5,9,13,16 84:2,7 85:10
  objects 133:2                         90:7 92:21 94:10,14 95:2 96:3
  obligate 167:3                        96:12,19 97:25 100:6 101:8
  obligated 203:4                       103:8,12,23 104:17 105:11,20
  obligation 128:9 183:4                107:12,19 109:19 110:10,14
  observation 58:3                      115:11 116:8,18 119:10 120:9
  observations 58:2                     120:10,25 121:10,17 123:12

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 241 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 241

   126:24 131:18 132:5,12 133:24       organized 163:14
   134:6 137:21 138:11,13 141:7        Oricchio 128:7,8 130:12,13
   142:4 143:7,13 144:15,21             151:10 158:21 196:12
   145:4 149:10 150:11 151:20          origin 72:12
   154:22 157:12,15,17 158:14,18       original 40:3,5 49:10 145:4
   170:8 171:9,13 173:22 175:9          148:6 155:16 171:18
   175:16,19 176:13,13 178:21          originally 21:4 145:14
   181:18 182:12 183:23 185:6,24       Osborne 2:8 8:4 64:21 156:24
   186:4 190:19,24 191:4,10,16          207:15 212:16
   192:18,21,24 204:24 207:11,12       outcome 65:7,8
   207:18 208:11,17,23 212:14          outline 9:20
   213:13                              outlined 60:15
  old 150:4 170:22 181:6               outside 6:4 7:2,4 164:16
  omitted 63:23                        outsider 172:12
  once 30:4 63:12 82:13 154:18         overall 21:20
   192:11                              overnighted 208:8,10
  ones 74:12 95:15 167:2 193:20        oversee 20:7
   196:13                              overseeing 20:13
  ongoing 54:8,24                      owe 18:17 88:12
  open 10:7 62:11 150:15               owed 28:24 29:16 58:22 116:2,2
  opened 161:12                        owes 33:12 79:4 115:23
  opening 3:3,3 13:19,21 15:16,18      owing 60:21
   16:6 99:3 138:5 210:14              owned 145:2 172:5,5 173:14
  operate 66:15 147:10 158:24          owner 6:23 41:10 93:20 113:15
   174:2 178:8,12 196:13 201:10         144:16,17 145:9,13 147:20
  operated 14:14 186:22                 151:7,9,11,21 152:7 154:4
  operates 65:21 85:11,12 196:11        171:18
   200:17                              owners 155:2 211:20
  operating 99:9,9 122:18 172:24       ownership 100:7,12 151:4
   177:2,4,19,23 178:8,10 187:15
   195:17 211:14,14                                    P
  operation 73:25 99:14,15 156:17      P 3:2 5:5 53:5 209:2
   198:12                              P.C 6:22
  operational 124:7                    P.C.S 168:17 195:15
  operations 24:16 135:13 195:19       P.O.S 46:19 135:20
  opine 64:25 65:7                     Pacific 99:6,8,20 100:2 155:12
  opinion 56:17,22 61:2 62:6             155:20
   64:14,17 76:6 80:4 117:19           packet 103:18 105:23 107:14
   169:25 174:21 212:25                  108:10
  opportunity 9:25 17:19 88:5          page 4:18 31:11 34:16,17,24
   121:15 125:22 129:25 210:4            36:16,19,22 37:17 38:11,12,15
  opposed 64:10 67:12 123:22             42:6,12,14,25 43:13 44:19
   124:20                                45:11,19 46:11,16,21 47:9,11
  opposite 195:3                         47:15,17 48:14 49:2 104:3,4
  option 67:16,17                        105:22 106:22 107:14 109:5,6
  order 17:8,9 26:19 38:22 79:12         109:8,9,11,13,15,18 122:3,15
   123:15,16 149:3 162:11 187:5          199:15,17 214:5
   209:14                              pages 4:21 5:4 36:15 49:2
  ordered 147:8                          101:13 102:11 103:18 104:17
                                         108:11 214:7

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 242 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 242

  paid 26:7 46:5 58:22 59:11 72:7      payments 93:13 96:13,15,16,17
   72:14,17,24 73:9 79:5 85:24          96:20 111:19
   87:15 91:11 112:20 113:22           pays 85:16 92:22
   115:3 116:9 124:15 146:13,16        pen 75:12,21
   146:17 150:21,22 156:13             pending 58:8 59:19 62:10 105:19
   165:10,11,25 183:9,12 187:13        people 6:3,16 7:18 27:9,13
   189:12,16,17 197:5,15,18             65:21 66:17 75:2 81:5 113:24
  paint 61:14                           139:7 141:3,11 145:17 156:23
  painted 200:10                        163:10 164:4 167:4 170:18
  paper 82:5,8,17                       173:20 190:5 195:17 196:17
  papers 32:12 36:9,13 42:2,4,4         197:18 203:13 205:6
   43:20 48:3 63:19,21 201:4           percent 46:8 75:8,10,17 76:15
   202:13                               77:7,9,21,23 80:25 81:2 84:14
  Paradise 145:7 174:5,5                86:3,10,13,16 88:8 89:25 90:2
  parenthesis 38:12                     90:10,12,18,19 104:7,11 117:3
  part 7:12 11:4,9 16:25 20:19          117:4 164:6 180:7 188:14
   31:7 59:2 65:17 89:15,16             189:7 190:4 202:11,13
   124:8 125:21 141:12 148:8           percentage 43:11 188:11
   166:5 167:11 171:2 173:15,16        perfectly 99:17 116:14
   185:14 206:23 207:2,2,3             perform 198:15
  participated 69:18                   performances 23:12 66:23
  particular 24:24 25:11 56:14         performed 197:19
   65:4                                performers 63:3 66:22
  particularly 122:3                   performing 67:4 85:25 126:7
  parties 17:16,16 54:11 58:11          200:7 201:17
   60:3,7,8 169:10 191:22 192:5        performs 70:24
   192:19 210:8 211:21 212:21          period 1:7,13 31:2 35:12 37:4
  partnership 172:8                     49:7,8 76:13 96:23,25,25
  party 6:14 7:4 9:24 54:11 55:2        113:3 131:7,9,13,16 133:17
   59:8 60:4 67:5 83:6 147:21           144:18 147:25 148:11,13,25
   153:3,12 169:4,21 172:12             149:5,6 154:13,16,19,24,25
   175:18 192:3,7,7,9 212:14            157:7 165:16 179:13 180:17
  pass 82:16                            185:11,18
  passed 80:21                         periods 9:14 61:3
  patron 30:6                          person 14:7 50:19 55:11 77:2
  patrons 23:12 73:6,8,9 111:19         80:11 102:9 130:2 139:15,21
   135:7 180:20                         166:2 201:6 202:6
  pay 13:24 14:9 23:8,10,15 33:14      personal 65:10,19 151:24
   35:11 67:23 75:3,7 80:16            personally 57:12,15,25 85:4
   85:15,17 86:3 89:24 91:15           persons 14:19
   97:15,16 114:10,11,11 116:22        perspective 67:14
   137:10 139:6 150:9 164:12           pertains 6:15
   167:13 172:19,22 189:10 190:9       petition 1:3,9 4:5,10 7:15 9:11
   194:21,22 196:15,15 197:7            11:20,23 12:5,18,21 13:5
   198:20 202:22 203:4 206:6            14:20 194:19,20 195:4
  paying 30:7 74:24 91:21,22           petitioner 2:3 6:11,12 10:11
   185:16 199:9,12 200:6,15             15:9 17:8 18:13 63:6 206:14
  payment 90:16 91:18 93:6 113:2       petitioner's 10:4 63:23 68:12
   114:9 146:12 156:5,6 198:23          68:25 101:9 143:20 191:16,20


 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 243 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 243

  petitioner’s 5:8,9 158:15             212:15,19,25 213:10
  petitioners 8:7 15:9 54:22           points 10:10 80:19 81:3 201:13
   62:24 63:3 64:10 160:2 193:17       policy 87:18,19 140:17,22,24
   195:9 209:15,24                      141:5,13,19 142:11,12
  petitions 9:8                        pools 172:21
  pgs 4:20                             poor 170:13
  phone 85:23 128:17 146:20            pops 110:25
   149:12,15 156:25 157:2 170:17       portion 26:5 73:5 164:20,21
   170:18 171:5                         182:13,15 183:2 196:5 197:22
  phonetic 8:9                          198:3
  phrase 15:16                         position 10:2 22:3 51:18,20
  pick 85:20 157:8 187:6                59:13 60:21 63:9,11 84:24
  picked 29:5 31:2                      140:16 204:8
  picking 37:25                        possible 26:22 198:2
  picture 21:20 26:19 27:4             post 190:25
  piece 59:25 82:5,8                   posture 61:6,24
  pieces 58:8                          pots 172:10
  piercing 123:14,15                   power 21:16 24:15 41:9,10 139:4
  place 78:11 79:8 95:4 118:5,24       practice 52:22 53:2 115:13
   118:25 141:17 142:11,11 205:3        144:23 155:8 196:24
   205:12 214:5                        practicing 53:8 151:22
  places 67:20 196:19 202:8            practitioner 53:2
  plaintiffs 209:21                    pre- 14:9
  playing 66:18                        pre-dated 160:13
  pleading 58:12                       precedential 112:17
  pleadings 74:11                      precise 77:3
  please 10:9,19 11:17 13:19           predecessor 18:2,6,10 99:5
   15:17 18:20 19:3 31:21,24            144:19,20 145:8 155:20 172:4
   36:17 45:4 47:23 51:2 52:5,8        predecessors 195:16
   52:14,18 83:25 95:20 98:14,16       preface 57:5
   101:5,14 103:13 105:13 108:25       prefers 120:20
   109:5,11 120:15 121:13,18           premises 200:17
   126:25 141:5,9 143:8,8 170:6        preparation 69:19
   209:5                               prepare 69:3
  plenty 182:17                        prepared 32:4,15,18 55:9,24
  Plunkett 99:13 147:6,17,22           prescribed 191:25
   169:16 174:3,4                      present 9:25 10:3 11:10 16:13
  Plunkett's 156:3                      33:4 82:10 125:12 203:23
  plus 188:10                           205:16
  pocket 86:8 182:6                    presented 10:12,16,24 195:9
  point 10:24 11:16 17:2,22 37:22      presenting 190:25
   37:23 38:8 40:2 42:11 43:3,12       PRESIDING 1:17
   45:7,9,12,21 46:12,14 48:10         Prestige 171:11
   48:11 49:6 65:8 73:16 96:23         presumption 59:11 113:4
   104:9 111:6 121:5 124:7 125:3       pretty 41:20 161:25 162:13
   125:17 129:12 130:22 133:3           172:24 184:22
   135:16,17,20,22 144:18 146:6        previous 147:20 174:4
   147:25 148:23 150:16 152:18         previously 10:14 68:16 99:23
   161:3,14 165:8 168:14 170:10        price 136:25 137:3 162:23 163:2
   175:20 192:24 203:6 210:12           163:4,8

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 244 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 244

  prices 162:6                         pull 164:8 172:21
  primarily 57:14                      pulled 160:25
  primary 27:14 119:7                  pulling 211:15
  principal 57:9                       pulls 177:5
  print 102:15                         purchase 16:20 83:3 136:10
  prints 116:4                          160:7 194:8
  prior 16:10,15,18 31:8 99:4,8        purchased 135:7
   99:24 139:4 142:9 179:11            purchases 81:25 96:7 135:25
  private 22:24,25 23:8 30:6,6         purely 189:22,24
   104:15 136:4                        purpose 69:22,24 104:14 115:25
  privy 15:25                           167:9,11 177:22 206:9
  probably 45:14 66:14 123:5           purposes 31:16 68:12 98:18
   171:13                               101:18 103:21 105:25 106:24
  problem 178:3 198:14                  108:13 132:16 206:22 207:4
  procedural 15:20                     put 16:3 17:12,18 48:12 51:19
  procedures 9:20 10:23 11:2,14         51:23 60:21 67:19 68:4,10
   147:3                                81:8 118:4 130:6 149:16
  proceed 19:9 52:13 84:7 143:13        151:14 157:2 158:21 165:21
  proceeded 128:21                      166:3 185:4 187:5 207:16
  proceeding 7:5,8,12 58:24 70:9       puts 110:24 182:5
  proceedings 10:16,19 62:3,19         putting 201:8
   214:8
  process 21:17 80:22 89:11                            Q
   163:16                              Q.E 46:17,20,21,23
  processed 26:3 72:23 75:22           qualification 55:17
   167:6                               qualified 56:15 64:17
  processes 80:14                      qualifies 55:11
  processing 67:6 75:9 77:15           quality 55:14
   80:17 89:25 90:2 124:21             quantify 80:24
   135:25 140:9 165:19 172:15          quarter 38:6,7 39:21,23 40:12
   197:2                                40:13 41:4,8 42:16,16 44:4,4
  processor 164:17                      46:22 48:20
  professional 53:7 56:3 152:2,10      quarters 47:19
   159:2                               question 14:16 15:20 17:18
  professor 53:4 56:3                   33:23 34:14,23 36:4 49:10
  profit 16:21 93:22                    57:6 58:6,9 59:16 60:25 76:2
  proof 10:10                           76:9 80:4 95:20 98:6 103:24
  proper 40:22 46:5 62:9                105:19 106:6 109:2 110:15
  properly 14:6,17,24 15:8              113:6 119:14 129:15,16,17,25
  property 72:15 87:15                  130:21,22 133:2,2 138:10
  proposed 129:3,13                     141:9 144:16 170:23 179:17
  prove 188:20,22                       183:20,21 184:3 195:13 197:17
  provide 23:25 30:19 70:6 118:16       199:23 204:23 209:19 210:7
   180:3 210:24                         211:5
  provided 29:3 44:3 49:20 124:12      questioned 25:22 139:3
   127:23 129:20 130:25 152:14         questions 10:22,23,25 11:13
   193:20 206:15                        50:21 56:18 62:15 65:11 79:17
  provides 29:19 67:9                   81:14,19 83:14 88:23 94:12
  public 62:11 63:16 66:24 67:2,4       98:2 103:11 107:19 119:11
                                        124:25 126:2,17 132:24 134:13

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 245 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 245

   137:22 142:23 143:21 158:16         recalled 121:20 186:8
   176:14 178:17 184:4 185:5,7         receipt 82:5,10 91:5,10 102:4
   186:7,21 190:11,14                   102:15 109:20 110:6,25 111:8
  quite 81:6 144:23 159:5               111:9 114:8,9 164:20 179:23
  quote 114:18 153:15                   205:25 206:3,3
  quoted 117:19                        receipts 16:19,24 26:11 31:3,4
  quotes 117:21                         41:12,13,15,15,15,16,17,19,21
                                        42:16,22 44:3 48:5 61:15
                       R                76:11 87:12,14 112:13,21
  R 3:2                                 114:6,13,24 115:24 120:5,6
  raise 14:20 19:3 52:8 70:8 84:2       136:7 141:16 171:3 173:5,17
    112:14 117:17 126:25 143:8          174:6,6,8 180:8 183:5 189:13
    148:16 177:12                       189:17 194:10 196:7 198:4
  raised 15:2 18:3 58:9 164:17          199:25 203:13
  raising 18:3                         receive 28:12,16 49:8 100:15
  ran 159:7,8,11 171:7                  111:18 131:15 133:15 163:9
  rang 170:25                           165:18 206:24 207:6,7,13
  rate 39:24 41:23,24 42:10,24          212:2
    43:2,2,6,25 44:20,25 48:9,13       received 11:24 12:23 18:6 25:22
    49:9 171:9                          28:19 40:20 41:18 44:4 49:6
  re- 156:22                            133:22 145:7 160:23 166:2
  re-call 186:6                         180:4 182:24 192:9 196:25
  RE-CROSS 178:22                       197:20,22 207:9 208:16 211:25
  re-determination 9:11                receives 71:17 162:24 182:2
  re-direct 79:19,21 98:4 176:16        202:23
    176:18                             receiving 126:12 180:19 203:11
  re-tried 169:22                      recess 51:10 121:11
  reach 204:18                         recognize 166:7
  reached 166:19 204:19                recollection 49:18 159:24
  read 98:10 130:21 139:25 149:25      recommended 161:18
    156:10 177:10 184:22 199:4         record 7:17,23 10:20 11:4,9
  reading 48:3 122:2 124:4 142:9        15:24 22:5 51:6,8,9 57:5
    160:13                              62:11 63:12 68:10,24 70:15
  real 155:8                            78:20 79:7 82:2 83:19,20
  really 16:7,20 18:7 27:21,21          101:9 103:9 105:12 106:12,19
    47:16 100:19 113:24 123:9           107:11 108:8,24 121:2,6,8,12
    124:10,14 138:12,19 161:15          130:6,23 151:3 157:21 158:2
    166:12 167:20 189:15 193:21         158:15,22 183:17,19 184:25
    198:5 201:11 209:9,19               185:4 191:5,9 192:11 193:2,13
  reason 27:15 39:24 54:8 96:12         197:21,24 201:24 202:4 207:2
    96:13 123:18 142:18 149:17          207:16 208:24 211:18,24
    152:18 166:6 180:18 191:23          212:15 213:11,16 214:7
    198:19 199:22 200:15 213:3         recorded 42:23 46:14
  reasonable 150:21 200:4,22           recording 92:8 139:11
    205:18                             records 4:23,25 23:22 24:2,3,7
  reasonably 203:20 204:21              25:8 26:25 28:10,13,15 29:3,8
  rebuttal 113:4                        29:14 35:15 39:25 40:10,17,20
  recall 21:11 122:7,21 138:5,11        40:25 44:10,14,16 45:13,21
    139:21,23 176:22,23,24,25           46:2,4,8 49:11,12,19 63:16
    177:15,19                           68:21 73:23 74:6,7,8,20,23

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 246 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 246

   78:3,9,13 79:4 91:4,13 112:5        relationship 57:8 65:25 113:18
   113:8 127:22 128:3 129:20            122:12 151:24 159:9,25 160:3
   130:25 131:12,12,15 133:12,15        163:18 167:3 201:11 209:21
   133:19,22 134:2 153:18 173:24       release 187:3
   174:10 181:14 182:13,17             released 156:13
   183:18,21,22 184:3 201:25           relevance 55:19 62:3 95:12
   203:23 207:4                         148:8
  Recross 3:6,12,17 138:2              relevant 55:3,18 56:7,20 129:17
  redeem 82:10,13 115:3 116:19         reliance 205:17,18
   117:14                              relied 123:9 203:20 204:22
  redeemed 90:13                       rely 204:25
  redeeming 115:9                      remainder 196:10
  redeems 77:19 82:16 86:13            remaining 7:18
  redemption 75:10 77:21 202:13        remains 204:23
  redetermination 1:5,11               remand 210:2
  redirect 3:6,9,12,13,13,16,18        remanded 212:23 213:3
   98:7 119:15 125:3,5 184:10          remarks 16:6
  refer 11:12 15:21 33:2 89:11,20      remember 28:16 49:6 136:19
   119:9 195:15                         138:21 139:13,14 145:18
  referenced 63:16                      151:12,21 154:14,21 171:12
  referral 89:13 90:16,17 202:15        175:24
   203:3                               remembered 211:13
  referred 41:25 79:23 99:4 175:4      remind 51:11 75:25 212:21
   194:12 202:16                       reminded 91:14
  referring 11:6 89:17 90:22           reminder 91:14
   213:2                               remitted 42:20
  refers 54:5 193:6 203:22             removed 174:9
  refresh 159:23                       remuneration 100:16
  refund 1:6,12 9:12 203:22            rent 137:11
  refundable 104:11                    rentals 25:20 38:9 135:21
  refused 88:17 156:24,24 185:3        repeated 38:14
   196:14,15 205:5 210:11              rephrase 141:9 176:24
  regard 24:12 44:13 49:23 53:22       reply 191:20
   56:19 62:15 65:11 89:13 96:10       report 25:19 32:4,9,10 39:2
   130:14 194:2 198:6 203:9             97:10 109:22,24 110:7,13,23
   205:2                                122:23 124:5 128:7,11 160:11
  regarding 10:22,25 11:13 62:14        160:13,14,14,23 179:15 180:10
   65:4 125:8 129:19 134:13             181:4 182:10 209:11,22 210:18
  regardless 192:8                     reported 16:24 35:2 38:10 40:22
  regards 128:3                         42:10 43:8,8 45:2 47:8 48:9
  register 18:12 38:5,6 39:21           48:12,16 97:13 133:16 165:20
   42:17 99:20 135:15 170:25            214:4
  registered 209:22                    reporter 7:22 9:5 51:7 121:9
  regret 81:7                           143:14,17 191:13 214:13
  regulation 91:20                     reporter's 92:9
  regulations 58:20 190:2              reporting 39:23 41:22 48:13
  Reid 85:21 86:7                       165:24 180:13
  relate 54:9                          reports 157:6
  related 6:23 14:3 17:4 56:9          represent 56:9
   58:5,20

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 247 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 247

  representation 65:18 170:13          returning 121:11
  representative 24:21,24 134:19       returns 18:12 32:13 35:9 74:9
   155:19                               86:18 100:18 103:14
  representatives 15:9 146:7           revenue 16:19 22:11 34:13 84:20
  represented 57:12,16 80:11            164:8 165:4 210:22,23
   145:19                              revenues 22:22
  representing 9:21 145:21             reverse 198:21 200:21
  represents 60:7                      review 20:8,10 22:5 38:5 45:21
  request 10:8 23:22 28:10 40:17        63:12 122:9 124:10 125:22
   44:9 46:2 99:20 128:16 130:10        175:15 213:4
   131:12 133:11,19 160:23             reviewed 39:21 44:5 69:17
   191:24                              revision 9:12
  requested 40:16 131:11 212:6         rewards 80:19 81:2
  requests 10:20 191:22                Richard 101:25 198:23
  require 182:9                        Rick's 117:18 134:15
  required 128:19 129:10 180:2         Ricks 87:4 127:11,13 133:7
  requirement 180:21,24 181:23         Ricks' 133:8
  requirements 84:19                   right 19:3 29:22 34:15 36:15
  reschedule 129:8 212:10               38:14 45:14 47:10,14 52:8
  research 20:14,24                     57:19 61:16 68:17 69:10 75:14
  reserve 51:14,22                      76:18,23 77:4,24,25 84:3,13
  resolving 60:14                       88:13,13 99:7 111:16,23
  respect 57:17 119:20 140:17           112:16,25 117:18,22 120:2,25
   186:23 187:15                        124:4 126:19 132:25 143:9
  respond 193:10                        144:5 159:4 173:10,11 175:20
  responded 63:6,22 193:11              185:14 190:8,24 207:25 209:3
  respondent's 51:18                   right- 109:6
  response 12:5 13:4 63:22,23          rights 118:6,8,9 148:18
   64:5 193:10 206:25 207:8,24         risk 81:3,11 90:3
   207:25 208:13,25 209:2              road 136:16
  responsibility 113:14,16 166:2       role 27:18,19
   181:9 182:7 191:21                  roof 124:2
  responsible 14:4,7,19 50:19          room 7:18 8:23 25:20 30:7,8,11
   113:10 147:21 153:3,12 169:4         38:9 57:8 93:18 104:15 135:21
   169:10,21 175:18 179:23              136:4,7,21,22 163:7 206:5
   181:25 192:5,8 193:23 194:16        rooms 22:24 23:9 66:25 67:5
   198:9 200:23 201:15                  136:22 140:11 163:5
  responsible-party 177:25             roughly 32:7 49:25 76:16,22
  rest 7:21 51:25 75:25                round 77:12
  restaurant 82:7 113:23,25            rule 10:19 65:2 112:24,25 113:2
   180:23 190:3                         133:3
  restaurant's 187:22                  rules 70:2,6 85:3 87:10 91:15
  restaurants 67:20 155:4               128:19 212:11
  restrictive 183:15                   rumor 148:18
  restroom 83:22                       run 67:6 77:13 85:22 86:9 95:3
  resulted 129:21                       97:21 136:2 155:5 156:21
  retroactive 188:4                     171:21 172:13 187:18
  return 86:15 128:17                  running 67:18 141:24 159:6
  returned 192:3                        201:8


 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 248 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 248

  runs 16:21 30:10 95:11 111:20        sales 1:6,12 9:13 13:25 14:5
   187:19,19,21                         17:12,15 19:23 22:24 23:18
  Russ 145:21                           25:19,20 29:21 34:2,3,5,25
  Russo 1:17 6:2,10,17,19,21 7:3        35:8,11,16,17,22 36:14 37:21
   7:7,11,14,17 8:11,15,19,22,25        38:4,10,25 39:10,10,19,19
   9:4,7,17 11:5,8,16,23 12:6,13        41:5,14 42:10,19,22 43:8,9,9
   12:21 13:6,12,18 15:12,15,22         43:10,11 44:25 45:5,12,20
   18:19,23 19:2,8 31:13,15,19          46:5 47:7 48:8,10,11,17 49:25
   32:25 33:7 50:23 51:3,5,9,24         50:7 53:23,23,24 54:12,25
   52:3,8,13 53:21,25 54:17             55:23 56:13,14,23 57:3 58:6,9
   56:12 62:4 64:24 68:11,16,20         59:15 61:9,11,17 64:12 71:17
   68:23 69:7,11,14 70:12,15,18         72:20,21 75:15 86:24 87:19,21
   79:18 80:5 81:15,18,21,25            88:12 113:14 123:21 124:2,11
   82:9,18,22 83:2,5,9,13,16,18         124:19 140:19 145:3 146:9,21
   83:21 84:2,7 89:2 91:24 92:3         147:5 148:12,14 155:24 156:14
   92:6,11 95:17,19 98:3,11,15          159:4 164:24 167:7,15,16
   98:17,25 101:3,6,8,15,17             188:15,17,19 194:2,4,18,18
   103:4,6,8,12,15,20 105:8,11          198:6 200:25,25 210:6
   105:15,18,24 106:9,11,18,23         Salmon 53:5
   107:10,17 108:2,7,12,23 109:3       sandwich 182:3
   119:12 120:10,14,17,22,25           sat 162:15
   121:7,10,17 125:2,14,16,19          satisfied 211:7,9
   126:19,24 130:3,13,17,20            saw 42:17 79:3 138:23,25 154:10
   131:20,23 132:3,6,10,13,19,25        180:18
   134:9 137:23 141:8 142:24           saying 43:2 54:10 63:6 64:21
   143:3,7,13,19 144:2 157:13,15        65:2 73:3 76:2,15 79:13
   157:20,25 158:6,10,14,18             100:20 124:5 149:24 157:5
   167:23 170:6 176:15 177:9,13         163:25 166:9 167:13,16,19
   177:16 178:15,18,21 184:5,7          174:25 189:6 213:2
   185:6,16,21,24 186:3,9,15           says 18:16 34:17,25 37:18,21
   190:12,15,19,24 191:4,7,10,15        46:17,21,23 72:10 78:7 79:4
   192:15,18,21 198:25 206:21           87:13 91:5 104:5,10,16 110:7
   207:7,11,15,18,23 208:12,17          114:3 118:10,11,13 162:18
   208:23 212:13,18 213:9,13            189:15 190:2 201:24 202:5,15
                                        203:17,25 210:5,18,25 212:21
                       S               Scala 3:4 8:9,9 18:22,25 19:6,7
  S 3:2                                 19:12,15 51:14,23,24 121:16
  safe 139:20 197:7 201:10              121:20 149:6 152:16 153:13
  sale 13:23 14:8,12 16:11,25           162:8 163:5 166:6
    17:11,15 21:18 22:12,19,20         Scala's 160:11
    23:7,13 25:21 26:4 27:6 31:6       scantily-dressed 27:15
    33:12,18 34:5 35:20,23 36:15       Scarfi 1:1,10 2:1 3:1,10 4:1,10
    37:10 38:2,8 40:2 45:7,9,12         4:13 5:1 6:1 7:1 8:1,8,8 9:1
    45:21 46:12,14 48:10,11 49:7        9:8 10:1 11:1 12:1,17,18,20
    54:6 70:23 71:17 75:16 76:2,8       12:22 13:1,8,11,13 14:1,7,12
    79:24 123:10 135:16,17,20,22        14:15,18 15:1 16:1 17:1 18:1
    140:9,23 141:16 142:10,12           19:1 20:1 21:1 22:1 23:1 24:1
    168:23 174:14 175:10 194:5,7        25:1 26:1 27:1 28:1 29:1 30:1
    196:25 202:12 205:22,23             31:1 32:1 33:1 34:1 35:1 36:1
    206:16,18                           37:1 38:1 39:1 40:1 41:1 42:1

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 249 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 249

   43:1 44:1 45:1 46:1 47:1 48:1        72:14 75:17,19,20,22 76:3,3
   49:1 50:1,18 51:1 52:1 53:1          77:19 79:24 82:2,11,13,15,19
   54:1 55:1 56:1 57:1 58:1 59:1        82:24 87:19 90:13 93:14
   59:5 60:1,6,20 61:1 62:1 63:1        112:20 115:4,9,25,25 124:20
   64:1,13,16 65:1 66:1 67:1            124:23 135:9 136:10 140:9,16
   68:1 69:1 70:1 71:1 72:1 73:1        140:23 141:16 142:10,12
   74:1 75:1 76:1 77:1 78:1 79:1        146:10 159:17,21 160:7 163:11
   80:1 81:1 82:1 83:1,24 84:1,5        166:12,20,25 167:7 168:24
   84:6,14 85:1 86:1 87:1 88:1          173:2,2,6,9,13 174:14,18,22
   89:1,7 90:1 91:1 92:1 93:1           174:25 182:14 189:7 194:5,7
   94:1 95:1 96:1 97:1 98:1 99:1        194:21 196:25 197:23 202:12
   100:1 101:1,22 102:1 103:1,22        202:22,22 205:22,23 206:4,17
   104:1 105:1 106:1,5 107:1,2          206:18 210:6,11
   107:21 108:1,15 109:1 110:1         scripts 115:8 135:25 140:18
   111:1 112:1 113:1 114:1 115:1        175:10
   116:1 117:1 118:1 119:1 120:1       seats 6:4
   120:11,20 121:1 122:1 123:1         second 33:21 122:16 148:25
   124:1,20 125:1 126:1,8 127:1         149:5,6 174:20 175:23 176:2
   128:1 129:1 130:1 131:1 132:1        202:12 208:9
   133:1 134:1 135:1 136:1 137:1       sections 153:15
   138:1 139:1,3 140:1 141:1           see 6:3 22:4 27:15 28:2 36:14
   142:1 143:1 144:1 145:1 146:1        38:20 47:21 48:5,13 55:11,17
   147:1 148:1 149:1 150:1 151:1        58:12 60:19 66:5 75:14 79:9
   151:9,23 152:1,3 153:1 154:1         79:11 95:12 109:2,12 110:3
   155:1 156:1 157:1 158:1 159:1        115:24 124:12,13 128:7 129:14
   160:1 161:1 162:1 163:1 164:1        139:12 143:23 166:4,6 188:18
   165:1 166:1 167:1 168:1,3            193:13 202:9 203:22 204:12
   169:1 170:1 171:1 172:1 173:1       seeing 109:18
   174:1 175:1 176:1 177:1 178:1       seek 69:25
   179:1 180:1 181:1 182:1 183:1       seeking 70:6
   184:1 185:1 186:1,7,8,9,13,14       seeks 60:13
   187:1 188:1 189:1 190:1 191:1       seen 78:12,17,18,25 79:12
   192:1 193:1,23 194:1,20,25           149:25
   195:1 196:1,11 197:1,25 198:1       sees 15:11 18:14
   198:8,11,18 199:1,11 200:1,19       segregate 171:2 173:17
   200:23 201:1,7 202:1 203:1          sell 66:15 93:22 117:8,8 173:9
   204:1 205:1 206:1,19 207:1           173:13
   208:1 209:1 210:1 211:1 212:1       selling 124:23 140:10
   213:1,14 214:1                      sells 163:11 164:2
  Scarfi's 203:8                       seminars 84:18
  Scarpacci 149:11                     send 97:8 164:12
  scenario 14:4 199:12                 sending 192:5
  schedule 129:7 137:13 191:8,11       senior 18:4
   191:22 192:3 201:22 202:7           sense 38:22
  school 53:8                          sent 118:20 129:2
  script 14:8 17:11,15,15,17           separate 7:8,15 25:23 26:16
   21:18 23:7,14,14 26:4 31:6           38:21 72:4 98:13,15 135:15,20
   33:12,19 34:6 35:20,23 36:15         136:5,6 153:18,19 155:2
   37:2,11 38:2,17 54:6,13 55:2         171:11 211:19,21
   55:23 58:9 70:23 71:18 72:7

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 250 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 250

  separately 42:21                     signs 91:9
  September 47:2 131:9 191:17          similar 43:15 48:23 49:16 66:18
  series 149:13                         127:16 159:7,8,10 172:12
  serious 18:18                        simple 113:24 189:15 209:8
  served 188:19                         210:10
  service 59:12 67:14 84:21 87:13      simpler 20:23
   90:8,16,18 104:7,12 113:3           simply 64:8 196:13 211:7
   117:4 184:13 189:11                 single 85:4 91:5,9 93:23 129:9
  services 85:25 99:6 100:3 112:2      sir 7:23 84:2 89:8,14 143:14
   142:20 155:20                       sit 6:5 85:21 146:2 150:8
  set 6:4 16:12 78:21 109:2 162:5       202:18
   170:20 171:14 191:7 202:7           situation 155:9 161:19
  sets 71:25 73:21                     six 9:11 36:7 37:22,23 48:10,18
  setting 154:7                         49:24 50:5 81:2 91:16 97:5
  settled 156:5 194:17                  164:5 188:4 190:5 198:6
  setup 171:11                          199:17
  seven 9:10,10 37:11 42:11,18         sixteen 199:16,17
   43:3 47:12,25 48:11 188:4           sixty- 43:13
  seventy 42:6                         sixty-nine 36:16,19,23 37:18
  seventy- 47:11                        38:12
  seventy-eight 47:17                  sixty-six 35:5
  seventy-five 199:6                   sized 163:7
  seventy-four 44:19 47:5 107:14       skewed 140:12
  seventy-one 42:12,14,15,25           skip 132:7 134:10
  seventy-seven 47:9 48:14             slip 181:5,7
  seventy-six 45:11,19 46:11,17        small 147:14 187:12
  shape 155:10                         smaller 66:25 211:9
  shareholder 84:16 100:7              smart 196:6
  shareholders 211:20                  sold 37:2 38:17 75:20 76:9
  sharing 186:23                        117:15 173:2,2,6
  shipping 172:20                      sole 140:8,10 151:9
  shoes 75:21                          solely 69:19 167:20 175:18
  short 58:13                          solid 65:23
  shorter 60:8                         solo 53:2
  show 31:19 42:25 47:12 78:15         somebody 91:16 97:12 115:15
   86:14 114:5 125:11 156:8             118:9 136:3 152:6,12 163:5
   182:13 184:25 197:21 211:24          178:12 199:2
  shows 42:10,15 45:11,19 47:7         someone's 27:25
   74:24 79:8 182:18 197:4             somewhat 181:23 193:19
  side 10:7,8 38:14 53:18              sorry 8:15 19:19 22:8 25:14
  sides 190:25                          33:21 34:8,14,19,20,22 36:6
  sign 118:8 136:6 152:13,19,23         37:8,9 39:15,19 45:15 46:22
   153:4 163:15 187:5                   47:16 50:18 61:19 68:20 69:7
  signatory 152:5,17                    75:6 92:5 120:16 142:5 157:13
  signed 28:20 152:21,24,25             158:5 168:6,6 175:3
  signer 187:3                         sort 66:18 82:2 91:12 161:5
  significance 54:14                    180:10 210:7
  significant 65:21                    sound 181:20
  signing 153:6,11 200:19 201:7        sounded 189:20


 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 251 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 251

  source 40:3,5 210:23                  104:20 105:17 107:22 151:17
  sources 165:4 189:11 210:22           153:23 154:11 164:9 210:14
  southern 60:10 87:4,7 112:16         states 179:16 181:17 194:21
   114:17 117:22                       stating 148:5 153:22 191:23
  space 66:17 67:4                     status 62:10
  speak 72:12 80:11 84:19 105:16       statute 14:23
   124:6                               statutory 15:4
  specific 5:14 25:9 65:9 122:3        stay 6:25
   203:22 211:7                        stayed 163:6
  specifically 62:7 125:10 142:12      staying 51:25
  speech 57:19                         stays 8:14 77:14
  spell 143:14                         step 123:13
  spelled 7:25                         steps 151:20
  spelling 8:10                        Steve 169:9 172:8,18 194:15
  spend 68:5 206:10                    stick 116:5
  spent 81:6 99:13 164:22              Stiletto 38:13 45:10,19 48:23
  spit 67:10                            49:16,23 125:10,13 126:18
  spits 82:5 102:4                      127:4,6 131:2,8 135:3 151:11
  spoke 50:5 161:23                     153:20,20 193:25 195:22 200:3
  stack 152:13,21                       202:2
  staff’s 114:8                        stipulate 129:14
  stage 66:24                          stipulation 129:3,13
  stamped 11:24 12:23                  stipulations 128:17,18,23 129:2
  stamps 146:14                         129:3,9 212:7,11
  stand 18:24 121:18 143:8 147:23      stop 86:7 88:25 120:19 172:20
  standard 86:21 155:7                 stopped 149:21
  Standards 58:19 59:10 122:13         stops 162:18,25
   163:22 167:19 183:8                 store 66:8 164:22
  stands 138:19 144:13 204:16          stores 155:3
  stapled 41:17                        story 112:24 114:15 145:9 148:6
  staring 198:22                        148:24
  start 64:7 77:12 145:5 193:4         strange 149:16
  started 6:2 149:5 157:6 161:11       streams 22:11,23 34:13 202:11
   170:16                              street 117:25 144:23 145:4,25
  starting 12:18 49:5                   147:21 155:17
  state 1:2 6:13,13 10:19 13:19        strict 153:9
   19:19 52:23,23 53:3,24 56:5,6       strictly 37:15
   56:14 60:16,16 63:3 84:21,22        strip 13:25 14:2,9,13,15 21:15
   86:21 87:18 112:25 118:7             21:25 22:2,9 23:21,23 24:4,5
   145:3 146:7,21 148:4,24 149:8        24:24 25:4,21 26:24 27:6,9,13
   149:14 155:23 156:10 157:10          27:18 28:2 29:24 33:15 36:25
   160:22 167:15,16 170:13 171:4        194:6,9
   175:17 178:2,11 179:25 183:14       stripper 23:8,10,11,15
   188:22 192:11 209:13 214:2          strippers 28:2,3,4,5
  stated 42:21 153:17 159:15           strong 57:21
   214:5                               structure 29:24 162:23 163:3,4
  statement 3:3,3 13:21 15:17,18        163:8 195:19
   99:3 114:2,6 122:16 170:11          structured 27:21
  statements 4:18,20 29:6,17           stuff 90:20
   30:22,24 31:2 100:18 104:18

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 252 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 252

  subject 10:6 13:25 17:12,15,20       swapped 97:4
   25:19 34:2,6 35:17 39:11,20         swath 159:20
   41:5 54:6 56:11 58:6 59:15          swear 19:3 52:9 84:3 143:9
   61:11 86:23 104:13 140:18,23         186:9
   168:24 194:11,18 203:14 204:9       swipe 95:7
   210:6                               swipes 96:8
  submit 10:9 11:10 16:4 130:11        swiping 96:10
  submits 206:14                       swore 186:10
  submitted 10:14 192:6 204:14         Sworn 3:4,7,10 19:7 52:12 84:6
  subpoena 184:25                       143:12 186:14
  subpoenaed 6:8,24 30:22 128:8        system 135:16,17
  subscribed 214:10
  subsequent 170:12                                      T
  subtract 63:15,18                    T 4:2
  subtracted 42:23 48:7                table 92:4 94:2,2,3 181:12
  suddenly 150:2                         182:4
  sued 197:11                          take 18:23 34:10 36:13 38:24
  sugar 120:21,24                        41:14 86:4,13 93:15 95:4
  suggested 162:12 180:2 189:25          115:7 116:16,17 120:22 121:15
   190:6                                 121:18 127:23 131:23,24
  suggestion 181:3                       134:10 143:8 177:11 197:6
  suing 88:6                             208:24
  suit 167:10,12,13                    taken 34:8 160:11
  suits 60:20                          takes 77:18 182:5
  summarized 41:25                     talk 22:13 61:8 85:21 86:25
  summary 5:9 11:5 55:5 62:23            87:2,2,4 104:24 105:5 142:2
   63:24 68:9 69:4,25 70:2,6             149:15 157:2
   193:5 204:14 206:23                 talked 198:23
  summons 64:5                         talking 24:4 39:4 78:19 93:7
  supervise 127:12                       112:15 140:14 150:25 176:20
  supervisor 19:24 20:5 133:9            184:12 186:18 209:16
  supplier 119:7                       talks 199:4
  support 10:2 203:24                  tangible 75:20
  suppose 78:8                         tapes 38:5,6 39:22 42:17
  supposed 142:2 180:8 181:8           tax 1:2,6,7,12,13 2:6 9:13,14
   187:25 193:9                          11:24 12:24 13:25 14:11,12
  supposedly 203:3                       15:7 16:25 17:12,15,20 18:5
  supposes 140:20                        19:23 20:24 25:19 28:24 29:9
  Supreme 52:25 59:21 61:7,25            29:16 30:24 31:3 33:12,18
   63:21 118:20 195:6 196:3              34:3,7,20 35:8,11,17 38:10
  sure 11:19 18:21 42:3 46:8             39:11,18,20 40:22 41:5 42:19
   53:17 54:19 69:9,11 70:20             42:20,21 43:16 46:6 48:22,23
   76:20 89:4 98:24 109:3 110:21         53:23,24 54:6 56:13,14,23
   113:16,18 116:16 125:4 128:24         58:6,9 59:8,13,15,17 60:6,12
   130:22 135:3 138:8 144:4              60:16,22 61:3,9,11,21 64:12
   167:24 186:3 191:6 193:19             70:5 74:4,4,9 84:23 86:15,18
   194:24 197:4 199:7,18 207:5           86:21,22,24 87:19,21 88:10,12
  Sustain 142:24                         88:20 91:12 100:17 113:14
  sustained 62:5 80:5 177:13,16          114:10,11,12 120:2 133:16
                                         140:19,23 144:24 145:3,6

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 253 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 253

   146:21 147:5 148:10,12,14            91:6,7,17,19,20 97:8 102:7
   155:24 156:14 159:4 164:24           113:25 117:3 162:16,17 174:6
   165:22 167:15,16,21 168:24           202:13,23
   173:23 174:14,24 179:25             tenant 137:9
   188:15,17,19,25 192:6 194:11        tenants 137:4,8 160:5,21 161:20
   194:18 203:10,12,14 204:9,25         179:15 184:15 210:18
   205:9 206:18 207:2 209:13           tend 161:2,4
   210:6                               tenent 164:23
  taxability 51:18 55:23 57:3          tens 116:13
   146:12,14                           tension 60:14
  taxable 14:3,13 22:4,7,7,16,20       tenured 53:4
   23:2,16 29:21 31:7 37:21 38:4       term 74:3,3
   42:10,22 43:8,9,9,10,11 44:25       terminal 82:7 85:23 86:9 89:24
   45:11,20 141:6,16 142:10,13          93:8 97:3,3,10,11,12,18,21
   142:16 145:23 146:9,16,16,18         102:15 110:25 154:16,18 155:5
   147:2,23 148:3,7,10,21 149:8        terminals 97:4 102:4 154:11,15
   149:25 150:2,20 156:4,11,22          154:25
   157:6,8 159:17,21 160:7             test 42:16 189:15
   169:18,25 170:23 174:21,25          testified 25:17 29:12,13 33:9
   175:10 205:16,23 210:11              36:8 50:7 124:20 125:7,8
  taxation 9:22 19:20 53:14,24          126:5,8,12 127:5,21 134:22
   54:12,25 56:5,6                      147:18 153:13 154:13 161:9
  taxed 31:4 147:15                     163:10 168:16 169:17 195:14
  taxes 14:4,19 61:17 151:24            198:19 199:11 201:14 205:4,11
   185:13 193:23 194:16 200:24          210:16
   200:24                              testifies 10:5
  taxing 178:4                         testify 8:13 55:11,15 64:11
  taxpayer 15:5 16:24 23:25 42:20       195:25
   44:4 48:15 134:19                   testifying 8:18,20 9:2 163:5
  taxpayer's 134:19                    testimony 6:6 10:7 54:2,3 55:18
  taxpayers 203:19                      55:18,19 56:16,17,21,22 62:6
  taxpayers' 24:20 46:14                62:9,14 65:5 92:7,12 122:17
  team 19:24                            126:10,20 130:16 177:12 198:9
  technology 85:24                      202:24 203:8,8 205:2,8 206:7
  teed 59:17                            211:17
  tell 19:4 31:23 33:16,16 36:14       thank 9:3 13:18 15:12 16:5
   36:20 38:25 42:7 45:4 47:22          18:19 19:8 33:7 50:23 51:4
   48:25 52:9,18 78:16,16 79:12         52:6,15 53:9 60:18 68:7,22
   84:3,10,10 85:6,10 87:9 88:24        69:16 70:10,14 79:18 81:13,15
   88:24 99:7,8 101:22 104:2            83:9,17 88:21 89:2 98:3
   119:5,22 133:5 141:12 143:9          100:25 101:19 103:15 105:15
   148:11,18 150:24 171:15 180:7        105:20 119:12 120:10,17
   181:8 182:7 186:11 188:6             121:14 122:11 125:2 130:19
   201:14 202:18                        137:22,23 138:9 142:22 143:3
  telling 87:17 154:10 173:20           143:17 157:12 167:22,24 175:5
   180:15                               176:15 184:5,9 185:21,23,24
  tells 115:25 187:23 188:3             186:2 190:15,19,23 192:18
   189:21                               206:20,21 212:12,13 213:9,13
  ten 18:17 48:2 75:10 77:20,21         213:15
   86:3,13,15 88:8 90:2,9,12

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 254 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 254

  thanks 70:20 79:17 184:6             three 5:12 32:10 37:7 47:18,18
  That'd 144:6                          47:25 76:16 77:24 98:18,20
  that’s 64:8                           101:4,9 102:24 104:17 114:18
  theirs 164:18                         116:4 146:19 149:2 156:19
  Thereabouts 76:19                     164:5 166:15 171:10 172:9,10
  they’re 64:9                          172:16,21 173:8 177:2,6 178:9
  thin 153:14 160:25                    207:21 211:16
  thing 16:17 24:19 44:2,23 45:17      tickets 80:19
   53:9 61:15 69:9 75:20 76:4          time 10:9,25 15:6 25:11 31:9
   82:8 86:12 122:8 146:15              34:10 36:13 41:20 51:12 65:12
   154:10 171:14 183:25 195:5           86:12 92:9 118:24 127:14
   196:23 208:9                         130:10 131:18 136:21,23 137:3
  things 23:6 27:7 29:22 61:14,24       144:18 145:16,18 146:22 147:6
   64:23 80:18,19 91:12 136:18          147:17,20 148:4 149:4 154:6
   137:20 159:6 172:22 175:19           154:16,19,24,25 155:5,18
  think 13:25 18:17 27:2,23 47:16       156:9 159:6 160:21 162:10,25
   47:16 49:19 51:16,22 56:2            165:16 168:10,13 170:14
   66:4 67:19 70:3 76:16 77:24          173:19 175:22 176:4 178:6
   94:15 102:18 113:17,17 114:17        179:8 180:12 185:13,20 187:5
   115:12 122:17 124:19 125:16          190:21 191:11,24 193:10,18
   126:17 128:11 129:17 135:18          194:9 198:13,22 199:18 202:8
   135:19 138:21,22 146:21              203:5 205:13 212:16 214:4
   148:14 161:15 165:14 172:4          times 15:2 128:16 144:25 171:5
   173:8 175:11 188:16 193:4           tip 77:11 95:10 104:8,8 109:23
   194:5 196:6,17 199:17 210:12         109:25 110:5,10,12,15,20,22
  thinks 56:22 61:2,3 64:14,15,15       111:2,4,7 115:6 163:3,20
  third 17:8,9,14,19 112:18 144:6       165:10,11 166:9,10,11,24
   159:12,15 160:12,15,17 172:11        167:21 180:3 181:5,7,9,12
   175:22 209:12,19,25 210:4,9          183:13 187:21,23,24 188:11,18
   212:25 213:5,5                       188:19,21 189:8,15,22 190:10
  thirteen 75:4                         193:14 211:4,8,9
  thirty 50:4 77:7,9,22 114:22         tipping 104:14
   194:3 196:7                         tips 139:5,6 159:16 163:9,16
  thirty- 36:6                          165:18,19 166:4,5,6,13,14,22
  thirty-eight 35:4 37:11,14,19         166:22 180:4,5,6,25 181:25
   72:19 73:2 74:25 75:5,6,7,15         182:10 183:9 188:8,15 197:14
   76:10,11,14                          197:17
  thirty-five 76:21                    title 58:13 139:14
  Thomas 161:23                        today 7:5,19 8:13 10:13,16
  thou 39:7                             52:19 54:10 55:20 56:7 58:7
  thought 34:19 94:14 177:3             61:8 62:14 87:22 99:23 124:19
   179:14 182:4 187:25                  125:8 127:5 128:9 140:14
  thousand 35:4 39:8 42:18 47:13        141:24 148:9 150:25 155:12
   48:16,19 76:17 91:6,7,7 93:17        163:10 164:24 177:7 189:21
   113:25 114:3,4,5 116:2,13            190:3 193:21 194:24 204:24
   118:21 156:5,6 171:24 197:6          205:9 207:10 211:17,25
   199:6,10,16,18 201:9 202:23         Today's 85:24
   205:25                              tokens 117:12,13
  thousands 118:22,22,23 199:20        told 21:17 24:15 26:2 30:2,4,9
   200:16                               30:17 135:14,23 136:2,3 137:3

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 255 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 255

   137:5,6,6,7 139:8,12,17 141:4       trouble 188:5
   148:9 149:10,24 174:4               true 17:11 61:20 76:7 90:9,11
  tonight 162:16                        95:2,14 148:7 160:10 182:21
  Tony 143:5 144:11                     198:22 214:7
  top 38:11,12 74:13 98:20,21          truly 17:24
   174:2                               trust 152:12
  total 25:8 31:3 34:20 37:8,9,18      trusted 152:10
   37:18,21 47:25 104:10               trustee 113:16
  totaled 36:2 37:5                    truth 19:4,4,5 52:9,10,10 84:4
  totally 55:3 100:21,23 160:20         84:4,4 143:10,10,10 186:11,11
   195:3 211:19,21                      186:12 203:7 205:7
  totals 47:21,22                      try 123:4 126:3 182:12
  tour 30:3 135:11                     trying 25:4,6 35:24 47:24 48:3
  track 90:25 91:2,3 93:3,5,10,11       95:5 123:6 182:21 193:17
   93:13,15 94:6,9,16 139:8,9          turn 36:16 109:5,11
   180:18,24 181:9,25 197:8            twelve 20:3 91:6 114:3
   202:19 203:2                        twenty 32:11 47:4,13 75:8,17
  traditional 66:19                     76:15 77:14,14,22 86:10,15,17
  tragic 178:7                          89:25 93:23 104:5,7,10,11
  trail 197:4                           117:4 136:12 146:3 151:25
  transaction 73:11,19 75:23            161:12,21 162:12,13 181:11
   77:13 81:22 82:3 97:23 107:3         182:3 202:11 205:25 206:8
   146:9 164:6,7                       twenty-five 85:9 86:16 151:23
  transactions 21:18,21 22:5            156:6,13
   25:18 26:5 29:2,20 37:10            twenty-one 109:6,9,17 199:6,10
   38:21 46:13 61:9 74:21 79:24        twenty-seven 47:5
   90:25 95:4 123:21 124:12            twenty-twenty 168:18
   146:15 164:9,25 204:8 205:16        twenty-two 106:22 109:7,10,11
  transcribed 30:25 41:22 47:20        two 5:10 7:19 9:9,10 21:14,15
  transcript 191:11,16                  27:20 28:18 29:22 30:13 31:10
  transcription 214:6                   32:11 34:13 37:11 38:7,7 39:7
  transfer 78:10 79:8                   39:7,8 40:11,11 43:12 50:3,6
  transferred 78:5                      54:8 57:2,9,12 58:7 60:19,20
  transformed 58:23                     65:18 71:25 76:4 89:9 91:6
  transmitter 164:20                    98:12,15,18,19 101:4,9 107:14
  transpired 26:13                      114:4,5 121:4 122:24 123:7,8
  treat 187:25                          136:4,5,6 145:14 147:6 151:20
  treated 150:22 161:14 187:25          155:2,3 159:9 161:24 162:19
   210:17                               162:20 167:14,15 174:5,7
  treating 180:13,14 185:11             186:7 189:9,11 193:11,11
   187:24                               202:10 207:19 208:4,5 210:22
  treatment 140:15 184:18              two-and-a-half 80:24
  trial 147:12,21 169:16               type 56:21 136:21 162:22
  tribulation 147:12                   typewritten 214:6
  tribunal 112:10,19 128:19            typical 24:18
   174:16,20 175:10,14 194:9,12        typically 20:9,20 27:5 80:24
  tried 128:15 148:21 149:22
  triple 188:10                                        U
  trips 99:12                          U.S 52:25 84:21
                                       Uh-huh 60:18 81:12 92:23 93:2

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 256 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 256

   157:12 169:5 171:19 172:6            200:18
  ultimately 155:19 156:2 171:6        varied 136:20
   177:24 178:14 179:10                varies 20:12,22
  unable 40:5                          variety 66:16
  uncertain 127:22                     various 61:11 66:21 89:20
  unclear 123:23                        116:17,22 125:9 144:25 145:2
  underling 149:21                      159:3
  underlying 160:24 164:7,19,21        vary 80:18
   194:17                              Vassari 148:5
  understand 25:12,15 51:17 58:5       Vegas 84:17
   74:3 79:13,14 80:10,18 84:25        veil 123:14,15
   87:5 110:19 111:10,12 113:24        vendor 18:11 99:20 123:3
   148:10 153:22 158:24 176:23         venues 161:9
   196:6 212:6,7,20                    versa 96:14 200:9
  understanding 65:23 99:16            versus 58:10,14 87:4 209:13
   112:17 153:5 156:16,18              vice 96:14
  understood 99:15                     view 124:7,7
  unfair 114:18 183:20                 violation 148:15,17
  unfortunately 112:14 161:21          violations 58:18
   170:12                              vis 200:9
  unilateral 15:5                      visa 112:2
  unique 210:7                         visit 134:24,24 135:6
  United 181:17                        visited 57:25 134:22 135:2
  universally 162:2                    voir 205:6
  University 53:5                      volition 73:10
  unlawfully 88:8 188:10               voluntarily 179:24 180:6 181:7
  unravel 126:4                        voucher 67:11 113:21 116:5,6
  unrealistic 152:11                    206:8
  unreasonable 126:16                  vouchers 116:19
  upfront 202:12
  upset 18:13                                          W
  upstate 114:19                       W-2 165:22 166:3
  use 1:6,12 15:20 16:8,9 28:22        W-2s 165:21 166:4
   29:7 30:23 40:5 82:19 83:2          wa 156:11
   89:23 95:3 97:12,18 104:14          wa-- 156:11
   116:22 126:11 157:6 159:24          wage 61:12 112:23 118:12 165:9
   160:16,17 166:12,25 174:11           189:12,14
   198:14 206:2                        wages 165:12 180:9 189:10
  useful 56:9                           196:15 197:14
  usually 20:12 22:10                  wait 7:2,4 37:7 88:15 114:7
                                        157:17,17,18,18
                  V                    waiter 182:5
  V.I.P 168:17 170:22 171:11,12        waitress 95:10 96:11 102:5,17
   174:7 176:6                          113:22 115:5 166:23 182:5
  valid 70:7                            183:11 187:19,20 211:8
  value 62:2 112:18                    waitress’s 187:21
  Vanderlin 149:18,19,20               waitresses 95:25
  Vargas 171:21                        walk 30:4 33:16 85:18,19 117:25
  Vargo 169:7 171:22,23 172:7,11        118:5,14,24,25 182:10 205:24
   173:14,25 176:7 194:14 200:18       walked 118:9

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 257 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 257

  walks 96:7 145:25 146:3              week 91:10 113:25 116:12,13
  wall 137:19                          weight 130:16
  Walmart 66:5                         welcome 120:12
  Walton 99:12                         well-settled 14:2 15:3,10 16:7
  want 7:18 16:3 17:2,22 22:4           194:5
   25:7 31:19 33:2 34:13 35:25         went 21:4,5 30:11 40:8 97:3,3
   68:10 69:8 71:22 72:11 76:3          97:18 99:14 100:4 134:21
   78:20 82:10,19 87:3 98:11            135:21 147:16,21 154:14
   101:3 102:6 104:24 117:11            158:21 166:17 182:8 183:2
   118:2 122:8 126:21 128:14,15         197:9
   143:22 148:16,23 150:7 151:18       weren't 29:7 40:10 64:3 157:11
   157:21 158:2 160:9 162:19            168:19 179:7,7 180:12,14
   165:13 170:21 173:22 184:24         West 144:18 145:4,9,12,12,15
   187:14,17 188:21 190:25              147:20 155:16
   206:10 207:3 212:20,23 213:7        whatsoever 24:9 198:19 200:15
  wanted 15:19 26:12 33:5 70:8          202:4 206:15
   102:4 156:8 166:23 171:21           WHEREOF 214:9
   172:21 178:20 185:3 190:8           whichever 72:3 165:20
   206:5,6                             whoever’s 164:14
  wants 30:6 54:13 77:11 85:15,17      win 114:24 189:19
   85:17 86:2 107:18 119:25            wind 147:4
   136:4 162:17                        wise 77:23
  wasn't 102:8,21 110:21 112:12        wish 11:11 62:12 67:7
   126:9 130:7,9 154:5 165:24          withdraw 67:23 93:17 116:13,15
   172:11,12 194:16 205:4,18            139:18 152:24
  waste 156:9                          withdrawal 67:16
  water 182:10                         withdrawals 67:24
  way 11:12 24:23 27:21,24 33:23       withdraws 92:16
   34:12 43:23 59:18 65:20 66:4        withheld 88:8 188:11
   67:23 71:23 72:10 86:6 88:18        withhold 90:10,11,15
   99:10 114:19 118:4 124:6            withholding 138:24 185:12
   127:16,25 128:22 138:4 140:13       witness 6:12,14 10:5 15:20
   147:10 149:7 150:9,11 153:12         18:20,22,23 19:7 31:20 33:5
   154:14 155:10 159:5,8,10             50:22 51:19,23 52:2,5,12
   162:19 163:13 165:8 169:22,24        53:17,18,20 54:15 55:7,9,13
   172:13 184:21 187:25 193:3           55:24,25 56:4,13 61:4,22 62:7
   195:19 198:2 200:10 203:14           63:14,18 64:11,18,22 65:12,13
   204:20 205:7 211:2                   69:8,12,14,16 81:20,24 82:4
  ways 57:6 108:3 189:10                82:12,21,25 83:4,11,14,17,22
  we'll 31:15 51:3,5 77:12 121:4        83:25 84:6 92:2,5,10,13 94:3
   121:4 132:3 133:3 191:4              95:18,21 98:22 101:11,14
  we're 16:12 17:12 51:7,10 60:3        103:18,23 105:5,14,16,20
   61:8 79:2 87:22 88:22 99:22          106:3 108:25 119:13 120:12,16
   105:24 112:15,17 123:8 125:16        120:18,23 121:13,21 126:5,12
   132:6 177:16 196:13 197:3            128:8,11 129:16 130:4 141:7
   198:14 210:19,19                     142:25 143:4,12,16,18,22
  we've 67:20 184:12,22 209:16          144:5,8 169:9 170:5,7,8
   211:17                               185:14,19,22 186:2,5,14
  weave 203:5                           190:16 205:10 214:9


 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 258 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 258

  witnesses 6:5,16,25 9:25 10:3,4      year 84:17 149:22 150:3 157:8
   17:13,23 124:18 190:17 195:10        161:24 164:2,3 209:12
  WOLLEBEN 214:3,13                    years 20:3 28:18 57:20 80:13
  women 27:15                           85:9 99:12,14 114:22 115:14
  word 100:3 124:18 129:9 170:5,9       115:14,14 151:23,25 152:11
   190:3                                156:7,20 159:3,4 161:12,22
  words 188:13                          171:24 175:24 184:14 188:5
  work 24:16 32:12 36:9,12,13          York 1:2 2:5,5,9 6:13,13 19:19
   42:2,3,4 43:20 48:3 77:8 85:2        30:16 37:3 53:13,14 58:19
   118:2,10,11,12,13,14 119:4,5         59:11 84:21,22 86:21 87:5,8
   128:16 129:2 137:11,12 149:21        94:22 102:24 118:7 119:8
   154:8 159:3 160:24 161:25            122:13 145:3 146:21 148:4
   171:24 196:14 201:22 202:8           167:14,16 178:2,11 209:13
   209:18 212:8,11                      214:2
  worked 19:25 37:2 138:16 172:3
   186:20,25                                           Z
  worker 113:3 189:12                  Z 107:25,25 108:3
  workers' 185:17                      zero 35:7 42:11 116:5,5 182:17
  working 57:21 58:22 65:23 72:3         182:18
   123:8 124:14 172:8 196:14
  workman's 188:25                                       0
  workplace 162:11
  works 29:19 66:13 116:7                              1
  world 117:19 155:8                   1 1:7,13 214:5,7
  would've 148:21                      1-7-11 5:11
  wouldn't 64:3 71:2 97:2 104:9        10 208:2
   157:2 170:19 173:25 187:3           102 3:12 5:10,12
   206:9                               105 3:12
  write 102:5                          106 4:16
  writing 149:15,16 157:3,10           107 4:18
   191:23                              1099 120:8
  written 122:8                        10th 12:15 13:13 207:24 208:25
  wrong 18:9 112:17 120:2 122:4        11/30/13 42:17 44:5
   141:2 163:24 188:8                  11:31 51:8
  wrote 102:9 138:20 169:24            11:39 51:8
                                       110 4:19
                       X               111 4:21
  X 3:2 4:2,2                          112 4:22,24
                                       12 4:5,6,8
                  Y                    12:24 83:20,20
  yeah 45:16 55:13 69:7 76:5,18        12223 2:9
   82:16 89:19 92:2 94:25 96:24        124 3:13
   97:20,22 98:24 99:6 100:6           126 3:5
   103:15,23 105:14 106:7 109:10       13 4:10,11,13 46:24 131:10
   109:14 110:22 111:15,18,22          130 3:6 5:2
   113:19 116:19,24 118:22             138 5:3
   120:23 121:9 134:9 135:8            14 3:3 131:10
   138:12 144:8 159:4 161:24           143 3:6
   170:5 171:17 176:9,12 177:9         149 5:13
   188:9 198:13 207:13 208:22          15 1:16

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 259 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 259

  15:24 191:9                          30th 98:21
  15:25 191:9                          32 4:14
  15:57 213:16
  150 3:15                                               4
  15th 191:19 209:2                    44 127:17
  16 3:3 117:21                        44th 38:13 39:12 43:15,17,23
  175 3:16                              44:7,10,20 45:2,8 49:23 57:11
  180 4:20                              57:22 58:10,14,16,17,23,25
  184 3:16                              59:3,7 60:5 66:14 67:5,13
  186 3:17                              71:15,20 72:3,6 81:10 100:8
  18th 193:7,9 207:21                   125:10 135:2,11,12 138:22,25
  19 3:5 117:21                         144:17 145:13 151:2,8 153:20
  192 3:18                              153:20 154:4 155:18,21 156:7
  193 3:18                              165:20 166:4 179:2 193:24
  194 3:13                              195:22 196:21 200:19 201:25
  1999 53:8
  1st 9:14,15 131:10                                     5
                                       54 3:8
                       2               5th 191:21
  20 129:6
  2000 12:23 110:2,3                                     6
  2004 98:21                           666 2:5
  2008 9:14,15                         677 117:7
  2010 110:3                           689 110:8
  2011 18:15 98:20
  2013 47:2                                            7
  2014 1:7,13 9:15,16 117:20,20        7-15-19 1:1 2:1 3:1 4:1 5:1 6:1
  2015 157:8                            7:1 8:1 9:1 10:1 11:1 12:1
  2016 157:9                            13:1 14:1 15:1 16:1 17:1 18:1
  2018 11:25 12:4,7,24 13:4,7           19:1 20:1 21:1 22:1 23:1 24:1
   209:11,11                            25:1 26:1 27:1 28:1 29:1 30:1
  2019 1:16 12:15 13:13 191:17,19       31:1 32:1 33:1 34:1 35:1 36:1
   191:21 209:2 214:10                  37:1 38:1 39:1 40:1 41:1 42:1
  203 3:19                              43:1 44:1 45:1 46:1 47:1 48:1
  20th 145:4,9,12,13,15 147:20          49:1 50:1 51:1 52:1 53:1 54:1
   155:17 193:8 207:21 208:5,6,8        55:1 56:1 57:1 58:1 59:1 60:1
   208:13 212:9                         61:1 62:1 63:1 64:1 65:1 66:1
  213 214:7                             67:1 68:1 69:1 70:1 71:1 72:1
  217 5:5,6                             73:1 74:1 75:1 76:1 77:1 78:1
  218 3:20                              79:1 80:1 81:1 82:1 83:1 84:1
  22 4:21                               85:1 86:1 87:1 88:1 89:1 90:1
  24th 158:7                            91:1 92:1 93:1 94:1 95:1 96:1
  25th 207:22 208:3,5,9,19              97:1 98:1 99:1 100:1 101:1
  26th 214:10                           102:1 103:1 104:1 105:1 106:1
  28 1:6,7,12,13 9:13                   107:1 108:1 109:1 110:1 111:1
  286 5:4                               112:1 113:1 114:1 115:1 116:1
  28th 9:15,16 131:10 144:22            117:1 118:1 119:1 120:1 121:1
  29 1:6,12 9:13                        122:1 123:1 124:1 125:1 126:1
                                        127:1 128:1 129:1 130:1 131:1
                       3                132:1 133:1 134:1 135:1 136:1

 ARII@courtsteno.com                                              www.courtsteno.com
Case 1:19-cv-04679-JMF Document 28-9 Filed 08/26/19 Page 260 of 260
 800.523.7887                                           Associated Reporters Int'l., Inc.

                                                                      Page 260

   137:1 138:1         139:1   140:1   141:1
   142:1 143:1         144:1   145:1   146:1
   147:1 148:1         149:1   150:1   151:1
   152:1 153:1         154:1   155:1   156:1
   157:1 158:1         159:1   160:1   161:1
   162:1 163:1         164:1   165:1   166:1
   167:1 168:1         169:1   170:1   171:1
   172:1 173:1         174:1   175:1   176:1
   177:1 178:1         179:1   180:1   181:1
   182:1 183:1         184:1   185:1   186:1
   187:1 188:1         189:1   190:1   191:1
   192:1 193:1         194:1   195:1   196:1
   197:1 198:1         199:1   200:1   201:1
   202:1 203:1         204:1   205:1   206:1
   207:1 208:1         209:1   210:1   211:1
   212:1 213:1         214:1
  7-30-04 5:12
  71 5:8
  73 3:8
  7th 98:20
                        8
  83 3:9
  87 3:11
  8th 11:25 12:4,7,23,24 13:4,7
   110:8
                        9
  92 3:11
  94 4:18
  9th 191:17




 ARII@courtsteno.com                                              www.courtsteno.com
